UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 00058) Exact name of registrant as specified in charter: The George Putnam Fund of Boston Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2008 Date of reporting period: August 1, 2007 July 31, 2008 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: What makes Putnam different? A time-honored tradition in money management Since 1937, our values have been rooted in a profound sense of responsibility for the money entrusted to us. A prudent approach to investing We use a research-driven team approach to seek consistent, dependable, superior investment results over time, although there is no guarantee a fund will meet its objectives. Funds for every investment goal We offer a broad range of mutual funds and other financial products so investors and their financial representatives can build diversified portfolios. A commitment to doing whats right for investors With a focus on investment performance, below-average expenses, and in-depth information about our funds, we put the interests of investors first and seek to set the standard for integrity and service. Industry-leading service We help investors, along with their financial representatives, make informed investment decisions with confidence. In 1830, Massachusetts Supreme Judicial Court Justice Samuel Putnam established The Prudent Man Rule, a legal foundation for responsible money management. THE PRUDENT MAN RULE All that can be required of a trustee to invest is that he shall conduct himself faithfully and exercise a sound discretion. He is to observe how men of prudence, discretion, and intelligence manage their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income, as well as the probable safety of the capital to be invested. The George Putnam Fund of Boston 7 | 31 | 08 Annual Report Message from the Trustees 1 About the fund 2 Performance and portfolio snapshots 4 Interview with your funds Portfolio Leader 5 Performance in depth. 8 Expenses 10 Portfolio turnover 12 Risk 12 Your funds management. 13 Terms and definitions 14 Trustee approval of management contract 15 Other information for shareholders. 18 Financial statements 19 Federal tax information 64 Brokerage commissions. 64 About the Trustees 65 Officers 68 Cover photograph: © White-Packert Photography Message from the Trustees Dear Fellow Shareholder: The past 12 months have presented the economy with a growing set of challenges, and financial markets have responded with losses across a wide range of sectors globally. It is always unsettling to see the markets and ones investment returns declining. Times like these are a reminder of why it is important to keep a long-term perspective, to ensure that your portfolio is well diversified, and to seek the counsel of your financial representative. At Putnam, we continually strive to offer the best investment returns, innovative products, and award-winning service to our shareholders. In keeping with this tradition, we are pleased to announce that Robert L. Reynolds, a well-known leader and visionary in the mutual fund industry, has joined the Putnam leadership team as President and Chief Executive Officer of Putnam Investments, effective July 1, 2008. Charles E. Haldeman, Jr., former President and CEO, has taken on the role of Chairman of Putnam Investment Management, LLC, the firms fund management company. Mr. Reynolds brings to Putnam substantial industry experience and an outstanding record of success, including serving as Vice Chairman and Chief Operating Officer at Fidelity Investments from 2000 to 2007. We look forward to working with Bob as we continue our goal to position Putnam to exceed our shareholders expectations. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Providing the benefits of balanced investing for over 70 years Your fund launched in 1937 when George Putnam, a Boston investment manager, decided to start a fund with an innovative approach  a balance of stocks to seek capital appreciation and bonds to help provide current income. The original portfolio featured industrial stocks, such as U.S. Smelting, Refining, & Mining Co., and railroad bonds. This balanced approach made sense then, and we believe it continues to make sense now. In the late 1930s, the stock market experienced dramatic swings as businesses struggled to recover from the Great Depression and the shadow of war began to spread across Europe and Asia. Today, the credit crisis and economic uncertainties also challenge investors. Although the fund has experienced volatility at times, its balanced approach has kept it on course. When stocks were weak, the funds bonds helped results. Similarly, stocks have often provided leadership when bonds were hurt by rising interest rates or inflation. In a letter to shareholders dated July 12, 1938, George Putnam articulated the balanced strategy this way: Successful investing calls not so much for some clairvoyant ability to read the future as for the courage to stick to tested, commonsense policies in the face of the unreliable emotional stresses and strains that constantly sweep the market place. Putnam remains committed to this prudent approach to investing today. The fund may invest a portion of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. The use of derivatives involves special risks and may result in losses. The fund may have a significant portion of its holdings in bonds. Mutual funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Value investing seeks underpriced stocks, but there is no guarantee that a stocks price will rise. Performance and portfolio snapshots Average annual total return (%) comparison as of 7/31/08 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 810 for additional performance information. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. A 1% short-term trading fee may apply. To obtain the most recent month-end performance, visit www.putnam.com. * The benchmarks and Lipper group were not in existence at the time of the funds inception. The S&P 500/Citigroup Value Index commenced 6/30/95. The George Putnam Blended Index commenced 6/30/95. The Lipper average commenced 12/31/59. We see a once-in-a-decade opportunity to add to the funds holdings. Jeanne Mockard , Portfolio Leader ,The George Putnam Fund of Boston Allocations are represented as a percentage of net assets and may not equal 100%. Holdings and allocations may vary over time. Equity sector allocations as of 7/31/08 4 Jeanne, thanks for taking the time to sit down with us today. How did the fund perform for the 12-month period ended July 31, 2008? It was an extremely difficult and unusual period for the fund. Because it is a balanced fund with a 60%/40% stock-bond split, when the equity portion of the portfolio underperforms, the bond portion is supposed to provide stability. During this period, both portions of the portfolio underperformed. The funds class A shares posted a loss of 11.84% for the period, significantly trailing its Lipper peer group, which had an average negative return of 5.73%, but outperforming the funds benchmark, which lost 15.86%. Why was the decline so pronounced in comparison to the funds Lipper peer group and its benchmark? The primary reason the fund trailed its Lipper peer group is that we focus on domestic value stocks plus bonds, while many of our peers invest in growth stocks and international stocks and bonds. For the period, growth outperformed value by significant margins. Among other things, growth investors had more exposure to energy, which helped performance, and less exposure to financials, which detracted from performance. The fund also trailed its secondary blended benchmark (60% S&P 500/Citigroup Value Index and 40% Lehman Aggregate Bond Index) due to stock selection. From a sector perspective, lets talk about what hurt performance in the funds equity portfolio. The worst-performing sector in the value area was financials, followed by consumer cyclicals. Any stock tied to the housing market suffered because of the fallout from the subprime mortgage crisis, and any stock connected to the consumer was punished because of recessionary fears. From a sector-weighting standpoint, we benefited from being overweight energy and basic materials and underweight financials and consumer cyclicals. From a stock selection standpoint, however, we chose what turned out to be a number of weak performers. Please discuss some of those weak performers. The biggest detractor was an out-of-benchmark holding, R.H. Donnelley Corporation , a yellow pages company. Investors were concerned about its amount of leverage, slower-than-expected sales, and competition from online search engines. We continue to believe its a viable business for mom-and-pop companies seeking low-cost advertising. The fund maintains a small position in the Broad market index and fund performance This comparison shows your funds performance in the context of broad market indexes for the 12 months ended 7/31/08. See the previous page and pages 810 for additional fund performance information. Index descriptions can be found on page 14. 5 stock. The second-biggest detractor was US Airways . Last fall, we felt that airline stocks were inexpensively priced. Oil hovered around $80 per barrel. The industry was seeing a recovery thanks to consolidation, reduced flights, and solid demand from the business traveler. But as oil prices rose, profit margins eroded and investors concerns sent shares tumbling. Within energy, another significant detractor was the funds exposure to Valero Energy Corporation , the largest independent oil refiner in the U.S. market, which was hurt by rising oil prices. Valeros refining profits  the difference between the cost of oil it purchases and the price it can get for its distillates  narrowed significantly. The most successful stocks in the energy sector during the period were the integrated companies, such as ExxonMobil, that are more diversified; not only does ExxonMobil explore and drill for oil, but it also refines it and sells it. We were underweight financials overall, but had exposure to Wachovia Corporation and Citigroup , which disappointed during the period because of their exposure to debt associated with the subprime mortgage crisis. Which individual holdings helped performance on a relative basis? Our strongest performer was Terra Industries , a producer of nitrogen- and methanol-based fertilizers and other products for the agricultural and industrial markets. The company was helped by record demand overseas, particularly in Asia. An overweight in the industrial and capital goods sectors, namely shares of U.S. Steel, Freeport-McMoRan , and Gardner Denver , also boosted returns. All of these companies benefited from large investments in infrastructure and industrialization overseas. How did the bond portion of the portfolio perform? As I mentioned earlier, what typically happens in this type of environment is that when the equity portion gets volatile, the bond portion holds up and adds stability. But the epicenter of todays problems is the credit markets. As a result, there has been some significant underperformance on the bond side. For most of 2007, we navigated well through the subprime crisis. In November, however, investors concerns followed into the high-quality safe haven of AAA-rated commercial mortgage-backed securities (CMBS) and select other asset-backed securities. This investor reaction hurt performance of these high-quality holdings within the portfolio. Going forward, what fixed-income strategies are you considering? We see a once-in-a-decade opportunity to add to the funds holdings. Because of the huge disparities in supply and demand in the marketplace and because many financial firms are trying to remove many structured Top 10 equity holdings This table shows the funds top 10 equity holdings and the percentage of the funds net assets that each represented as of 7/31/08. Also shown is each holdings market sector and the specific industry within that sector. Holdings will vary over time. HOLDING (percentage of funds net assets) SECTOR INDUSTRY General Electric Co. (2.8%) Conglomerates Conglomerates AT&T, Inc. (1.8%) Communication services Regional Bells JPMorgan Chase & Co. (1.7%) Financials Financial Bank of America Corp. (1.5%) Financials Banking Pfizer, Inc. (1.2%) Health care Pharmaceuticals Verizon Communications, Inc. (1.1%) Communication services Regional Bells Citigroup, Inc. (1.1%) Financials Financial Wells Fargo & Co. (1.1%) Financials Banking Hewlett-Packard Co. (1.1%) Technology Computers Procter & Gamble Co. (0.8%) Consumer staples Consumer goods 6 securities from their books, we are seeing high-quality paper come to market at fire-sale prices. We want to take advantage of these opportunities for long-term investors. It will likely be a choppy ride back, but there are assets backing these instruments and these instruments are going to mature. What is your outlook for the rest of 2008? Mark Twain once said, History does not repeat itself but it does rhyme, or shares similarities. With that in mind, Ive been looking back at the 19901992 recession and trying to spot similarities and also factors that might be different today. Back then, residential real estate prices plummeted and we had a banking crisis, two strong factors in todays downturn. I believe were somewhere between the fourth and sixth inning of this downturn, and were about a year and half into this slowdown, by some estimates. Housing inventories need to come down, the credit crisis needs to play out further, and the consumer needs to regain confidence, although anecdotal evidence points to some improvement as of late. Whats more, while there was some improvement in July, it would be helpful to see oil settle down into a more reasonable price range. Of course, 19901992 was a two-year recession. This one may last a bit longer. It feels like were bouncing along the bottom. But I believe this is where long-term opportunities can be extremely compelling. Thank you, Jeanne, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Of special interest We are pleased to report that your funds dividend has increased due to an increase in interest income. Effective May 1, 2008, the new dividend rate of $0.157 per share, paid quarterly, reflects a 24.6% increase over the prior rate. I N T H E N E W S In early September, the U.S. government announced plans to take over the Federal National Mortgage Association (Fannie Mae) and the Federal Home Mortgage Corporation (Freddie Mac), the companies that play key roles in the U.S. home mortgage market. Created by Congress as government-sponsored enterprises, Fannie Mae and Freddie Mac are publicly traded companies with a mandate to foster a liquid mortgage market by acting as reliable purchasers of mortgage loans, which they repackage and sell as mortgage-backed securities. Under the plan, the U.S.Treasury will buy $1 billion of preferred shares in each company and place both companies under the control of the Federal Housing Finance Authority.The government also has pledged to provide up to $200 billion to the companies as they cope with heavy losses resulting from rising home mortgage defaults and falling real estate prices. Portfolio composition comparison This chart shows how the funds weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Holdings will vary over time. 7 Your funds performance This section shows your funds performance, price, and distribu tion information for periods ended July 31, 2008, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section of www.putnam.com or call Putnam at 1-800-225-1581. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 7/31/08 Class A Class B Class C Class M Class R Class Y (inception dates) (11/5/37) (4/27/92) (7/26/99) (12/1/94) (1/21/03) (3/31/94) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 9.03% 8.94% 8.01% 8.01% 8.21% 8.21% 8.28% 8.23% 8.76% 9.09% 10 years 39.30 31.28 29.23 29.23 29.29 29.29 32.67 28.00 35.94 42.95 Annual average 3.37 2.76 2.60 2.60 2.60 2.60 2.87 2.50 3.12 3.64 5 years 23.72 16.61 19.13 17.35 19.23 19.23 20.72 16.52 22.34 25.35 Annual average 4.35 3.12 3.56 3.25 3.58 3.58 3.84 3.11 4.12 4.62 3 years 1.65 4.18 0.69 2.96 0.61 0.61 0.16 3.35 0.90 2.39 Annual average 0.55 1.41 0.23 1.00 0.20 0.20 0.05 1.13 0.30 0.79 1 year 11.84 16.89 12.50 16.37 12.41 13.19 12.23 15.31 12.04 11.57 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After sales charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively, as of 1/2/08. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Life of fund performance for all classes is based on the period starting on 11/5/37 and ending on 7/31/08. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and, except for class Y shares, the higher operating expenses for such shares. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. A 1% short-term trading fee may be applied to shares exchanged or sold within 7 days of purchase. Change in the value of a $10,000 investment ($9,425 after sales charge) Cumulative total return from 7/31/98 to 7/31/08 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B and class C shares would have been valued at $12,923 and $12,929, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $12,800 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $13,594 and $14,295, respectively. 8 Comparative index returns For periods ended 7/31/08 George Putnam Blended Index (60% S&P 500/Citigroup Value Index and S&P 500/Citigroup Lehman Aggregate 40% Lehman Aggregate Lipper Balanced Funds Value Index Bond Index Bond Index) category average* Annual average (life of fund)     10 years 47.28% 73.31% 63.66% 48.60% Annual average 3.95 5.65 5.05 3.92 5 years 51.41 24.92 42.30 33.90 Annual average 8.65 4.55 7.31 5.96 3 years 8.85 13.71 12.04 10.11 Annual average 2.87 4.37 3.86 3.22 1 year 15.86 6.15 6.90 5.73 Index and Lipper results should be compared to fund performance at net asset value. * Over the 1-year, 3-year, 5-year, and 10-year periods ended 7/31/08, there were 824, 631, 450, and 263 funds, respectively, in this Lipper category.  The benchmarks were not in existence at the time of the funds inception. The S&P 500/Citigroup Value Index commenced 6/30/95. The Lehman Aggregate Bond Index commenced 12/31/75. The George Putnam Blended Index commenced 6/30/95. The Lipper Balanced Funds category average commenced 12/31/59. Fund price and distribution information For the 12-month period ended 7/31/08 Distributions: Class A Class B Class C Class M Class R Class Y Number 4 4 4 4 4 4 Income $0.641 $0.501 $0.508 $0.553 $0.601 $0.685 Capital gains  Long-term 0.943 0.943 0.943 0.943 0.943 0.943 Capital gains  Short-term 0.586 0.586 0.586 0.586 0.586 0.586 Total $2.170 $2.030 $2.037 $2.082 $2.130 $2.214 Share value: NAV POP NAV NAV NAV POP NAV NAV 7/31/07 $18.10 $19.20* $17.90 $17.97 $17.89 $18.54* $18.04 $18.15 7/31/08 13.99 14.84 13.83 13.90 13.82 14.32 13.94 14.04 Current yield (end of period) NAV POP NAV NAV NAV POP NAV NAV Current dividend rate 1 4.49% 4.23% 3.62% 3.65% 3.97% 3.83% 4.30% 4.76% Current 30-day SEC yield N/A 4.48 4.01 4.01 N/A 4.11 4.51 5.00 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Adjusted to reflect an increase in sales charges that took effect on 1/2/08. 1 Most recent distribution, excluding capital gains, annualized and divided by NAV or POP at end of period. 2 For a portion of the period, this fund limited expenses, without which yields would have been lower. 3 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/08 Class A Class B Class C Class M Class R Class Y (inception dates) (11/5/37) (4/27/92) (7/26/99) (12/1/94) (1/21/03) (3/31/94) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 9.05% 8.96% 8.02% 8.02% 8.23% 8.23% 8.30% 8.24% 8.78% 9.10% 10 years 37.77 29.83 27.83 27.83 27.80 27.80 31.12 26.52 34.48 41.28 Annual average 3.26 2.64 2.49 2.49 2.48 2.48 2.75 2.38 3.01 3.52 5 years 23.31 16.19 18.74 16.97 18.76 18.76 20.23 16.03 21.86 24.84 Annual average 4.28 3.05 3.50 3.18 3.50 3.50 3.75 3.02 4.03 4.54 3 years 3.72 2.22 1.38 0.95 1.38 1.38 2.16 1.42 2.91 4.46 Annual average 1.22 0.75 0.46 0.32 0.46 0.46 0.71 0.48 0.96 1.47 1 year 13.75 18.69 14.40 18.18 14.42 15.17 14.20 17.22 13.95 13.54 9 Funds annual operating expenses For the fiscal year ended 7/31/07 Class A Class B Class C Class M Class R Class Y Total annual fund operating expenses 0.98% 1.73% 1.73% 1.48% 1.23% 0.73% Expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown in the next section and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund limited these expenses; had it not done so, expenses would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Review your funds expenses The following table shows the expenses you would have paid on a $1,000 investment in The George Putnam Fund of Boston from February 1, 2008, to July 31, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $4.86 $8.38 $8.39 $7.21 $6.04 $3.68 Ending value (after expenses) $897.50 $894.30 $895.00 $895.70 $896.70 $899.00 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/08. The expense ratio may differ for each share class (see the last table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended July 31, 2008, use the following calculation method. To find the value of your investment on February 1, 2008, call Putnam at 1-800-225-1581. 10 Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $5.17 $8.92 $8.92 $7.67 $6.42 $3.92 Ending value (after expenses) $1,019.74 $1,016.01 $1,016.01 $1,017.26 $1,018.50 $1,020.98 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/08. The expense ratio may differ for each share class (see the last table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Compare expenses using industry averages You can also compare your funds expenses with the average of its peer group, as defined by Lipper, an independent fund-rating agency that ranks funds relative to others that Lipper considers to have similar investment styles or objectives. The expense ratio for each share class shown below indicates how much of your funds average net assets have been used to pay ongoing expenses during the period. Class A Class B Class C Class M Class R Class Y Your funds annualized expense ratio* 1.03% 1.78% 1.78% 1.53% 1.28% 0.78% Average annualized expense ratio for Lipper peer group 1.20% 1.95% 1.95% 1.70% 1.45% 0.95% * For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights.  Putnam keeps fund expenses below the Lipper peer group average expense ratio by limiting our fund expenses if they exceed the Lipper average. The Lipper average is a simple average of front-end load funds in the peer group that excludes 12b-1 fees as well as any expense offset and brokerage/service arrangements that may reduce fund expenses. To facilitate the comparison in this presentation, Putnam has adjusted the Lipper average to reflect 12b-1 fees. Investors should note that the other funds in the peer group may be significantly smaller or larger than the fund, and that an asset-weighted average would likely be lower than the simple average. Also, the fund and Lipper report expense data at different times; the funds expense ratio shown here is annualized data for the most recent six-month period, while the quarterly updated Lipper average is based on the most recent fiscal year-end data available for the peer group funds as of 6/30/08. 11 Your funds portfolio turnover and Morningstar ® Risk Putnam funds are actively managed by teams of experts who buy and sell securities based on intensive analysis of companies, industries, economies, and markets. Portfolio turnover is a measure of how often a funds managers buy and sell securities for your fund. A portfolio turnover of 100%, for example, means that the managers sold and replaced securities valued at 100% of a funds average portfolio value within a given period. Funds with high turnover may be more likely to generate capital gains that must be distributed to shareholders as taxable income. High turnover may also cause a fund to pay more brokerage commissions and other transaction costs, which may detract from performance. You can use the following table to compare your funds turnover with the average turnover for funds in its Lipper category. Turnover comparisons Percentage of holdings that change every year 2008 2007 2006 2005 2004 The George Putnam Fund of Boston 124% 144% 117% 169% 166% Lipper Balanced Funds category average 61% 62% 70% 72% 74% Turnover data for the fund is calculated based on the funds fiscal-year period, which ends on July 31. Turnover data for the funds Lipper category is calculated based on the average of the turnover of each fund in the category for its fiscal year ended during the indicated year. Fiscal years vary across funds in the Lipper category, which may limit the comparability of the funds portfolio turnover rate to the Lipper average. Comparative data for 2008 is based on information available as of 7/31/08. Your funds Morningstar ® Risk This risk comparison is designed to help you understand how your fund compares with other funds. The comparison utilizes a risk measure developed by Morningstar, an independent fund-rating agency. This risk measure is referred to as the funds Morningstar Risk. Your funds Morningstar Risk is shown alongside that of the average fund in its Morningstar category. The risk bar broadens the comparison by translating the funds Morningstar Risk into a percentile, which is based on the funds ranking among all funds rated by Morningstar as of June 30, 2008. A higher Morningstar Risk generally indicates that a funds monthly returns have varied more widely. Morningstar determines a funds Morningstar Risk by assessing variations in the funds monthly returns  with an emphasis on downside variations  over a 3-year period, if available. Those measures are weighted and averaged to produce the funds Morningstar Risk. The information shown is provided for the funds class A shares only; information for other classes may vary. Morningstar Risk is based on historical data and does not indicate future results. Morningstar does not purport to measure the risk associated with a current investment in a fund, either on an absolute basis or on a relative basis. Low Morningstar Risk does not mean that you cannot lose money on an investment in a fund. Copyright 2008 Morningstar, Inc. All Rights Reserved. The information contained herein (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete, or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 12 Your funds management Your fund is managed by the members of the Putnam Large-Cap Value, Core Fixed-Income, and Global Asset Allocation teams. Jeanne Mockard is the Portfolio Leader of the fund. Geoffrey Kelley, Jeffrey Knight, and Raman Srivastava are Portfolio Members. The Portfolio Leader and Portfolio Members coordinate the teams management of the fund. For a complete listing of the members of the Putnam Large-Cap Value, Core Fixed-Income, and Global Asset Allocation teams, including those who are not Portfolio Leaders or Portfolio Members of your fund, please visit the Individual Investors section of www.putnam.com. Trustee and Putnam employee fund ownership As of July 31, 2008, all of the Trustees of the Putnam funds owned fund shares. The table below shows the approximate value of investments in the fund and all Putnam funds as of that date by the Trustees and Putnam employees. These amounts include investments by the Trustees and employees immediate family members and investments through retirement and deferred compensation plans. Other Putnam funds managed by the Portfolio Leader and Portfolio Members Jeffrey Knight is also a Portfolio Leader of the Putnam Asset Allocation Funds (Growth, Balanced, and Conservative Portfolios), Putnam Income Strategies Fund, Putnam Voyager Fund, and Putnam Growth Opportunities Fund, and a Portfolio Member of Putnam Discovery Growth Fund. Raman Srivastava is also a Portfolio Member of Putnam Income Fund and Putnam Global Income Trust. Jeanne Mockard, Geoffrey Kelley, Jeffrey Knight, and Raman Srivastava may also manage other accounts and variable trust funds advised by Putnam Management or an affiliate. Assets in Total assets in the fund all Putnam funds Trustees $941,000 $76,000,000 Putnam employees $5,625,000 $568,000,000 Investment team fund ownership The following table shows how much the funds current Portfolio Leader and Portfolio Members have invested in the fund and in all Putnam mutual funds (in dollar ranges). Information shown is as of July 31, 2008, and July 31, 2007. 13 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes George Putnam Blended Index is an unmanaged index administered by Putnam Management, 60% of which is the S&P 500/Citigroup Value Index and 40% of which is the Lehman Aggregate Bond Index. Lehman Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Merrill Lynch 91-Day Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. S&P 500/Citigroup Value Index is an unmanaged capitalization-weighted index of large-cap stocks chosen for their value orientation. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2008, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. The Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management contract, effective July 1, 2008. The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That this fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers and other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of such arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, changes in Putnam Managements operating costs or responsibilities, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund, which had been carefully developed over the years, re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees also noted that shareholders of your fund voted in 2007 to approve new management contracts containing an identical fee structure. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., your fund ranked in the 34th percentile in management fees and in the 31st percentile in total expenses (less any applicable 12b-1 fees) as of December 31, 2007 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). (Because the funds custom peer group is smaller than the funds broad Lipper Inc. peer group, this expense information may differ from the Lipper peer expense information found elsewhere in this report.) The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees noted that the expense ratio increases described above were currently being controlled by expense limitations initially implemented in January 2004. The Trustees have received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2009. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2008, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation will be applied to those open-end funds that had above-average 15 expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2007. This additional expense limitation will not be applied to your fund because it had a below-average expense ratio relative to its custom peer group. In addition, the Trustees devoted particular attention to analyzing the Putnam funds fees and expenses relative to those of competitors in fund complexes of comparable size and with a comparable mix of asset categories. The Trustees concluded that this analysis did not reveal any matters requiring further attention at the current time.  Economies of scale. Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale, which means that the effective management fee rate of the fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, if the fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale at current asset levels. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services to be provided and profits to be realized by Putnam Management and its affiliates from the relationship with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. While the Trustees noted the satisfactory investment performance of certain Putnam funds, they considered the disappointing investment performance of many funds in recent periods, particularly over periods in 2007 and 2008. They discussed with senior management of Putnam Management the factors contributing to such underperformance and actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including recent efforts to further centralize Putnam Managements equity research function. In this regard, the Trustees took into consideration efforts by Putnam Management to improve its ability to assess and mitigate investment risk in individual funds, across asset classes, and across the complex as a whole. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that your funds class A share cumulative total return performance at net asset value was in the following percentiles of its Lipper Inc. peer group (Lipper Balanced Funds) for the one-year, three-year and five-year periods ended December 31, 2007 (the first percentile being the best-performing funds and the 100th percentile being the worst-performing funds): One-year period 95th Three-year period 84th Five-year period 79th (Because of the passage of time, these performance results may differ from the performance results for more recent periods shown elsewhere in this report.) Over the one-year, three-year and five-year periods ended December 31, 2007, there were 814, 614 and 441 funds, respectively, in your funds Lipper peer group*. Past performance is no guarantee of future returns. The Trustees noted the disappointing performance for your fund for the one-year, three-year, and five-year periods ended December 31, 2007. In this regard, the Trustees considered that, similar to the experience of certain other Putnam funds with exposure to the large-cap equity space, your funds performance would have been materially better over these periods but for * The percentile rankings for your funds class A share annualized total return performance in the Lipper Balanced Funds category for the one-year, five-year and ten-year periods ended June 30, 2008 were 95%, 90% and 67%, respectively. Over the one-year, five-year and ten-year periods ended June 30, 2008, your fund ranked 780 out of 825, 396 out of 440 and 173 out of 260 funds, respectively. Note that this more recent information was not available when the Trustees approved the continuance of your funds management contract. 16 the performance of a limited number of portfolio choices in the financial sector that experienced extreme distress in the market turmoil that began in the summer of 2007. In addition, following leadership and portfolio management team changes, Putnam Management continues to make efforts to enhance the strength of the Large Cap Equities team, and Putnam Management has centralized the equity research structure. These changes were made to strengthen the investment process, which focuses on a blend of quantitative techniques and fundamental analysis, and to enhance the performance potential for Putnam funds with exposure to the large-cap equity space. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered changes made in 2008, at Putnam Managements request, to the Putnam funds brokerage allocation policy, which expanded the permitted categories of brokerage and research services payable with soft dollars and increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of your funds management contract arrangements also included the review of its distributors contract and distribution plan with Putnam Retail Management Limited Partnership and the investor servicing agreement with Putnam Fiduciary Trust Company (PFTC), each of which provides benefits to affiliates of Putnam Management. In the case of the investor servicing agreement, the Trustees considered that certain shareholder servicing functions were shifted to a third-party service provider by PFTC in 2007. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. 17 Other information for shareholders Putnams policy on confidentiality In order to conduct business with our shareholders, we must obtain certain personal information such as account holders addresses, telephone numbers, Social Security numbers, and the names of their financial representatives. We use this information to assign an account number and to help us maintain accurate records of transactions and account balances. It is our policy to protect the confidentiality of your information, whether or not you currently own shares of our funds, and, in particular, not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we share this information with outside vendors who provide services to us, such as mailing and proxy solicitation. In those cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. We may also share this information with our Putnam affiliates to service your account or provide you with information about other Putnam products or services. It is also our policy to share account information with your financial representative, if youve listed one on your Putnam account. If you would like clarification about our confidentiality policies or have any questions or concerns, please dont hesitate to contact us at 1-800-225-1581, Monday through Friday, 8:30 a.m. to 8:00 p.m., or Saturdays from 9:00 a.m. to 5:00 p.m. Eastern Time. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2008, are available in the Individual Investors section of www.putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. 18 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and noninvestment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal year. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semi-annual report, the highlight table also includes the current reporting period. 19 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of The George Putnam Fund of Boston: In our opinion, the accompanying statement of assets and liabilities, including the funds portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of The George Putnam Fund of Boston (the fund) at July 31, 2008, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at July 31, 2008 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts September 16, 2008 20 The funds portfolio 7/31/08 U.S. GOVERNMENT AND AGENCY Principal MORTGAGE OBLIGATIONS (51.9%)* amount Value U.S. Government Guaranteed Mortgage Obligations (1.1%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from January 20, 2034 to November 20, 2037 $28,874,162 $29,771,749 29,771,749 U.S. Government Agency Mortgage Obligations (50.8%) Federal Home Loan Mortgage Corporation 8 3/4s, with due dates from May 1, 2009 to June 1, 2009 10,539 10,661 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, March 1, 2035 23,788 24,082 5 1/2s, with due dates from May 1, 2035 to June 1, 2035 2,037,022 2,000,486 5 1/2s, July 1, 2016 285,175 290,945 Federal National Mortgage Association Pass-Through Certificates 9s, with due dates from January 1, 2027 to April 1, 2032 201,623 222,242 8s, with due dates from August 1, 2026 to March 1, 2033 714,019 734,471 7 1/2s, with due dates from August 1, 2028 to July 1, 2033 495,287 527,033 7s, with due dates from February 1, 2033 to January 1, 2036 3,380,397 3,553,245 7s, with due dates from July 1, 2014 to December 1, 2014 502,401 521,493 6 1/2s, with due dates from June 1, 2036 to December 1, 2037 4,080,450 4,194,787 6 1/2s, with due dates from September 1, 2010 to May 1, 2011 62,301 64,647 6 1/2s, TBA, September 1, 2038 66,000,000 67,549,456 6 1/2s, TBA, August 1, 2038 66,000,000 67,742,809 6s, with due dates from May 1, 2036 to September 1, 2037 13,725,473 13,819,516 6s, with due dates from October 1, 2011 to September 1, 2021 1,044,472 1,071,077 6s, TBA, September 1, 2038 58,000,000 58,083,827 6s, TBA, August 1, 2038 58,000,000 58,249,220 5 1/2s, with due dates from January 1, 2037 to December 1, 2037 21,140,246 20,732,638 5 1/2s, TBA, September 1, 2038 309,000,000 301,588,820 5 1/2s, TBA, August 1, 2038 566,000,000 553,795,625 5 1/2s, TBA, August 1, 2022 25,000,000 25,078,125 5s, with due dates from April 1, 2021 to June 1, 2021 294,602 290,677 5s, TBA, September 1, 2038 7,000,000 6,629,766 5s, TBA, August 1, 2038 199,000,000 188,894,541 4 1/2s, with due dates from July 1, 2020 to February 1, 2022 46,811,668 45,346,411 4 1/2s, TBA, August 1, 2022 10,000,000 9,582,812 4s, with due dates from May 1, 2019 to August 1, 2020 682,008 644,642 1,431,244,054 Total U.S. government and agency mortgage obligations (cost $1,455,555,917) $1,461,015,803 COMMON STOCKS (49.7%)* Shares Value Basic Materials (3.2%) Dow Chemical Co. (The) 191,800 $6,388,858 E.I. du Pont de Nemours & Co. 160,900 7,049,029 Freeport-McMoRan Copper & Gold, Inc. Class B S 11,357,676 Lubrizol Corp. (The) 154,500 7,694,100 COMMON STOCKS (49.7%)* cont. Shares Value Basic Materials cont. Nucor Corp. 170,500 $9,756,010 Packaging Corp. of America S 270,000 6,890,400 PPG Industries, Inc. 134,900 8,180,336 Reliance Steel & Aluminum Co. S 104,800 6,619,168 Southern Copper Corp. S 173,900 4,830,942 Terra Industries, Inc. S 208,800 11,275,200 United States Steel Corp. 60,100 9,637,636 89,679,355 Capital Goods (3.7%) Ball Corp. S 98,400 4,386,672 Boeing Co. (The) 212,100 12,961,431 Caterpillar, Inc. S 183,000 12,722,160 Cummins, Inc. 81,200 5,386,808 Eaton Corp. 21,700 1,541,568 Gardner Denver, Inc.  180,500 8,230,800 General Dynamics Corp. 75,000 6,685,500 L-3 Communications Holdings, Inc. 83,300 8,220,877 Lockheed Martin Corp. 78,500 8,189,905 Northrop Grumman Corp. 192,500 12,972,575 Precision Castparts Corp. 50,700 4,736,901 Raytheon Co. 169,500 9,649,635 Teleflex, Inc. 33,500 2,054,220 WESCO International, Inc.  146,100 5,500,665 103,239,717 Communication Services (3.7%) AT&T, Inc. # 1,630,882 50,247,474 CenturyTel, Inc. S 268,700 9,992,953 Embarq Corp. 57,400 2,627,198 Sprint Nextel Corp. S 911,100 7,416,354 Verizon Communications, Inc. 949,900 32,334,596 102,618,575 Conglomerates (3.3%) General Electric Co. S 2,782,800 78,725,412 Honeywell International, Inc. S 258,100 13,121,804 91,847,216 Consumer Cyclicals (3.0%) Amazon.com, Inc.  S 69,600 5,313,264 AutoZone, Inc.  16,900 2,201,901 Big Lots, Inc.  S 246,200 7,499,252 Carnival Corp. S 152,800 5,644,432 GameStop Corp.  S 101,900 4,127,969 Gap, Inc. (The) S 145,100 2,339,012 JC Penney Co., Inc. (Holding Co.) S 64,500 1,988,535 Lennar Corp. S 357,700 4,328,170 Lowes Cos., Inc. S 258,000 5,242,560 Macys, Inc. 205,500 3,865,455 Nordstrom, Inc. S 89,800 2,580,852 NVR, Inc.  S 14,056 7,763,410 R. H. Donnelley Corp.  S 403,400 625,270 RadioShack Corp. 135,200 2,255,136 Regal Entertainment Group Class A S 618,300 10,294,695 Wal-Mart Stores, Inc. 49,100 2,878,242 Walt Disney Co. (The) 236,900 7,189,915 Whirlpool Corp. S 109,000 8,251,300 84,389,370 Consumer Staples (5.2%) Altria Group, Inc. # 156,400 3,182,740 American Greetings Corp. Class A 261,800 3,879,876 21 COMMON STOCKS (49.7%)* cont. Shares Value Consumer Staples cont. Clorox Co. 105,300 $5,738,850 Comcast Corp. Class A S 232,400 4,792,088 Corn Products International, Inc. 85,700 3,985,907 Darden Restaurants, Inc. 165,100 5,377,307 Energizer Holdings, Inc.  43,100 3,074,754 General Mills, Inc. 217,500 14,004,825 H.J. Heinz Co. 55,700 2,806,166 JM Smucker Co. (The) 118,300 5,765,942 Kimberly-Clark Corp. 70,000 4,048,100 Kraft Foods, Inc. Class A 160,443 5,105,296 Kroger Co. S 201,200 5,689,936 Lorillard, Inc.  66,700 4,476,237 McDonalds Corp. 58,500 3,497,715 MPS Group, Inc.  191,700 2,208,384 Newell Rubbermaid, Inc. 307,400 5,081,322 Pepsi Bottling Group, Inc. (The) 359,900 10,023,215 Philip Morris International, Inc. # 319,800 16,517,670 Procter & Gamble Co. (The) 357,900 23,435,292 Robert Half International, Inc. S 249,100 6,299,739 SYSCO Corp. 63,800 1,809,368 Universal Corp. 118,400 6,111,808 146,912,537 Energy (2.4%) Chevron Corp. 231,500 19,575,640 Exxon Mobil Corp. 87,600 7,045,668 Global Industries, Ltd.  287,900 3,437,526 Hess Corp. 99,400 10,079,160 Marathon Oil Corp. 147,600 7,301,772 National-Oilwell Varco, Inc.  80,000 6,290,400 Sunoco, Inc. S 54,100 2,197,001 Tesoro Corp. S 102,000 1,574,880 Valero Energy Corp. 335,000 11,192,350 68,694,397 Financial (12.1%) Allied World Assurance Company Holdings, Ltd. (Bermuda) 126,400 5,259,504 Allstate Corp. (The) 225,800 10,436,476 American International Group, Inc. 88,300 2,300,215 Assurant, Inc. 56,400 3,390,768 Axis Capital Holdings, Ltd. (Bermuda) 287,927 9,121,527 Bank of America Corp. 1,262,700 41,542,830 Bank of New York Mellon Corp. (The) 273,700 9,716,350 BB&T Corp. 128,900 3,611,778 CB Richard Ellis Group, Inc. Class A  268,800 3,776,640 CBL & Associates Properties R 339,200 6,587,264 Chubb Corp. (The) 146,200 7,023,448 Citigroup, Inc. # 1,677,200 31,346,868 Endurance Specialty Holdings, Ltd. (Bermuda) 152,200 4,657,320 Everest Re Group, Ltd. (Bermuda) 39,500 3,231,100 Freddie Mac 641,500 5,241,055 General Growth Properties, Inc. R 61,000 1,672,010 Goldman Sachs Group, Inc. (The) 79,000 14,539,160 Hartford Financial Services Group, Inc. (The) 44,754 2,836,956 Jones Lang LaSalle, Inc. 88,700 4,225,668 JPMorgan Chase & Co. 1,149,500 46,704,185 KeyCorp 421,500 4,446,825 Lehman Brothers Holdings, Inc. 243,500 4,222,290 COMMON STOCKS (49.7%)* cont. Shares Value Financial cont. Marshall & Ilsley Corp. S 327,499 $4,977,985 Merrill Lynch & Co., Inc. 308,900 8,232,185 Morgan Stanley 420,200 16,589,496 National City Corp. 269,400 1,274,262 PNC Financial Services Group 135,800 9,681,182 ProLogis Trust R 97,600 4,770,688 RenaissanceRe Holdings, Ltd. (Bermuda) 210,700 10,718,309 SunTrust Banks, Inc. 37,400 1,535,644 Travelers Cos., Inc. (The) 156,000 6,882,720 U.S. Bancorp 291,000 8,907,510 W.R. Berkley Corp. 172,000 4,062,640 Wells Fargo & Co. 987,800 29,900,706 XL Capital, Ltd. Class A (Bermuda) S 182,900 3,272,081 Zions Bancorp. S 117,200 3,430,444 340,126,089 Health Care (5.4%) Aetna, Inc. 101,600 4,166,616 AmerisourceBergen Corp. 198,100 8,294,447 Baxter International, Inc. 135,200 9,276,072 Boston Scientific Corp.  S 253,900 3,018,871 Bristol-Myers Squibb Co. 158,700 3,351,744 Coventry Health Care, Inc.  S 111,100 3,929,607 Covidien, Ltd. 247,512 12,187,491 Endo Pharmaceuticals Holdings, Inc.  215,400 4,986,510 Express Scripts, Inc.  67,800 4,782,612 Humana, Inc.  S 102,300 4,491,993 King Pharmaceuticals, Inc.  S 649,800 7,479,198 McKesson Corp. 272,400 15,251,676 Medco Health Solutions, Inc.  138,400 6,861,872 Merck & Co., Inc. 396,200 13,034,980 Par Pharmaceutical Cos., Inc.  132,700 2,295,710 Pfizer, Inc. 1,857,600 34,681,392 UnitedHealth Group, Inc. 76,700 2,153,736 WellPoint, Inc.  254,200 13,332,790 153,577,317 Technology (5.0%) Accenture, Ltd. Class A (Bermuda) S 289,400 12,085,344 Apple Computer, Inc.  13,200 2,098,140 Applied Materials, Inc. S 659,300 11,419,076 Arrow Electronics, Inc.  120,900 3,895,398 Atmel Corp.  1,320,300 4,660,659 Avnet, Inc.  S 116,100 3,164,886 BMC Software, Inc.  57,000 1,874,730 Computer Sciences Corp.  38,000 1,800,060 eBay, Inc.  148,600 3,740,262 Hewlett-Packard Co. 663,700 29,733,760 IBM Corp. 142,800 18,275,544 Intel Corp. 878,100 19,485,039 Microsoft Corp. 113,000 2,906,360 Nokia OYJ ADR (Finland) 225,700 6,166,124 Oracle Corp.  278,900 6,004,717 SanDisk Corp.  252,200 3,556,020 Texas Instruments, Inc. S 215,400 5,251,452 Thermo Electron Corp.  65,500 3,964,060 140,081,631 22 COMMON STOCKS (49.7%)* cont. Shares Value Transportation (0.4%) AMR Corp.  S 404,600 $3,653,538 UAL Corp. S 131,100 1,089,441 Union Pacific Corp. 30,600 2,522,664 US Airways Group, Inc.  S 791,900 4,007,014 11,272,657 Utilities & Power (2.3%) Dominion Resources, Inc. S 50,200 2,217,836 DTE Energy Co. S 117,600 4,819,248 Duke Energy Corp. S 299,200 5,259,936 Edison International 263,000 12,713,420 Energen Corp. 92,200 5,550,440 Entergy Corp. S 44,700 4,779,324 FirstEnergy Corp. 112,100 8,244,955 FPL Group, Inc. 78,600 5,072,058 PG&E Corp. 204,450 7,877,459 Sempra Energy 76,600 4,301,856 Wisconsin Energy Corp. 107,000 4,827,840 65,664,372 Total common stocks (cost $1,537,066,637) $1,398,103,233 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (27. 3%)* amount Value Adjustable Rate Mortgage Trust FRB Ser. 04-5, Class 3A1, 4.943s, 2035 $2,655,912 $2,177,851 Asset Backed Funding Certificates 144A FRB Ser. 06-OPT3, Class B, 4.961s, 2036 157,000 9,247 Asset Securitization Corp. Ser. 96-MD6, Class A7, 8.335s, 2029 1,513,507 1,569,477 FRB Ser. 97-D5, Class A5, 7.184s, 2043 325,000 332,418 Banc of America Commercial Mortgage, Inc. Ser. 01-1, Class G, 7.324s, 2036 950,000 952,889 FRB Ser. 07-3, Class A3, 5.838s, 2049 1,200,000 1,162,719 Ser. 07-2, Class A2, 5.634s, 2049 1,198,000 1,170,674 Ser. 06-4, Class A2, 5.522s, 2046 6,770,000 6,739,493 Ser. 04-3, Class A5, 5.316s, 2039 4,690,000 4,602,860 Ser. 05-6, Class A2, 5.165s, 2047 675,000 665,999 FRB Ser. 05-1, Class A5, 5.239s, 2042 252,000 241,691 Ser. 07-5, Class XW, Interest Only (IO), 0.44s, 2051 33,965,075 799,583 Ser. 07-1, Class XW, IO, 0.291s, 2049 17,066,074 277,554 Ser. 06-1, Class XC, IO, 0.059s, 2045 40,653,106 226,773 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-PB1, Class K, 6.15s, 2035 715,000 651,913 Ser. 02-PB2, Class XC, IO, 0.261s, 2035 9,093,877 157,722 Ser. 04-4, Class XC, IO, 0.172s, 2042 30,182,431 392,934 Ser. 04-5, Class XC, IO, 0.15s, 2041 48,634,698 521,871 Ser. 05-1, Class XW, IO, 0.102s, 2042 243,038,422 620,102 Ser. 06-5, Class XC, IO, 0.079s, 2016 100,100,949 1,184,110 Ser. 06-4, Class XC, IO, 0.075s, 2046 49,754,597 502,521 Ser. 05-4, Class XC, IO, 0.075s, 2045 81,744,329 474,821 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.99s, 2036 590,368 442,776 Banc of America Large Loan FRB Ser. 04-BBA4, Class H, 3.408s, 2018 142,000 139,715 FRB Ser. 04-BBA4, Class G, 3.158s, 2018 449,000 442,686 Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class K, 4.458s, 2022 496,000 402,535 FRB Ser. 05-MIB1, Class J, 3.508s, 2022 1,400,000 1,205,313 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (27. 3%)* cont. amount Value Banc of America Mortgage Securities FRB Ser. 03-F, Class 2A1, 4.389s, 2033 $348,802 $345,314 Ser. 05-E, Class 2, IO, 0.3s, 2035 29,993,602 118,334 Ser. 04-D, Class 2A, IO, 0.27s, 2034 11,119,772 12,162 Banc of America Structured Security Trust 144A Ser. 02-X1, Class A3, 5.436s, 2033 1,503,864 1,510,212 Bayview Commercial Asset Trust 144A FRB Ser. 05-1A, Class A1, 2.761s, 2035 1,116,615 971,455 Ser. 04-2, IO, 2.22s, 2034 4,470,537 171,669 Ser. 06-2A, IO, 1.798s, 2036 2,708,251 206,910 Ser. 05-3A, IO, 1.6s, 2035 14,438,512 941,391 Ser. 05-1A, IO, 1.6s, 2035 4,852,099 239,694 Ser. 04-3, IO, 1.6s, 2035 3,135,402 120,399 Ser. 07-5A, IO, 1.55s, 2037 13,310,478 1,655,823 Ser. 07-2A, IO, 1.3s, 2037 15,032,824 1,519,818 Ser. 07-1, Class S, IO, 1.211s, 2037 12,968,108 1,208,628 Ser. 06-4A, IO, 1.14s, 2036 2,075,052 208,335 Bear Stearns Alternate Trust Ser. 04-9, Class 1A1, 6.7s, 2034 142,804 126,110 FRB Ser. 06-5, Class 2A2, 6 1/4s, 2036 6,985,796 5,361,598 FRB Ser. 06-6, Class 2A1, 5.919s, 2036 92,088 59,247 FRB Ser. 05-7, Class 23A1, 5.694s, 2035 195,125 146,830 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.447s, 2032 456,000 428,060 Ser. 07-PW17, Class A3, 5.736s, 2050 14,895,000 14,113,310 Ser. 04-PR3I, Class X1, IO, 0.397s, 2041 14,279,956 206,531 Ser. 05-PWR9, Class X1, IO, 0.09s, 2042 40,679,171 327,467 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class XW, IO, 0.69s, 2038 18,118,356 700,999 Ser. 06-PW14, Class X1, IO, 0.078s, 2038 19,484,674 294,413 Ser. 07-PW15, Class X1, IO, 0.067s, 2044 F 64,254,790 601,269 Ser. 05-PW10, Class X1, IO, 0.057s, 2040 63,145,128 217,851 Ser. 07-PW16, Class X, IO, 0.021s, 2040 143,574,906 117,731 Bear Stearns Small Balance Commercial Trust 144A Ser. 06-1A, Class AIO, IO, 1s, 2034 7,445,600 92,579 Chase Commercial Mortgage Securities Corp. Ser. 00-3, Class A2, 7.319s, 2032 542,811 562,336 Chase Commercial Mortgage Securities Corp. 144A Ser. 98-1, Class F, 6.56s, 2030 4,600,000 4,598,229 Ser. 98-1, Class G, 6.56s, 2030 1,171,000 1,038,375 Ser. 98-1, Class H, 6.34s, 2030 1,761,000 1,323,144 Citigroup Ser. 08-C7, Class A2A, 6.034s, 2012 105,000 104,798 Citigroup Commercial Mortgage Trust Ser. 08-C7, Class A3, 6.096s, 2014 190,000 188,594 Citigroup Commercial Mortgage Trust 144A Ser. 05-C3, Class XC, IO, 0.117s, 2043 115,481,861 1,001,444 Ser. 06-C5, Class XC, IO, 0.073s, 2049 122,794,284 1,328,673 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR5, Class 2A5A, 6.196s, 2036 132,825 91,417 FRB Ser. 06-AR7, Class 2A2A, 5.661s, 2036 1,075,181 731,123 IFB Ser. 07-6, Class 2A5, IO, 4.189s, 2037 4,545,330 361,545 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A4, 5.658s, 2048 759,000 735,808 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.377s, 2049 26,658,954 539,427 Ser. 06-CD2, Class X, IO, 0.086s, 2046 76,152,157 305,258 Ser. 07-CD4, Class XC, IO, 0.051s, 2049 89,150,577 686,042 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 2,013,000 2,044,027 Ser. 98-C2, Class F, 5.44s, 2030 3,255,000 3,131,911 Commercial Mortgage Loan Trust Ser. 08-LS1, Class A4B, 6.02s, 2017 1,806,000 1,735,918 23 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (27. 3%)* cont. amount Value Commercial Mortgage Pass-Through Certificates 144A Ser. 06-CN2A, Class H, 5.57s, 2019 $939,000 $817,013 Ser. 06-CN2A, Class J, 5.57s, 2019 751,000 649,421 FRB Ser. 01-J2A, Class A2F, 2.96s, 2034 1,590,000 1,399,200 Ser. 03-LB1A, Class X1, IO, 0.461s, 2038 8,306,634 319,116 Ser. 05-LP5, Class XC, IO, 0.087s, 2043 70,205,008 555,364 Ser. 06-C8, Class XS, IO, 0.067s, 2046 57,502,573 597,150 Ser. 05-C6, Class XC, IO, 0.059s, 2044 66,810,452 377,092 Countrywide Alternative Loan Trust Ser. 06-45T1, Class 2A2, 6s, 2037 275,791 204,085 Ser. 06-J8, Class A4, 6s, 2037 223,664 154,328 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 125,597 109,093 IFB Ser. 04-2CB, Class 1A5, IO, 5.139s, 2034 96,901 5,394 Ser. 05-24, Class 1AX, IO, 1.222s, 2035 9,539,787 199,739 Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.713s, 2035 466,616 335,963 Ser. 05-9, Class 1X, IO, 3.126s, 2035 8,364,501 190,488 Ser. 05-2, Class 2X, IO, 1.16s, 2035 8,344,536 167,869 Countrywide Home Loans 144A IFB Ser. 05-R2, Class 2A3, 8s, 2035 920,574 957,029 IFB Ser. 05-R1, Class 1AS, IO, 3.511s, 2035 6,782,398 481,124 IFB Ser. 05-R2, Class 1AS, IO, 3.155s, 2035 6,551,791 370,032 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 6.004s, 2039 4,505,000 4,456,369 Ser. 06-C5, Class AX, IO, 0.092s, 2039 36,613,267 531,918 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.114s, 2049 121,851,064 1,043,776 Ser. 06-C4, Class AX, IO, 0.089s, 2039 76,627,419 984,010 Ser. 07-C1, Class AX, IO, 0.07s, 2040 80,591,842 702,519 Ser. 06-C3, Class AX, IO, 0.021s, 2038 102,613,122 10,261 CRESI Finance Limited Partnership 144A FRB Ser. 06-A, Class D, 3.261s, 2017 232,000 214,383 FRB Ser. 06-A, Class C, 3.061s, 2017 688,000 646,828 Criimi Mae Commercial Mortgage Trust 144A Ser. 98-C1, Class B, 7s, 2033 2,253,659 2,255,913 Crown Castle Towers, LLC 144A Ser. 05-1A, Class D, 5.612s, 2035 2,903,000 2,769,839 CS First Boston Mortgage Securities Corp. Ser. 97-C2, Class F, 7.46s, 2035 1,239,000 1,297,089 Ser. 04-C2, Class A2, 5.416s, 2036 5,070,000 4,943,960 FRB Ser. 04-C3, Class A5, 5.113s, 2036 92,000 87,094 Ser. 04-C3, Class A3, 4.302s, 2036 196,000 194,667 CS First Boston Mortgage Securities Corp. 144A FRB Ser. 05-TFLA, Class J, 3.408s, 2020 259,000 246,050 FRB Ser. 04-TF2A, Class J, 3.408s, 2016 313,000 287,960 FRB Ser. 05-TF2A, Class J, 3.358s, 2020 407,807 379,261 FRB Ser. 04-TF2A, Class H, 3.158s, 2019 627,000 595,650 Ser. 01-CK1, Class AY, IO, 0.782s, 2035 62,914,673 970,754 Ser. 03-C3, Class AX, IO, 0.541s, 2038 51,342,940 1,922,065 Ser. 02-CP3, Class AX, IO, 0.417s, 2035 20,589,566 712,180 Ser. 04-C4, Class AX, IO, 0.247s, 2039 11,532,715 229,144 Ser. 05-C2, Class AX, IO, 0.14s, 2037 75,101,149 1,010,035 DLJ Commercial Mortgage Corp. Ser. 00-CF1, Class A1B, 7.62s, 2033 2,129,150 2,210,603 Ser. 99-CG2, Class B3, 6.1s, 2032 1,752,000 1,748,699 Ser. 99-CG2, Class B4, 6.1s, 2032 2,785,000 2,715,375 Ser. 98-CF2, Class B3, 6.04s, 2031 814,188 818,699 Fannie Mae IFB Ser. 06-70, Class SM, 33.904s, 2036 332,668 459,200 IFB Ser. 07-75, Class JS, 32.67s, 2037 2,129,155 2,961,319 IFB Ser. 07-80, Class AS, 29.67s, 2037 885,925 1,147,252 IFB Ser. 07-1, Class NR, 28.795s, 2037 70,866 84,767 IFB Ser. 07-75, Class CS, 28.271s, 2037 1,430,636 1,933,294 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (27. 3%)* cont. amount Value Fannie Mae IFB Ser. 06-62, Class PS, 25.133s, 2036 $1,347,980 $1,734,094 IFB Ser. 07-60, Class SB, 24.833s, 2037 761,639 939,961 IFB Ser. 06-76, Class QB, 24.833s, 2036 1,454,403 1,868,642 IFB Ser. 06-48, Class TQ, 24.833s, 2036 2,675,250 3,388,638 IFB Ser. 06-63, Class SP, 24.533s, 2036 1,593,545 2,012,691 IFB Ser. 07-W7, Class 1A4, 24.413s, 2037 1,444,944 1,741,364 IFB Ser. 07-81, Class SC, 23.033s, 2037 1,242,239 1,480,075 IFB Ser. 07-1, Class NK, 22.213s, 2037 3,576,464 4,384,790 IFB Ser. 06-104, Class GS, 21.857s, 2036 959,629 1,140,159 IFB Ser. 06-104, Class ES, 21.144s, 2036 1,796,846 2,182,361 IFB Ser. 05-37, Class SU, 19.355s, 2035 2,191,070 2,592,832 IFB Ser. 06-49, Class SE, 19.155s, 2036 2,334,392 2,743,298 IFB Ser. 06-60, Class AK, 18.955s, 2036 1,144,440 1,339,160 IFB Ser. 06-60, Class TK, 18.755s, 2036 754,027 878,377 IFB Ser. 06-104, Class CS, 18.624s, 2036 1,959,926 2,204,012 IFB Ser. 07-30, Class FS, 18.428s, 2037 3,607,223 4,032,527 IFB Ser. 07-96, Class AS, 17.844s, 2037 1,763,433 1,915,215 IFB Ser. 05-25, Class PS, 17.331s, 2035 75,558 85,409 IFB Ser. 06-115, Class ES, 16.715s, 2036 1,487,734 1,699,815 IFB Ser. 06-8, Class PK, 16.555s, 2036 2,592,641 2,813,021 IFB Ser. 05-57, Class CD, 15.895s, 2035 1,162,183 1,296,205 IFB Ser. 05-74, Class CP, 15.725s, 2035 1,358,799 1,519,139 IFB Ser. 05-115, Class NQ, 15.708s, 2036 751,490 786,142 IFB Ser. 06-27, Class SP, 15.542s, 2036 2,039,784 2,275,967 IFB Ser. 06-8, Class HP, 15.542s, 2036 2,166,102 2,408,197 IFB Ser. 06-8, Class WK, 15.542s, 2036 3,460,701 3,822,148 IFB Ser. 05-106, Class US, 15.542s, 2035 3,256,009 3,636,055 IFB Ser. 05-99, Class SA, 15.542s, 2035 1,598,229 1,760,429 IFB Ser. 05-45, Class DA, 15.395s, 2035 2,584,726 2,858,393 IFB Ser. 05-74, Class DM, 15.359s, 2035 3,142,023 3,463,724 IFB Ser. 05-45, Class DC, 15.285s, 2035 2,016,058 2,222,084 IFB Ser. 06-60, Class CS, 15.065s, 2036 739,113 769,838 IFB Ser. 05-57, Class DC, 13.776s, 2034 1,933,766 2,088,739 IFB Ser. 05-74, Class SK, 13.362s, 2035 2,504,481 2,706,712 IFB Ser. 05-74, Class CS, 13.252s, 2035 1,549,630 1,667,274 IFB Ser. 05-45, Class PC, 12.866s, 2034 1,021,993 1,090,437 IFB Ser. 05-114, Class SP, 12.812s, 2036 941,920 979,832 IFB Ser. 05-95, Class OP, 12.753s, 2035 979,503 999,941 IFB Ser. 05-95, Class CP, 12.559s, 2035 234,321 250,376 IFB Ser. 05-106, Class JC, 12.492s, 2035 674,634 673,506 IFB Ser. 05-83, Class QP, 10.995s, 2034 556,208 553,110 IFB Ser. 05-72, Class SB, 10.722s, 2035 1,574,082 1,584,105 Ser. 03-W6, Class PT1, 9.992s, 2042 198,560 224,033 Ser. 02-T12, Class A4, 9 1/2s, 2042 179,086 193,688 Ser. 02-T4, Class A4, 9 1/2s, 2041 973,504 1,079,402 Ser. 02-T6, Class A3, 9 1/2s, 2041 355,239 392,383 Ser. 04-T3, Class PT1, 8.931s, 2044 521,229 577,736 Ser. 02-26, Class A2, 7 1/2s, 2048 1,605,678 1,714,710 Ser. 04-T3, Class 1A4, 7 1/2s, 2044 47,965 51,468 Ser. 04-T2, Class 1A4, 7 1/2s, 2043 756,321 811,534 Ser. 03-W1, Class 2A, 7 1/2s, 2042 1,444,607 1,542,508 Ser. 02-T19, Class A3, 7 1/2s, 2042 1,078,408 1,153,419 Ser. 02-T12, Class A3, 7 1/2s, 2042 293,479 312,418 Ser. 02-14, Class A2, 7 1/2s, 2042 567,550 604,168 Ser. 01-T10, Class A2, 7 1/2s, 2041 1,841,955 1,957,694 Ser. 02-T4, Class A3, 7 1/2s, 2041 309,281 328,672 Ser. 01-T12, Class A2, 7 1/2s, 2041 1,584,166 1,682,612 Ser. 01-T3, Class A1, 7 1/2s, 2040 275,472 292,357 Ser. 01-T1, Class A1, 7 1/2s, 2040 589,702 630,981 Ser. 99-T2, Class A1, 7 1/2s, 2039 163,506 176,843 Ser. 386, Class 26, IO, 7 1/2s, 2038 88,659 17,797 Ser. 383, Class 88, IO, 7 1/2s, 2037 93,005 19,654 Ser. 383, Class 89, IO, 7 1/2s, 2037 72,438 15,409 Ser. 383, Class 87, IO, 7 1/2s, 2037 115,922 25,372 Ser. 03-W10, Class 1A1, 7 1/2s, 2032 686,772 732,614 Ser. 02-T1, Class A3, 7 1/2s, 2031 485,944 518,028 24 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (27. 3%)* cont. amount Value Fannie Mae Ser. 00-T6, Class A1, 7 1/2s, 2030 $1,421,893 $1,512,249 Ser. 01-T5, Class A3, 7 1/2s, 2030 162,732 173,171 Ser. 01-T4, Class A1, 7 1/2s, 2028 3,397,849 3,651,287 Ser. 02-26, Class A1, 7s, 2048 1,086,537 1,146,612 Ser. 04-T3, Class 1A3, 7s, 2044 494,269 523,609 Ser. 03-W3, Class 1A2, 7s, 2042 494,360 522,436 Ser. 02-T16, Class A2, 7s, 2042 1,014,127 1,073,060 Ser. 02-14, Class A1, 7s, 2042 89,758 94,546 Ser. 02-T4, Class A2, 7s, 2041 585,355 615,907 Ser. 01-W3, Class A, 7s, 2041 344,553 363,962 Ser. 386, Class 24, IO, 7s, 2038 89,420 20,162 Ser. 386, Class 25, IO, 7s, 2038 88,635 20,123 Ser. 386, Class 22, IO, 7s, 2038 101,744 23,751 Ser. 386, Class 21, IO, 7s, 2037 115,788 26,996 Ser. 386, Class 23, IO, 7s, 2037 112,261 25,487 Ser. 383, Class 84, IO, 7s, 2037 104,993 25,549 Ser. 383, Class 85, IO, 7s, 2037 86,503 20,778 Ser. 383, Class 79, IO, 7s, 2037 108,013 26,276 Ser. 383, Class 80, IO, 7s, 2037 233,614 57,890 Ser. 383, Class 81, IO, 7s, 2037 129,268 31,239 Ser. 383, Class 82, IO, 7s, 2037 128,320 30,020 Ser. 383, Class 83, IO, 7s, 2037 107,192 25,832 Ser. 04-W1, Class 2A2, 7s, 2033 5,095,610 5,395,999 Ser. 386, Class 20, IO, 6 1/2s, 2038 111,991 25,848 Ser. 386, Class 14, IO, 6 1/2s, 2038 1,339,526 325,599 Ser. 386, Class 12, IO, 6 1/2s, 2038 688,017 165,080 Ser. 386, Class 19, IO, 6 1/2s, 2038 109,203 25,069 Ser. 386, Class 17, IO, 6 1/2s, 2037 167,065 40,139 Ser. 386, Class 16, IO, 6 1/2s, 2037 114,845 26,810 Ser. 383, Class 60, IO, 6 1/2s, 2037 531,342 138,865 Ser. 383, Class 62, IO, 6 1/2s, 2037 147,150 37,830 Ser. 383, Class 69, IO, 6 1/2s, 2037 90,146 23,243 Ser. 383, Class 63, IO, 6 1/2s, 2037 114,840 29,031 Ser. 383, Class 64, IO, 6 1/2s, 2037 213,190 55,148 Ser. 383, Class 67, IO, 6 1/2s, 2037 112,776 29,006 Ser. 383, Class 58, IO, 6 1/2s, 2037 247,581 63,375 Ser. 383, Class 59, IO, 6 1/2s, 2037 155,899 39,312 Ser. 383, Class 61, IO, 6 1/2s, 2037 124,014 31,502 Ser. 383, Class 65, IO, 6 1/2s, 2037 146,904 38,234 Ser. 383, Class 66, IO, 6 1/2s, 2037 149,223 38,744 Ser. 383, Class 72, IO, 6 1/2s, 2037 674,849 170,932 Ser. 383, Class 77, IO, 6 1/2s, 2037 89,815 22,639 Ser. 383, Class 78, IO, 6 1/2s, 2037 91,089 22,932 Ser. 381, Class 14, IO, 6 1/2s, 2037 1,918,192 450,111 Ser. 381, Class 16, IO, 6 1/2s, 2037 376,480 97,562 Ser. 381, Class 15, IO, 6 1/2s, 2037 813,492 192,219 Ser. 383, Class 73, IO, 6 1/2s, 2037 202,819 50,965 Ser. 383, Class 76, IO, 6 1/2s, 2037 121,912 30,972 Ser. 383, Class 70, IO, 6 1/2s, 2037 313,937 78,940 Ser. 383, Class 74, IO, 6 1/2s, 2037 167,069 41,902 Ser. 383, Class 71, IO, 6 1/2s, 2036 132,863 33,197 Ser. 383, Class 75, IO, 6 1/2s, 2036 106,635 26,977 Ser. 371, Class 2, IO, 6 1/2s, 2036 3,480,344 1,004,698 Ser. 389, Class 6, IO, 6s, 2038 103,387 27,206 Ser. 386, Class 10, IO, 6s, 2038 94,018 22,893 Ser. 386, Class 8, IO, 6s, 2038 1,138,846 269,790 Ser. 383, Class 40, IO, 6s, 2038 1,121,383 276,328 Ser. 383, Class 41, IO, 6s, 2038 984,813 242,515 Ser. 383, Class 42, IO, 6s, 2038 735,275 181,646 Ser. 383, Class 43, IO, 6s, 2038 585,934 145,036 Ser. 383, Class 44, IO, 6s, 2038 534,943 132,155 Ser. 383, Class 45, IO, 6s, 2038 411,966 102,636 Ser. 383, Class 46, IO, 6s, 2038 358,009 89,193 Ser. 383, Class 47, IO, 6s, 2038 317,349 79,063 Ser. 383, Class 48, IO, 6s, 2038 284,097 70,917 Ser. 383, Class 52, IO, 6s, 2038 115,419 28,811 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (27. 3%)* cont. amount Value Fannie Mae Ser. 386, Class 9, IO, 6s, 2038 $512,952 $124,878 Ser. 383, Class 28, IO, 6s, 2038 1,176,573 298,218 Ser. 383, Class 29, IO, 6s, 2038 1,495,091 379,418 Ser. 383, Class 30, IO, 6s, 2038 799,523 203,279 Ser. 383, Class 31, IO, 6s, 2038 716,134 182,078 Ser. 383, Class 32, IO, 6s, 2038 486,697 124,125 Ser. 383, Class 33, IO, 6s, 2038 416,107 105,929 Ser. 383, Class 37, IO, 6s, 2038 162,033 41,451 Ser. 386, Class 7, IO, 6s, 2038 626,764 161,696 Ser. 383, Class 34, IO, 6s, 2037 168,408 42,556 Ser. 383, Class 35, IO, 6s, 2037 139,101 35,107 Ser. 383, Class 36, IO, 6s, 2037 109,850 27,742 Ser. 383, Class 38, IO, 6s, 2037 88,809 22,482 Ser. 383, Class 50, IO, 6s, 2037 194,191 47,700 Ser. 386, Class 6, IO, 6s, 2037 300,847 74,913 Ser. 383, Class 49, IO, 6s, 2037 146,364 36,043 Ser. 383, Class 51, IO, 6s, 2037 150,883 37,062 Ser. 383, Class 57, IO, 6s, 2037 92,121 22,758 Ser. 372, Class 2, IO, 6s, 2036 939,288 261,828 Ser. 383, Class 98, IO, 6s, 2022 162,307 27,607 Ser. 383, Class 99, IO, 6s, 2022 78,377 12,972 Ser. 383, Class 18, IO, 5 1/2s, 2038 562,374 137,846 Ser. 383, Class 19, IO, 5 1/2s, 2038 513,529 125,873 Ser. 383, Class 25, IO, 5 1/2s, 2038 89,295 21,260 Ser. 386, Class 3, IO, 5 1/2s, 2037 311,281 75,787 Ser. 386, Class 4, IO, 5 1/2s, 2037 127,037 31,300 Ser. 386, Class 5, IO, 5 1/2s, 2037 94,398 23,546 Ser. 383, Class 14, IO, 5 1/2s, 2037 201,690 49,864 Ser. 383, Class 15, IO, 5 1/2s, 2037 91,156 22,156 Ser. 383, Class 3, IO, 5 1/2s, 2037 980,820 244,524 Ser. 383, Class 4, IO, 5 1/2s, 2037 877,052 218,654 Ser. 383, Class 5, IO, 5 1/2s, 2037 498,598 124,303 Ser. 383, Class 6, IO, 5 1/2s, 2037 447,473 111,682 Ser. 383, Class 7, IO, 5 1/2s, 2037 441,157 109,897 Ser. 383, Class 10, IO, 5 1/2s, 2037 162,824 41,143 Ser. 383, Class 11, IO, 5 1/2s, 2037 113,396 28,435 Ser. 383, Class 12, IO, 5 1/2s, 2037 103,057 25,892 Ser. 383, Class 13, IO, 5 1/2s, 2037 104,032 26,137 Ser. 383, Class 8, IO, 5 1/2s, 2037 179,025 45,911 Ser. 383, Class 9, IO, 5 1/2s, 2037 170,460 39,025 Ser. 383, Class 20, IO, 5 1/2s, 2037 317,223 79,024 Ser. 383, Class 21, IO, 5 1/2s, 2037 300,499 74,858 Ser. 383, Class 22, IO, 5 1/2s, 2037 203,425 50,578 Ser. 383, Class 23, IO, 5 1/2s, 2037 183,782 45,695 Ser. 383, Class 24, IO, 5 1/2s, 2037 128,776 31,154 Ser. 383, Class 26, IO, 5 1/2s, 2037 94,830 23,669 Ser. 379, Class 2, IO, 5 1/2s, 2037 228,461 63,857 Ser. 363, Class 2, IO, 5 1/2s, 2035 2,869,515 793,386 Ser. 383, Class 95, IO, 5 1/2s, 2022 255,368 44,251 Ser. 383, Class 97, IO, 5 1/2s, 2022 107,572 18,053 Ser. 383, Class 94, IO, 5 1/2s, 2022 128,609 22,011 Ser. 383, Class 96, IO, 5 1/2s, 2022 139,707 22,888 IFB Ser. 07-W6, Class 6A2, IO, 5.339s, 2037 1,866,621 205,402 IFB Ser. 06-90, Class SE, IO, 5.339s, 2036 1,940,098 252,134 IFB Ser. 04-51, Class XP, IO, 5.239s, 2034 123,935 15,535 IFB Ser. 03-66, Class SA, IO, 5.189s, 2033 2,666,196 312,966 IFB Ser. 04-17, Class ST, IO, 5.139s, 2034 138,763 16,885 Ser. 383, Class 2, IO, 5s, 2037 95,719 24,374 Ser. 383, Class 92, IO, 5s, 2022 111,166 18,305 IFB Ser. 07-W6, Class 5A2, IO, 4.829s, 2037 2,718,990 295,536 IFB Ser. 07-W4, Class 4A2, IO, 4.819s, 2037 12,303,092 1,268,123 IFB Ser. 07-W2, Class 3A2, IO, 4.819s, 2037 3,618,856 371,541 IFB Ser. 06-115, Class BI, IO, 4.799s, 2036 3,272,723 252,804 IFB Ser. 05-113, Class AI, IO, 4.769s, 2036 620,014 54,551 IFB Ser. 05-113, Class DI, IO, 4.769s, 2036 19,495,789 1,939,647 IFB Ser. 05-52, Class DC, IO, 4.739s, 2035 1,719,116 189,868 25 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (27. 3%)* cont. amount Value Fannie Mae IFB Ser. 07-60, Class AX, IO, 4.689s, 2037 $7,546,430 $797,127 IFB Ser. 06-60, Class SI, IO, 4.689s, 2036 3,518,791 384,832 IFB Ser. 06-60, Class UI, IO, 4.689s, 2036 1,413,136 138,715 IFB Ser. 04-24, Class CS, IO, 4.689s, 2034 3,760,160 418,735 IFB Ser. 04-12, Class WS, IO, 4.689s, 2033 105,033 10,815 IFB Ser. 07-W7, Class 3A2, IO, 4.669s, 2037 4,592,844 450,360 IFB Ser. 03-122, Class SA, IO, 4.639s, 2028 4,706,596 321,380 IFB Ser. 03-122, Class SJ, IO, 4.639s, 2028 4,887,460 339,996 IFB Ser. 06-60, Class DI, IO, 4.609s, 2035 1,755,706 158,370 IFB Ser. 04-60, Class SW, IO, 4.589s, 2034 6,932,239 732,553 IFB Ser. 05-65, Class KI, IO, 4.539s, 2035 13,023,002 1,151,697 IFB Ser. 08-10, Class LI, IO, 4.519s, 2038 367,243 38,398 IFB Ser. 08-01, Class GI, IO, 4.499s, 2037 13,910,114 1,535,966 IFB Ser. 05-42, Class SA, IO, 4.339s, 2035 205,922 17,060 IFB Ser. 07-32, Class JS, IO, 4.329s, 2037 613,897 63,418 IFB Ser. 07-39, Class LI, IO, 4.309s, 2037 198,058 18,810 IFB Ser. 07-23, Class SI, IO, 4.309s, 2037 2,926,699 203,621 IFB Ser. 07-54, Class CI, IO, 4.299s, 2037 2,291,270 223,867 IFB Ser. 07-39, Class PI, IO, 4.299s, 2037 2,213,797 152,555 IFB Ser. 07-30, Class WI, IO, 4.299s, 2037 18,798,883 1,584,807 IFB Ser. 07-28, Class SE, IO, 4.289s, 2037 2,419,647 234,394 IFB Ser. 06-128, Class SH, IO, 4.289s, 2037 2,705,764 231,797 IFB Ser. 06-56, Class SM, IO, 4.289s, 2036 6,734,249 564,562 IFB Ser. 05-73, Class SI, IO, 4.289s, 2035 1,536,364 124,356 IFB Ser. 05-12, Class SC, IO, 4.289s, 2035 2,248,351 183,182 IFB Ser. 05-17, Class ES, IO, 4.289s, 2035 3,028,754 251,182 IFB Ser. 05-17, Class SY, IO, 4.289s, 2035 1,394,341 115,656 IFB Ser. 05-45, Class PL, IO, 4.289s, 2034 207,941 19,625 IFB Ser. 07-W5, Class 2A2, IO, 4.279s, 2037 1,166,288 95,636 IFB Ser. 07-30, Class IE, IO, 4.279s, 2037 6,623,662 734,563 IFB Ser. 06-123, Class CI, IO, 4.279s, 2037 5,437,976 516,376 IFB Ser. 06-123, Class UI, IO, 4.279s, 2037 2,419,329 225,439 IFB Ser. 05-82, Class SY, IO, 4.269s, 2035 5,959,863 483,498 IFB Ser. 05-45, Class EW, IO, 4.259s, 2035 2,693,701 219,060 IFB Ser. 05-45, Class SR, IO, 4.259s, 2035 8,197,500 665,961 IFB Ser. 07-15, Class BI, IO, 4.239s, 2037 3,939,607 360,435 IFB Ser. 06-126, Class CS, IO, 4.239s, 2037 1,524,795 139,337 IFB Ser. 06-16, Class SM, IO, 4.239s, 2036 2,080,395 186,578 IFB Ser. 05-95, Class CI, IO, 4.239s, 2035 3,545,618 347,463 IFB Ser. 05-84, Class SG, IO, 4.239s, 2035 5,800,577 550,641 IFB Ser. 05-57, Class NI, IO, 4.239s, 2035 1,235,964 101,411 IFB Ser. 05-54, Class SA, IO, 4.239s, 2035 5,805,351 491,644 IFB Ser. 05-23, Class SG, IO, 4.239s, 2035 4,540,319 420,374 IFB Ser. 05-29, Class SX, IO, 4.239s, 2035 74,561 6,742 IFB Ser. 05-17, Class SA, IO, 4.239s, 2035 3,961,261 389,515 IFB Ser. 05-17, Class SE, IO, 4.239s, 2035 4,297,389 383,915 IFB Ser. 05-57, Class DI, IO, 4.239s, 2035 9,216,631 769,456 IFB Ser. 05-7, Class SC, IO, 4.239s, 2035 242,751 20,316 IFB Ser. 05-83, Class QI, IO, 4.229s, 2035 965,376 100,107 IFB Ser. 06-128, Class GS, IO, 4.219s, 2037 2,571,513 243,451 Ser. 06-116, Class ES, IO, 4.189s, 2036 1,651,357 139,000 IFB Ser. 06-114, Class IS, IO, 4.189s, 2036 2,771,819 248,782 IFB Ser. 06-116, Class LS, IO, 4.189s, 2036 210,076 19,630 IFB Ser. 06-115, Class GI, IO, 4.179s, 2036 2,593,349 240,614 IFB Ser. 06-115, Class IE, IO, 4.179s, 2036 2,132,190 176,638 IFB Ser. 06-117, Class SA, IO, 4.179s, 2036 3,158,894 274,900 IFB Ser. 06-121, Class SD, IO, 4.179s, 2036 5,214,573 456,964 IFB Ser. 06-109, Class SG, IO, 4.169s, 2036 3,719,154 329,283 IFB Ser. 06-104, Class IM, IO, 4.159s, 2036 811,245 75,148 IFB Ser. 06-104, Class SY, IO, 4.159s, 2036 1,731,328 142,234 IFB Ser. 06-109, Class SH, IO, 4.159s, 2036 2,799,437 266,418 IFB Ser. 06-111, Class SA, IO, 4.159s, 2036 744,290 69,358 Ser. 06-104, Class SG, IO, 4.139s, 2036 3,349,441 258,048 IFB Ser. 07-W6, Class 4A2, IO, 4.139s, 2037 11,051,327 1,020,037 IFB Ser. 06-128, Class SC, IO, 4.139s, 2037 8,844,156 773,358 IFB Ser. 06-43, Class SI, IO, 4.139s, 2036 4,183,619 370,116 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (27. 3%)* cont. amount Value Fannie Mae IFB Ser. 06-44, Class IS, IO, 4.139s, 2036 $3,857,426 $326,826 IFB Ser. 06-8, Class JH, IO, 4.139s, 2036 9,659,885 905,637 IFB Ser. 05-122, Class SG, IO, 4.139s, 2035 2,104,546 184,751 IFB Ser. 05-57, Class MS, IO, 4.139s, 2035 178,318 14,043 IFB Ser. 05-95, Class OI, IO, 4.129s, 2035 540,841 65,506 IFB Ser. 06-92, Class JI, IO, 4.119s, 2036 1,935,928 177,539 IFB Ser. 06-92, Class LI, IO, 4.119s, 2036 3,115,576 274,085 IFB Ser. 06-96, Class ES, IO, 4.119s, 2036 3,399,085 296,307 IFB Ser. 06-99, Class AS, IO, 4.119s, 2036 2,235,085 198,581 IFB Ser. 06-85, Class TS, IO, 4.099s, 2036 4,819,728 392,246 IFB Ser. 06-61, Class SE, IO, 4.089s, 2036 4,511,325 341,050 IFB Ser. 07-75, Class PI, IO, 4.079s, 2037 3,611,128 294,531 IFB Ser. 07-76, Class SA, IO, 4.079s, 2037 3,490,188 328,582 IFB Ser. 07-W7, Class 2A2, IO, 4.069s, 2037 8,760,559 782,635 IFB Ser. 07-88, Class MI, IO, 4.059s, 2037 1,136,882 83,628 Ser. 06-94, Class NI, IO, 4.039s, 2036 1,646,122 123,446 IFB Ser. 07-116, Class IA, IO, 4.039s, 2037 12,827,109 1,101,849 IFB Ser. 07-103, Class AI, IO, 4.039s, 2037 14,967,883 1,267,288 IFB Ser. 07-1, Class NI, IO, 4.039s, 2037 8,316,018 646,338 IFB Ser. 07-15, Class NI, IO, 4.039s, 2022 4,118,365 317,712 IFB Ser. 08-3, Class SC, IO, 3.989s, 2038 1,887,733 155,517 IFB Ser. 07-109, Class XI, IO, 3.989s, 2037 2,236,235 193,773 IFB Ser. 07-109, Class YI, IO, 3.989s, 2037 3,370,176 256,180 IFB Ser. 07-W8, Class 2A2, IO, 3.989s, 2037 6,003,523 509,983 IFB Ser. 07-88, Class JI, IO, 3.989s, 2037 4,483,167 374,952 IFB Ser. 06-79, Class SH, IO, 3.989s, 2036 213,081 18,799 IFB Ser. 07-54, Class KI, IO, 3.979s, 2037 1,700,396 98,823 IFB Ser. 07-30, Class JS, IO, 3.979s, 2037 5,601,328 467,355 IFB Ser. 07-30, Class LI, IO, 3.979s, 2037 8,526,163 733,851 IFB Ser. 07-W2, Class 1A2, IO, 3.969s, 2037 2,534,015 227,693 IFB Ser. 07-106, Class SN, IO, 3.949s, 2037 3,590,973 280,796 IFB Ser. 07-54, Class IA, IO, 3.949s, 2037 2,989,464 254,053 IFB Ser. 07-54, Class IB, IO, 3.949s, 2037 2,989,464 254,053 IFB Ser. 07-54, Class IC, IO, 3.949s, 2037 2,989,464 254,053 IFB Ser. 07-54, Class ID, IO, 3.949s, 2037 2,989,464 254,053 IFB Ser. 07-54, Class IE, IO, 3.949s, 2037 2,989,464 254,053 IFB Ser. 07-54, Class IF, IO, 3.949s, 2037 4,448,062 376,236 IFB Ser. 07-54, Class NI, IO, 3.949s, 2037 2,681,843 234,546 IFB Ser. 07-54, Class UI, IO, 3.949s, 2037 3,611,256 342,348 IFB Ser. 07-109, Class AI, IO, 3.939s, 2037 11,668,210 1,011,559 IFB Ser. 07-91, Class AS, IO, 3.939s, 2037 2,366,362 187,144 IFB Ser. 07-91, Class HS, IO, 3.939s, 2037 2,532,403 197,844 IFB Ser. 07-15, Class CI, IO, 3.919s, 2037 10,117,105 848,716 IFB Ser. 06-123, Class BI, IO, 3.919s, 2037 12,342,978 1,016,257 IFB Ser. 06-115, Class JI, IO, 3.919s, 2036 7,335,504 615,910 IFB Ser. 07-109, Class PI, IO, 3.889s, 2037 3,676,175 300,543 IFB Ser. 06-123, Class LI, IO, 3.859s, 2037 4,890,089 393,518 IFB Ser. 08-1, Class NI, IO, 3.789s, 2037 6,069,748 446,976 IFB Ser. 07-116, Class BI, IO, 3.789s, 2037 11,884,062 872,614 IFB Ser. 08-01, Class AI, IO, 3.789s, 2037 16,887,603 1,399,601 IFB Ser. 08-10, Class GI, IO, 3.769s, 2038 4,411,078 282,780 IFB Ser. 08-13, Class SA, IO, 3.759s, 2038 411,133 30,589 IFB Ser. 08-1, Class HI, IO, 3.739s, 2037 7,882,076 634,726 IFB Ser. 07-39, Class AI, IO, 3.659s, 2037 5,156,116 374,264 IFB Ser. 07-32, Class SD, IO, 3.649s, 2037 3,523,233 263,830 IFB Ser. 07-30, Class UI, IO, 3.639s, 2037 2,910,579 218,964 IFB Ser. 07-32, Class SC, IO, 3.639s, 2037 4,677,842 355,207 IFB Ser. 07-1, Class CI, IO, 3.639s, 2037 3,400,232 251,427 IFB Ser. 05-74, Class SE, IO, 3.639s, 2035 11,985,061 737,315 IFB Ser. 05-82, Class SI, IO, 3.639s, 2035 11,398,911 723,419 IFB Ser. 05-92, Class US, IO, 3.639s, 2025 541,181 35,542 IFB Ser. 05-14, Class SE, IO, 3.589s, 2035 2,287,898 152,404 IFB Ser. 05-58, Class IK, IO, 3.539s, 2035 4,317,620 385,684 IFB Ser. 08-1, Class BI, IO, 3.449s, 2038 9,178,353 561,698 IFB Ser. 07-75, Class ID, IO, 3.409s, 2037 2,891,000 208,071 Ser. 03-W12, Class 2, IO, 2.219s, 2043 6,936,248 453,958 26 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (27. 3%)* cont. amount Value Fannie Mae Ser. 03-W10, Class 3, IO, 1.939s, 2043 $5,391,870 $311,670 Ser. 03-W10, Class 1, IO, 1.918s, 2043 21,399,177 1,198,465 Ser. 03-W8, Class 12, IO, 1.636s, 2042 22,238,578 1,207,326 FRB Ser. 03-W17, Class 12, IO, 1.148s, 2033 6,824,323 240,182 Ser. 03-T2, Class 2, IO, 0.811s, 2042 31,719,476 887,536 Ser. 03-W3, Class 2IO1, IO, 0.682s, 2042 2,883,362 62,812 Ser. 03-W6, Class 51, IO, 0.675s, 2042 9,024,398 182,857 Ser. 06-W3, Class 1AS, IO, 0.662s, 2046 11,954,038 759,791 Ser. 01-T12, Class IO, 0.565s, 2041 18,520,953 308,350 Ser. 03-W2, Class 1, IO, 0.467s, 2042 16,768,060 239,277 Ser. 02-T4, IO, 0.45s, 2041 6,702,881 82,956 Ser. 03-W3, Class 1, IO, 0.439s, 2042 22,577,193 237,011 Ser. 02-T1, Class IO, IO, 0.422s, 2031 18,163,902 224,450 Ser. 03-W6, Class 3, IO, 0.367s, 2042 12,615,777 142,832 Ser. 03-W4, Class 3A, IO, 0.352s, 2042 12,065,179 139,575 Ser. 03-W6, Class 23, IO, 0.352s, 2042 13,194,062 162,516 Ser. 01-79, Class BI, IO, 0.335s, 2045 3,439,823 32,242 Ser. 08-33, Principal Only (PO), zero %, 2038 827,260 562,296 Ser. 08-9, PO, zero %, 2038 598,537 432,160 Ser. 07-112, Class EO, PO, zero %, 2037 305,841 215,389 Ser. 07-89, Class PO, PO, zero %, 2037 504,472 357,523 Ser. 07-64, Class LO, PO, zero %, 2037 1,445,696 1,038,755 Ser. 07-47, Class B0, PO, zero %, 2037 146,109 106,844 Ser. 07-14, Class KO, PO, zero %, 2037 342,932 245,896 Ser. 06-125, Class MO, PO, zero %, 2037 525,861 383,046 Ser. 06-125, Class OX, PO, zero %, 2037 136,787 92,462 Ser. 06-116, Class OD, PO, zero %, 2036 82,361 57,777 Ser. 06-117, Class OA, PO, zero %, 2036 360,127 275,375 Ser. 06-81, Class OP, PO, zero %, 2036 332,473 237,990 Ser. 06-84, Class OT, PO, zero %, 2036 73,446 54,876 Ser. 06-56, Class XF, zero %, 2036 219,555 193,104 Ser. 06-46, Class OC, PO, zero %, 2036 127,499 92,371 Ser. 06-16, Class OG, PO, zero %, 2036 188,422 131,046 Ser. 04-38, Class AO, PO, zero %, 2034 3,815,369 2,723,024 Ser. 04-61, Class CO, PO, zero %, 2031 2,786,566 2,277,347 Ser. 07-15, Class IM, IO, zero %, 2009 3,290,487 2,095 Ser. 07-16, Class TS, IO, zero %, 2009 13,375,844 46,906 FRB Ser. 07-76, Class SF, zero %, 2037 176,244 163,015 FRB Ser. 06-115, Class SN, zero %, 2036 1,140,806 1,089,634 FRB Ser. 06-104, Class EK, zero %, 2036 265,284 246,799 FRB Ser. 05-117, Class GF, zero %, 2036 210,394 159,181 FRB Ser. 05-65, Class ER, zero %, 2035 2,477,350 2,116,849 FRB Ser. 05-57, Class UL, zero %, 2035 2,213,874 1,956,247 FRB Ser. 05-36, Class QA, zero %, 2035 471,620 390,614 FRB Ser. 05-65, Class CU, zero %, 2034 308,628 365,819 FRB Ser. 05-81, Class DF, zero %, 2033 244,794 223,419 FRB Ser. 06-1, Class HF, zero %, 2032 189,091 172,979 IFB Ser. 06-75, Class FY, zero %, 2036 454,953 455,125 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-42, Class A6, 9 1/2s, 2042 182,566 196,661 Ser. T-58, Class 4A, 7 1/2s, 2043 469,797 502,909 Ser. T-51, Class 2A, 7 1/2s, 2042 488,218 520,386 Ser. T-42, Class A5, 7 1/2s, 2042 776,286 826,372 Ser. T-60, Class 1A2, 7s, 2044 3,398,088 3,597,766 Ser. T-41, Class 2A, 7s, 2032 77,767 81,873 IFB Ser. T-56, Class 2ASI, IO, 5.639s, 2043 1,762,869 205,484 Ser. T-56, Class A, IO, 0.524s, 2043 7,902,048 131,892 Ser. T-56, Class 3, IO, 0.366s, 2043 9,489,472 124,165 Ser. T-56, Class 1, IO, 0.285s, 2043 12,175,437 105,228 Ser. T-56, Class 2, IO, 0.028s, 2043 11,149,321 33,989 FFCA Secured Lending Corp. 144A Ser. 00-1, Class A2, 7.77s, 2027 4,059,581 4,068,591 First Horizon Alternative Mortgage Securities FRB Ser. 05-AA10, Class 2A1, 5.74s, 2035 1,787,378 1,286,912 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (27. 3%)* cont. amount Value First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.679s, 2033 $29,847,970 $941,493 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 2,726,000 2,881,622 Ser. 97-C2, Class G, 7 1/2s, 2029 832,000 710,431 First Union-Lehman Brothers-Bank of America 144A Ser. 98-C2, Class G, 7s, 2035 3,410,000 3,262,824 Freddie Mac IFB Ser. 3360, Class SB, 28.98s, 2037 830,068 1,105,624 IFB Ser. 3339, Class WS, 28.157s, 2037 1,352,284 1,820,003 IFB Ser. 3339, Class JS, 26.861s, 2037 1,178,866 1,505,681 IFB Ser. 3202, Class PS, 24.495s, 2036 896,968 1,126,122 IFB Ser. 3349, Class SA, 24.255s, 2037 4,726,826 5,843,443 IFB Ser. 3331, Class SE, 24.255s, 2037 1,151,367 1,394,265 IFB Ser. 3153, Class SX, 20.963s, 2036 789,410 951,044 IFB Ser. 3202, Class HM, 20.962s, 2036 601,784 726,288 IFB Ser. 3153, Class JS, 20.813s, 2036 78,267 89,069 IFB Ser. 3182, Class PS, 18.77s, 2032 1,989,851 2,381,360 IFB Ser. 3081, Class DC, 18.101s, 2035 1,293,361 1,453,084 IFB Ser. 3114, Class GK, 16.57s, 2036 864,745 953,115 IFB Ser. 3360, Class SC, 16.546s, 2037 1,928,053 2,020,808 IFB Ser. 3408, Class EK, 15.904s, 2037 3,911,260 4,125,297 IFB Ser. 2976, Class KL, 15.372s, 2035 2,420,787 2,639,340 IFB Ser. 2990, Class DP, 15.263s, 2034 2,049,467 2,234,007 IFB Ser. 2979, Class AS, 15.262s, 2034 580,607 618,079 IFB Ser. 3153, Class UT, 15.006s, 2036 481,905 506,499 IFB Ser. 3149, Class SU, 12.904s, 2036 1,021,545 1,041,659 IFB Ser. 3065, Class DC, 12.488s, 2035 2,121,057 2,147,770 IFB Ser. 3012, Class FS, 10.731s, 2035 75,814 75,729 IFB Ser. 2990, Class WP, 10.688s, 2035 1,429,595 1,455,579 IFB Ser. 2990, Class LB, 10.665s, 2034 2,533,534 2,496,342 IFB Ser. 246, Class S54, IO, 6.143s, 2037 293,264 39,957 IFB Ser. 2927, Class SI, IO, 6.043s, 2035 3,340,007 435,558 IFB Ser. 2828, Class GI, IO, 5.043s, 2034 3,929,325 447,121 IFB Ser. 3184, Class SP, IO, 4.893s, 2033 3,606,302 340,803 IFB Ser. 2869, Class SH, IO, 4.843s, 2034 1,807,811 147,809 IFB Ser. 2869, Class JS, IO, 4.793s, 2034 8,619,329 703,686 IFB Ser. 239, IO, 4.743s, 2036 404,487 39,185 IFB Ser. 2882, Class LS, IO, 4.743s, 2034 1,740,976 184,119 IFB Ser. 3203, Class SH, IO, 4.683s, 2036 2,038,125 227,895 IFB Ser. 2815, Class PT, IO, 4.593s, 2032 3,927,971 326,685 IFB Ser. 2828, Class TI, IO, 4.593s, 2030 1,809,866 150,341 IFB Ser. 3397, Class GS, IO, 4.543s, 2037 2,219,745 190,794 IFB Ser. 3297, Class BI, IO, 4.303s, 2037 8,911,796 854,403 IFB Ser. 3287, Class SD, IO, 4.293s, 2037 3,460,918 316,432 IFB Ser. 3281, Class BI, IO, 4.293s, 2037 1,720,809 156,186 IFB Ser. 3281, Class CI, IO, 4.293s, 2037 1,380,735 125,916 IFB Ser. 3249, Class SI, IO, 4.293s, 2036 1,546,651 149,886 IFB Ser. 3028, Class ES, IO, 4.293s, 2035 10,085,586 918,593 IFB Ser. 2990, Class TS, IO, 4.293s, 2035 214,170 16,244 IFB Ser. 2922, Class SE, IO, 4.293s, 2035 4,665,503 358,393 IFB Ser. 3045, Class DI, IO, 4.273s, 2035 16,047,795 1,318,894 IFB Ser. 3236, Class ES, IO, 4.243s, 2036 3,225,624 241,517 IFB Ser. 3136, Class NS, IO, 4.243s, 2036 5,342,598 430,622 IFB Ser. 3118, Class SD, IO, 4.243s, 2036 7,493,921 548,871 IFB Ser. 3107, Class DC, IO, 4.243s, 2035 9,886,956 928,185 IFB Ser. 2927, Class ES, IO, 4.243s, 2035 2,614,564 190,216 IFB Ser. 2950, Class SM, IO, 4.243s, 2016 5,106,238 430,109 IFB Ser. 3256, Class S, IO, 4.233s, 2036 3,916,193 372,931 IFB Ser. 3031, Class BI, IO, 4.232s, 2035 1,926,639 196,140 IFB Ser. 3370, Class TS, IO, 4.213s, 2037 223,286 18,194 IFB Ser. 3244, Class SB, IO, 4.203s, 2036 2,464,077 223,230 IFB Ser. 3244, Class SG, IO, 4.203s, 2036 2,871,090 264,660 IFB Ser. 3236, Class IS, IO, 4.193s, 2036 4,470,780 395,759 27 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (27. 3%)* cont. amount Value Freddie Mac IFB Ser. 3033, Class SG, IO, 4.193s, 2035 $89,761 $8,060 IFB Ser. 2962, Class BS, IO, 4.193s, 2035 11,039,527 929,839 IFB Ser. 3114, Class TS, IO, 4.193s, 2030 12,158,113 884,699 IFB Ser. 3128, Class JI, IO, 4.173s, 2036 5,863,464 544,167 IFB Ser. 2990, Class LI, IO, 4.173s, 2034 3,788,835 363,883 IFB Ser. 3240, Class S, IO, 4.163s, 2036 8,519,937 769,085 IFB Ser. 3229, Class BI, IO, 4.163s, 2036 661,434 47,096 IFB Ser. 3153, Class JI, IO, 4.163s, 2036 4,166,622 332,591 IFB Ser. 3065, Class DI, IO, 4.163s, 2035 1,465,853 145,153 IFB Ser. 3145, Class GI, IO, 4.143s, 2036 4,819,735 463,184 IFB Ser. 3114, Class GI, IO, 4.143s, 2036 2,067,715 214,255 IFB Ser. 3339, Class JI, IO, 4.133s, 2037 8,936,564 712,242 IFB Ser. 3218, Class AS, IO, 4.123s, 2036 3,037,255 268,108 IFB Ser. 3221, Class SI, IO, 4.123s, 2036 3,610,179 311,211 IFB Ser. 3153, Class UI, IO, 4.113s, 2036 3,582,308 374,869 IFB Ser. 3202, Class PI, IO, 4.083s, 2036 9,979,999 865,483 IFB Ser. 3355, Class MI, IO, 4.043s, 2037 2,530,263 203,357 IFB Ser. 3201, Class SG, IO, 4.043s, 2036 4,576,751 394,273 IFB Ser. 3203, Class SE, IO, 4.043s, 2036 4,122,157 350,563 IFB Ser. 3238, Class LI, IO, 4.033s, 2036 163,300 13,687 IFB Ser. 3171, Class PS, IO, 4.028s, 2036 3,902,602 317,520 IFB Ser. 3152, Class SY, IO, 4.023s, 2036 4,429,251 405,026 IFB Ser. 3366, Class SA, IO, 3.993s, 2037 302,040 25,252 IFB Ser. 3284, Class BI, IO, 3.993s, 2037 2,815,858 230,338 IFB Ser. 3260, Class SA, IO, 3.993s, 2037 2,725,869 209,388 IFB Ser. 3199, Class S, IO, 3.993s, 2036 2,377,198 202,706 IFB Ser. 3284, Class LI, IO, 3.983s, 2037 11,306,951 959,343 IFB Ser. 3281, Class AI, IO, 3.973s, 2037 10,328,753 884,399 IFB Ser. 3311, Class EI, IO, 3.953s, 2037 3,002,062 255,798 IFB Ser. 3311, Class IA, IO, 3.953s, 2037 4,241,234 368,201 IFB Ser. 3311, Class IB, IO, 3.953s, 2037 4,241,234 369,785 IFB Ser. 3311, Class IC, IO, 3.953s, 2037 4,241,234 368,201 IFB Ser. 3311, Class ID, IO, 3.953s, 2037 4,241,234 368,201 IFB Ser. 3311, Class IE, IO, 3.953s, 2037 6,053,284 525,514 IFB Ser. 3382, Class SI, IO, 3.943s, 2037 592,142 48,685 IFB Ser. 3375, Class MS, IO, 3.943s, 2037 338,112 27,100 IFB Ser. 3240, Class GS, IO, 3.923s, 2036 5,088,738 421,951 IFB Ser. 3416, Class BI, IO, 3.793s, 2038 632,592 50,362 IFB Ser. 2967, Class SA, IO, 3.693s, 2035 235,785 15,696 IFB Ser. 3339, Class TI, IO, 3.683s, 2037 4,463,532 341,599 IFB Ser. 3284, Class CI, IO, 3.663s, 2037 7,827,896 587,469 IFB Ser. 3016, Class SQ, IO, 3.653s, 2035 3,795,125 239,943 IFB Ser. 3235, Class SA, IO, 3.493s, 2036 479,816 29,314 IFB Ser. 3424, Class UI, IO, 3.303s, 2037 222,708 14,131 Ser. 3403, PO, zero %, 2037 93,833 68,935 Ser. 3366, Class AO, PO, zero %, 2037 115,107 80,537 Ser. 3369, Class BO, PO, zero %, 2037 89,546 63,208 Ser. 246, PO, zero %, 2037 1,708,830 1,243,216 Ser. 3391, PO, zero %, 2037 450,931 319,244 Ser. 3292, Class DO, PO, zero %, 2037 277,420 200,164 Ser. 3292, Class OA, PO, zero %, 2037 188,706 130,523 Ser. 3296, Class OK, PO, zero %, 2037 163,133 113,189 Ser. 3274, Class MO, PO, zero %, 2037 87,671 61,502 Ser. 3300, PO, zero %, 2037 2,021,629 1,489,631 Ser. 3252, Class LO, PO, zero %, 2036 658,410 475,412 Ser. 3255, Class CO, PO, zero %, 2036 387,124 274,285 Ser. 3218, Class AO, PO, zero %, 2036 224,354 163,274 Ser. 239, PO, zero %, 2036 7,600,132 5,495,236 Ser. 3206, Class EO, PO, zero %, 2036 81,962 61,635 Ser. 3175, Class MO, PO, zero %, 2036 409,233 291,348 Ser. 3210, PO, zero %, 2036 166,337 121,760 Ser. 3139, Class CO, PO, zero %, 2036 480,547 338,449 Ser. 2587, Class CO, PO, zero %, 2032 1,421,611 1,112,745 FRB Ser. 3349, Class DO, zero %, 2037 226,029 203,799 FRB Ser. 3327, Class YF, zero %, 2037 914,930 864,280 FRB Ser. 3326, Class XF, zero %, 2037 1,411,261 1,219,266 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (27. 3%)* cont. amount Value Freddie Mac FRB Ser. 3326, Class YF, zero %, 2037 $2,951,402 $2,939,846 FRB Ser. 3263, Class TA, zero %, 2037 300,455 305,745 FRB Ser. 3241, Class FH, zero %, 2036 637,795 535,593 FRB Ser. 3341, Class FA, zero %, 2036 88,415 80,686 FRB Ser. 3231, Class XB, zero %, 2036 481,501 466,611 FRB Ser. 3283, Class HF, zero %, 2036 105,956 105,147 FRB Ser. 3231, Class X, zero %, 2036 299,912 298,427 FRB Ser. 3147, Class SF, zero %, 2036 1,377,975 1,209,713 FRB Ser. 3130, Class JF, zero %, 2036 54,443 49,598 FRB Ser. 3117, Class AF, zero %, 2036 186,938 147,571 FRB Ser. 3326, Class WF, zero %, 2035 2,127,406 1,790,011 FRB Ser. 3036, Class AS, zero %, 2035 193,233 161,286 FRB Ser. 3003, Class XF, zero %, 2035 2,057,779 1,752,236 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C2, Class XC, IO, 0.074s, 2043 85,277,587 530,866 Ser. 07-C1, Class XC, IO, 0.067s, 2019 184,177,585 996,847 Ser. 05-C3, Class XC, IO, 0.06s, 2045 229,631,738 971,524 GMAC Commercial Mortgage Securities, Inc. Ser. 99-C3, Class F, 7.878s, 2036 592,000 605,203 Ser. 97-C1, Class X, IO, 1.277s, 2029 3,550,434 184,957 Ser. 05-C1, Class X1, IO, 0.185s, 2043 91,751,184 1,034,041 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 1,614,303 1,545,866 Ser. 06-C1, Class XC, IO, 0.064s, 2045 127,331,310 710,543 Government National Mortgage Association IFB Ser. 07-26, Class WS, 44.902s, 2037 3,061,593 5,033,517 IFB Ser. 07-38, Class AS, 32s, 2037 2,720,245 3,774,461 IFB Ser. 06-34, Class SA, 24.791s, 2036 326,071 404,799 IFB Ser. 07-51, Class SP, 24.731s, 2037 932,126 1,144,046 IFB Ser. 07-44, Class SP, 23.592s, 2036 1,404,035 1,773,139 IFB Ser. 07-35, Class DK, 19.988s, 2035 767,000 912,134 IFB Ser. 05-66, Class SP, 12.633s, 2035 1,249,861 1,259,861 IFB Ser. 05-7, Class JM, 11.308s, 2034 2,370,890 2,469,302 Ser. 07-17, Class CI, IO, 7 1/2s, 2037 96,768 24,631 IFB Ser. 08-29, Class SA, IO, 5.322s, 2038 410,344 41,102 IFB Ser. 06-69, Class SI, IO, 4.922s, 2036 195,781 20,742 IFB Ser. 06-61, Class SM, IO, 4.922s, 2036 132,660 11,504 IFB Ser. 06-62, Class SI, IO, 4.922s, 2036 3,217,483 293,145 IFB Ser. 07-1, Class SL, IO, 4.902s, 2037 1,475,455 138,106 IFB Ser. 07-1, Class SM, IO, 4.892s, 2037 1,475,455 137,688 IFB Ser. 05-68, Class PU, IO, 4.842s, 2032 165,114 18,279 IFB Ser. 04-59, Class SH, IO, 4.79s, 2034 89,510 9,009 IFB Ser. 04-59, Class SC, IO, 4.74s, 2034 1,893,556 195,305 IFB Ser. 04-26, Class IS, IO, 4.74s, 2034 74,284 4,935 IFB Ser. 07-49, Class NY, IO, 4.642s, 2035 11,557,302 1,031,714 IFB Ser. 07-47, Class SA, IO, 4.64s, 2036 88,664 9,517 IFB Ser. 07-35, Class NY, IO, 4.44s, 2035 134,000 11,217 IFB Ser. 07-26, Class SG, IO, 4.392s, 2037 4,753,099 426,241 IFB Ser. 07-9, Class BI, IO, 4.362s, 2037 9,486,960 781,181 IFB Ser. 07-31, Class CI, IO, 4.352s, 2037 2,558,344 202,786 IFB Ser. 07-25, Class SA, IO, 4.342s, 2037 3,345,730 256,450 IFB Ser. 07-25, Class SB, IO, 4.342s, 2037 6,525,094 535,149 IFB Ser. 07-22, Class S, IO, 4.342s, 2037 2,641,996 252,379 IFB Ser. 07-11, Class SA, IO, 4.342s, 2037 2,471,801 214,935 IFB Ser. 07-14, Class SB, IO, 4.342s, 2037 2,653,009 231,385 IFB Ser. 06-69, Class SA, IO, 4.342s, 2036 376,397 33,331 IFB Ser. 05-84, Class AS, IO, 4.342s, 2035 182,311 16,508 IFB Ser. 07-26, Class SD, IO, 4.34s, 2037 4,719,650 390,632 IFB Ser. 07-26, Class SL, IO, 4.34s, 2037 220,788 19,503 IFB Ser. 07-51, Class SJ, IO, 4.292s, 2037 3,018,098 268,186 IFB Ser. 07-53, Class SY, IO, 4.277s, 2037 152,222 14,570 IFB Ser. 07-58, Class PS, IO, 4.242s, 2037 5,152,867 425,117 IFB Ser. 04-88, Class S, IO, 4.242s, 2032 89,264 6,128 IFB Ser. 04-17, Class QN, IO, 4.24s, 2034 111,538 9,559 28 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (27. 3%)* cont. amount Value Government National Mortgage Association IFB Ser. 07-59, Class PS, IO, 4.212s, 2037 $2,339,839 $189,281 IFB Ser. 07-59, Class SP, IO, 4.212s, 2037 4,743,571 390,377 IFB Ser. 07-68, Class PI, IO, 4.192s, 2037 4,287,343 354,439 IFB Ser. 06-38, Class SG, IO, 4.192s, 2033 9,790,632 744,509 IFB Ser. 07-48, Class SB, IO, 4.19s, 2037 3,806,845 269,030 IFB Ser. 07-53, Class SG, IO, 4.142s, 2037 1,801,374 130,728 IFB Ser. 07-74, Class SI, IO, 4.11s, 2037 102,975 7,916 IFB Ser. 08-3, Class SA, IO, 4.092s, 2038 5,756,527 389,549 IFB Ser. 07-79, Class SY, IO, 4.092s, 2037 10,047,184 677,548 IFB Ser. 07-64, Class AI, IO, 4.092s, 2037 18,609,175 1,373,309 IFB Ser. 07-53, Class ES, IO, 4.092s, 2037 2,663,418 157,813 IFB Ser. 07-17, Class AI, IO, 4.09s, 2037 10,374,807 797,641 IFB Ser. 07-10, Class SB, IO, 4.062s, 2037 1,045,301 83,467 IFB Ser. 08-2, Class SV, IO, 4.06s, 2038 1,462,650 110,698 IFB Ser. 08-4, Class SA, IO, 4.058s, 2038 11,572,132 773,525 IFB Ser. 07-67, Class SI, IO, 4.052s, 2037 8,145,619 529,465 IFB Ser. 07-9, Class DI, IO, 4.052s, 2037 4,835,006 358,535 IFB Ser. 07-57, Class QA, IO, 4.042s, 2037 6,143,670 439,962 IFB Ser. 07-58, Class SA, IO, 4.042s, 2037 8,310,960 556,502 IFB Ser. 07-58, Class SC, IO, 4.042s, 2037 4,829,158 306,505 IFB Ser. 07-61, Class SA, IO, 4.042s, 2037 3,283,566 237,596 IFB Ser. 07-53, Class SC, IO, 4.042s, 2037 2,920,544 175,046 IFB Ser. 07-27, Class S, IO, 4.042s, 2037 1,537,084 121,478 IFB Ser. 07-28, Class SG, IO, 4.042s, 2037 1,352,762 108,580 IFB Ser. 08-34, Class SH, IO, 4.042s, 2037 119,289 9,634 IFB Ser. 06-26, Class S, IO, 4.042s, 2036 541,497 43,234 IFB Ser. 06-28, Class GI, IO, 4.042s, 2035 3,995,256 300,112 IFB Ser. 08-2, Class SM, IO, 4.04s, 2038 250,479 18,754 IFB Ser. 07-9, Class AI, IO, 4.04s, 2037 4,026,114 341,393 IFB Ser. 07-58, Class SD, IO, 4.032s, 2037 4,562,509 285,834 IFB Ser. 07-59, Class SD, IO, 4.012s, 2037 7,841,737 513,516 IFB Ser. 07-36, IO, 4.012s, 2037 727,245 57,552 IFB Ser. 07-36, Class SG, IO, 4.012s, 2037 1,109,180 83,882 IFB Ser. 06-49, Class SA, IO, 4.002s, 2036 449,173 33,395 IFB Ser. 05-92, Class S, IO, 3.942s, 2032 327,236 20,606 IFB Ser. 08-40, Class SA, IO, 3.94s, 2038 677,385 50,246 IFB Ser. 05-71, Class SA, IO, 3.9s, 2035 238,373 17,429 IFB Ser. 05-65, Class SI, IO, 3.892s, 2035 4,209,105 325,793 IFB Ser. 08-15, Class PI, IO, 3.842s, 2035 138,788 11,322 IFB Ser. 06-16, Class SX, IO, 3.832s, 2036 189,876 14,344 IFB Ser. 07-17, Class IB, IO, 3.792s, 2037 2,233,998 149,790 IFB Ser. 06-14, Class S, IO, 3.792s, 2036 3,677,292 264,787 IFB Ser. 05-57, Class PS, IO, 3.792s, 2035 85,663 7,704 IFB Ser. 07-17, Class IC, IO, 3.79s, 2037 5,346,997 348,675 IFB Ser. 06-11, Class ST, IO, 3.782s, 2036 2,306,668 164,336 IFB Ser. 07-27, Class SD, IO, 3.742s, 2037 2,376,180 178,896 IFB Ser. 07-19, Class SJ, IO, 3.742s, 2037 4,086,330 254,092 IFB Ser. 07-23, Class ST, IO, 3.742s, 2037 5,021,960 302,317 IFB Ser. 07-8, Class SA, IO, 3.742s, 2037 3,518,367 243,070 IFB Ser. 07-9, Class CI, IO, 3.742s, 2037 6,322,638 412,885 IFB Ser. 07-7, Class EI, IO, 3.742s, 2037 4,223,509 261,993 IFB Ser. 07-7, Class JI, IO, 3.742s, 2037 6,583,645 449,764 IFB Ser. 07-1, Class S, IO, 3.742s, 2037 5,335,131 332,805 IFB Ser. 07-3, Class SA, IO, 3.742s, 2037 5,092,169 316,825 IFB Ser. 07-25, Class KS, IO, 3.74s, 2037 959,428 74,005 IFB Ser. 07-21, Class S, IO, 3.74s, 2037 5,487,086 352,567 IFB Ser. 05-17, Class S, IO, 3.722s, 2035 96,649 8,735 IFB Ser. 07-31, Class AI, IO, 3.72s, 2037 2,941,523 268,143 IFB Ser. 07-62, Class S, IO, 3.69s, 2037 117,481 8,941 IFB Ser. 05-3, Class SN, IO, 3.642s, 2035 275,877 19,031 IFB Ser. 07-43, Class SC, IO, 3.64s, 2037 3,478,285 213,751 IFB Ser. 07-73, Class MI, IO, 3.542s, 2037 8,467,935 449,927 IFB Ser. 04-41, Class SG, IO, 3.542s, 2034 269,849 10,999 IFB Ser. 07-67, Class EI, IO, 0.02s, 2037 4,401,262 2,532 IFB Ser. 07-67, Class GI, IO, 0.02s, 2037 12,886,688 7,392 Ser. 07-73, Class MO, PO, zero %, 2037 651,380 458,860 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (27. 3%)* cont. amount Value Government National Mortgage Association FRB Ser. 07-73, Class KI, IO, zero %, 2037 $6,513,796 $172,216 FRB Ser. 07-73, Class KM, zero %, 2037 651,380 635,770 FRB Ser. 07-49, Class UF, zero %, 2037 227,544 207,788 FRB Ser. 07-33, Class TB, zero %, 2037 66,811 56,282 FRB Ser. 07-35, Class UF, zero %, 2037 378,295 377,654 FRB Ser. 07-22, Class TA, zero %, 2037 253,367 262,894 FRB Ser. 98-2, Class EA, PO, zero %, 2028 93,564 78,565 Government National Mortgage Association 144A IFB Ser. 06-GG8, Class X, IO, 0.672s, 2039 26,401,159 819,880 Greenpoint Mortgage Funding Trust Ser. 05-AR1, Class X1, IO, 4.041s, 2045 5,529,282 110,586 Greenwich Capital Commercial Funding Corp. Ser. 05-GG5, Class XC, IO, 0.063s, 2037 183,248,153 629,916 Greenwich Capital Commercial Funding Corp. 144A Ser. 07-GG9, Class X, IO, 0.323s, 2039 29,429,197 510,413 Ser. 05-GG3, Class XC, IO, 0.151s, 2042 135,895,972 1,900,420 GS Mortgage Securities Corp. II FRB Ser. 07-GG10, Class A3, 5.993s, 2045 2,285,000 2,211,831 Ser. 06-GG6, Class A2, 5.506s, 2038 2,998,000 2,986,368 Ser. 05-GG4, Class A4, 4.761s, 2039 197,000 184,573 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 1,286,000 1,279,223 FRB Ser. 07-EOP, Class J, 3.313s, 2009 428,000 389,480 Ser. 04-C1, Class X1, IO, 0.596s, 2028 25,997,582 204,122 Ser. 05-GG4, Class XC, IO, 0.213s, 2039 106,946,995 1,675,224 Ser. 03-C1, Class X1, IO, 0.209s, 2040 19,401,620 384,153 Ser. 06-GG6, Class XC, IO, 0.042s, 2038 52,637,575 143,931 GSMPS Mortgage Loan Trust Ser. 05-RP3, Class 1A4, 8 1/2s, 2035 240,184 235,990 Ser. 05-RP3, Class 1A3, 8s, 2035 F 731,188 709,076 Ser. 05-RP3, Class 1A2, 7 1/2s, 2035 660,074 664,148 GSMPS Mortgage Loan Trust 144A Ser. 05-RP2, Class 1A3, 8s, 2035 878,076 844,874 Ser. 05-RP1, Class 1A3, 8s, 2035 114,081 111,617 Ser. 05-RP2, Class 1A2, 7 1/2s, 2035 978,277 984,315 IFB Ser. 04-4, Class 1AS, IO, 3.552s, 2034 11,039,179 736,306 GSR Mortgage Loan Trust Ser. 05-AR2, Class 2A1, 4.835s, 2035 1,650,529 1,518,487 HASCO NIM Trust 144A Ser. 05-OP1A, Class A, 6 1/4s, 2035 (Cayman Islands) 261,849 26,185 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 6.133s, 2037 7,700,670 6,006,523 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 2.571s, 2037 4,746,089 3,983,192 IndyMac Index Mortgage Loan Trust FRB Ser. 06-AR25, Class 5A1, 6.335s, 2036 85,379 66,801 FRB Ser. 07-AR15, Class 1A1, 6.244s, 2037 286,195 206,060 FRB Ser. 07-AR9, Class 2A1, 6.064s, 2037 285,579 205,617 FRB Ser. 07-AR11, Class 1A1, 5.649s, 2037 3,387,798 2,066,557 FRB Ser. 05-AR31, Class 3A1, 5.639s, 2036 9,124,815 6,387,370 FRB Ser. 05-AR5, Class 4A1, 5.463s, 2035 238,211 192,018 JPMorgan Alternative Loan Trust FRB Ser. 06-A3, Class 2A1, 6.069s, 2036 115,529 89,230 FRB Ser. 06-A1, Class 5A1, 5.945s, 2036 198,563 150,908 FRB Ser. 06-A6, Class 1A1, 2.621s, 2036 136,191 94,876 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 97-C5, Class F, 7.561s, 2029 911,000 914,881 FRB Ser. 07-LD12, Class AM, 6.261s, 2051 5,510,000 5,003,300 FRB Ser. 07-LD12, Class A3, 5.19s, 2051 26,282,000 25,362,393 Ser. 07-CB20, Class A3, 5.863s, 2051 5,740,000 5,476,477 FRB Ser. 07-LD11, Class A3, 6.007s, 2049 2,850,000 2,717,988 29 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (27. 3%)* cont. amount Value JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 06-CB15, Class A4, 5.814s, 2043 $4,443,000 $4,281,263 Ser. 07-CB20, Class A4, 5.794s, 2051 3,738,000 3,453,090 Ser. 06-CB14, Class A4, 5.481s, 2044 4,125,000 3,920,689 FRB Ser. 04-PNC1, Class A4, 5.54s, 2041 75,000 73,147 Ser. 05-CB12, Class A4, 4.895s, 2037 198,000 185,023 Ser. 04-C3, Class A5, 4.878s, 2042 189,000 177,462 Ser. 05-LDP2, Class AM, 4.78s, 2042 1,990,000 1,799,265 Ser. 06-LDP8, Class X, IO, 0.573s, 2045 35,019,209 1,071,588 Ser. 06-CB17, Class X, IO, 0.513s, 2043 42,803,182 1,302,929 Ser. 06-LDP9, Class X, IO, 0.455s, 2047 9,809,589 233,366 Ser. 07-LDPX, Class X, IO, 0.347s, 2049 54,513,296 932,705 Ser. 06-CB16, Class X1, IO, 0.073s, 2045 39,918,991 506,971 Ser. 06-LDP7, Class X, IO, 0.009s, 2045 227,977,565 174,478 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 03-ML1A, Class X1, IO, 0.585s, 2039 38,436,005 1,345,260 Ser. 05-LDP2, Class X1, IO, 0.192s, 2042 165,537,536 2,488,991 Ser. 05-LDP1, Class X1, IO, 0.119s, 2046 54,229,885 420,191 Ser. 05-CB12, Class X1, IO, 0.102s, 2037 54,290,810 469,836 Ser. 05-LDP3, Class X1, IO, 0.073s, 2042 81,410,258 536,663 Ser. 05-LDP5, Class X1, IO, 0.061s, 2044 344,098,946 1,342,450 Ser. 07-CB20, Class X1, IO, 0.058s, 2051 89,054,534 959,117 Ser. 06-LDP6, Class X1, IO, 0.058s, 2043 68,246,511 303,844 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 715,303 671,119 Ser. 99-C1, Class G, 6.41s, 2031 765,731 558,733 Ser. 98-C4, Class G, 5.6s, 2035 634,000 586,380 Ser. 98-C4, Class H, 5.6s, 2035 1,074,000 1,061,690 LB-UBS Commercial Mortgage Trust Ser. 01-C3, Class A2, 6.365s, 2028 67,000 68,307 Ser. 07-C6, Class A2, 5.845s, 2012 8,188,000 8,181,505 Ser. 04-C7, Class A6, 4.786s, 2029 1,733,000 1,636,572 Ser. 07-C2, Class XW, IO, 0.536s, 2040 11,762,049 356,285 LB-UBS Commercial Mortgage Trust 144A Ser. 03-C5, Class XCL, IO, 0.735s, 2037 19,628,033 322,920 Ser. 06-C7, Class XW, IO, 0.718s, 2038 30,441,639 1,099,712 Ser. 05-C3, Class XCL, IO, 0.211s, 2040 66,379,157 1,148,928 Ser. 05-C2, Class XCL, IO, 0.168s, 2040 122,741,941 1,069,683 Ser. 05-C5, Class XCL, IO, 0.117s, 2020 69,415,982 781,811 Ser. 05-C7, Class XCL, IO, 0.097s, 2040 82,956,702 581,238 Ser. 06-C1, Class XCL, IO, 0.087s, 2041 66,522,175 593,275 Ser. 06-C7, Class XCL, IO, 0.082s, 2038 47,026,314 669,686 Ser. 07-C2, Class XCL, IO, 0.077s, 2040 101,072,301 1,075,207 Lehman Brothers Floating Rate Commercial Mortgage Trust 144A FRB Ser. 04-LLFA, Class H, 3.408s, 2017 733,000 652,370 FRB Ser. 05-LLFA, Class J, 3.258s, 2018 423,000 359,550 Lehman Mortgage Trust IFB Ser. 06-7, Class 1A9, 26.153s, 2036 698,273 802,042 IFB Ser. 07-5, Class 4A3, 25.313s, 2037 1,978,870 2,159,965 IFB Ser. 06-7, Class 4A2, IO, 5.289s, 2036 3,231,800 315,228 IFB Ser. 07-5, Class 8A2, IO, 5.259s, 2036 3,315,807 295,534 Ser. 07-1, Class 3A2, IO, 4.789s, 2037 3,798,793 398,710 IFB Ser. 06-9, Class 3A2, IO, 4.769s, 2037 2,346,961 234,623 IFB Ser. 07-4, Class 3A2, IO, 4.739s, 2037 3,093,712 272,540 IFB Ser. 06-5, Class 2A2, IO, 4.689s, 2036 6,780,941 590,332 IFB Ser. 07-2, Class 2A13, IO, 4.229s, 2037 5,531,638 495,058 IFB Ser. 07-4, Class 2A2, IO, 4.209s, 2037 12,662,042 1,140,087 IFB Ser. 07-1, Class 2A3, IO, 4.169s, 2037 6,424,425 596,297 IFB Ser. 06-7, Class 2A5, IO, 4.161s, 2036 10,243,103 852,331 Ser. 06-9, Class 2A3, IO, 4.159s, 2036 7,686,129 712,045 IFB Ser. 06-9, Class 2A2, IO, 4.159s, 2037 5,612,310 500,151 IFB Ser. 06-7, Class 2A4, IO, 4.089s, 2036 10,920,148 827,322 IFB Ser. 06-6, Class 1A2, IO, 4.039s, 2036 4,056,800 294,400 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (27. 3%)* cont. amount Value Lehman Mortgage Trust IFB Ser. 06-6, Class 1A3, IO, 4.039s, 2036 $5,830,217 $438,390 IFB Ser. 07-5, Class 10A2, IO, 3.879s, 2037 6,215,524 429,255 Local Insight Media Finance, LLC Ser. 07-1W, Class A1, 5.53s, 2012 5,071,307 4,740,657 MASTR Adjustable Rate Mortgages Trust Ser. 04-7, Class 2A1, 6.094s, 2034 140,319 108,925 FRB Ser. 04-13, Class 3A6, 3.788s, 2034 2,253,000 2,124,804 Ser. 04-03, Class 4AX, IO, 1.417s, 2034 1,927,310 9,637 Ser. 05-2, Class 7AX, IO, 0.17s, 2035 5,201,122 9,102 MASTR Alternative Loans Trust Ser. 06-3, Class 1A1, 6 1/4s, 2036 178,673 134,004 MASTR Reperforming Loan Trust 144A Ser. 05-2, Class 1A3, 7 1/2s, 2035 628,895 675,283 Ser. 05-1, Class 1A4, 7 1/2s, 2034 1,544,131 1,489,623 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 3.08s, 2027 4,568,926 3,929,277 Merrill Lynch Capital Funding Corp. Ser. 06-4, Class XC, IO, 0.107s, 2049 89,380,400 1,081,352 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 2.958s, 2022 1,019,621 881,972 Ser. 06-1, Class X1A, IO, 1.515s, 2022 17,880,590 106,166 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 7.059s, 2030 644,000 665,863 FRB Ser. 05-A9, Class 3A1, 5.277s, 2035 3,484,407 3,386,482 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.023s, 2050 1,576,000 1,527,439 FRB Ser. 07-C1, Class A4, 6.023s, 2050 1,777,000 1,674,002 FRB Ser. 04-BPC1, Class A5, 4.855s, 2041 193,000 184,215 FRB Ser. 05-MCP1, Class A4, 4.747s, 2043 187,000 173,658 Ser. 05-MCP1, Class XC, IO, 0.126s, 2043 69,847,762 816,511 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.22s, 2039 15,778,854 309,477 Ser. 05-LC1, Class X, IO, 0.101s, 2044 36,642,654 245,893 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A3, 6.156s, 2049 4,551,000 4,320,060 FRB Ser. 07-8, Class A2, 6.12s, 2049 2,784,000 2,723,221 Ser. 07-9, Class A4, 5.748s, 2049 7,750,000 7,181,149 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-3, Class XC, IO, 0.097s, 2046 52,308,629 695,705 Ser. 06-1, Class X, IO, 0.078s, 2039 29,925,774 106,572 Ser. 07-7, Class X, IO, 0.019s, 2050 192,152,226 554,100 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 7.796s, 2037 3,072,900 722,990 Ser. 04-C2, Class X, IO, 6.004s, 2040 2,422,737 561,504 Ser. 05-C3, Class X, IO, 5.555s, 2044 2,848,194 654,257 Ser. 06-C4, Class X, IO, 5.074s, 2016 8,524,085 2,234,143 Morgan Stanley Capital 144A Ser. 05-RR6, Class X, IO, 1.598s, 2043 F 9,907,726 368,458 Morgan Stanley Capital I FRB Ser. 08-T29, Class A3, 6.46s, 2043 1,316,000 1,301,879 FRB Ser. 06-IQ11, Class A4, 5.943s, 2042 4,443,000 4,333,082 FRB Ser. 07-IQ14, Class AM, 5.877s, 2049 1,732,000 1,507,873 Ser. 05-HQ6, Class A4A, 4.989s, 2042 3,963,000 3,728,056 Ser. 04-HQ4, Class A7, 4.97s, 2040 2,047,000 1,945,633 Morgan Stanley Capital I 144A Ser. 98-HF1, Class F, 7.18s, 2030 36,781 36,799 Ser. 04-RR, Class F5, 6s, 2039 1,000,000 650,000 Ser. 04-RR, Class F6, 6s, 2039 1,700,000 1,020,000 Ser. 07-HQ13, Class X1, IO, 0.672s, 2044 59,841,179 1,676,151 Ser. 05-HQ5, Class X1, IO, 0.14s, 2042 22,641,013 141,280 Ser. 05-HQ6, Class X1, IO, 0.096s, 2042 75,679,343 629,623 30 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (27. 3%)* cont. amount Value Morgan Stanley Mortgage Loan Trust Ser. 05-5AR, Class 2A1, 4.905s, 2035 $3,777,451 $2,568,666 Mortgage Capital Funding, Inc. FRB Ser. 98-MC2, Class E, 7.185s, 2030 1,020,000 1,045,914 Nomura Asset Acceptance Corp. Ser. 04-R3, Class PT, 7.543s, 2035 431,127 392,369 Nomura Asset Acceptance Corp. 144A Ser. 04-R2, Class PT, 9.087s, 2034 352,941 398,929 Permanent Financing PLC 144A FRB Ser. 9A, Class 3A, 2.796s, 2033 (United Kingdom) 3,086,000 2,979,224 Permanent Master Issuer PLC FRB Ser. 07-1, Class 4A, 2.871s, 2033 (United Kingdom) 3,745,000 3,603,439 PNC Mortgage Acceptance Corp. 144A Ser. 99-CM1, Class B3, 7.1s, 2032 3,870,000 3,792,058 Ser. 00-C1, Class J, 6 5/8s, 2010 456,000 303,459 Ser. 00-C2, Class J, 6.22s, 2033 1,113,000 1,012,140 Residential Asset Securitization Trust Ser. 07-A5, Class 2A3, 6s, 2037 3,123,351 2,280,046 IFB Ser. 07-A3, Class 2A2, IO, 4.229s, 2037 12,682,121 1,174,213 Residential Funding Mortgage Securities I Ser. 04-S5, Class 2A1, 4 1/2s, 2019 2,441,279 2,257,499 Saco I Trust FRB Ser. 05-10, Class 1A1, 2.721s, 2033 1,021,014 428,826 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 0.722s, 2036 22,834,749 960,031 SBA CMBS Trust 144A Ser. 05-1A, Class D, 6.219s, 2035 600,000 570,180 STRIPS 144A Ser. 03-1A, Class L, 5s, 2018 (Cayman Islands) 757,000 590,460 Ser. 03-1A, Class M, 5s, 2018 (Cayman Islands) 513,000 359,100 Ser. 04-1A, Class L, 5s, 2018 (Cayman Islands) 337,000 242,640 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 9,847,576 8,119,825 FRB Ser. 06-9, Class 1A1, 5.694s, 2036 98,747 75,843 FRB Ser. 05-18, Class 6A1, 5.247s, 2035 1,928,368 1,581,262 Ser. 04-8, Class 1A3, 5.128s, 2034 11,051 8,676 Ser. 05-9, Class AX, IO, 1.532s, 2035 19,256,965 387,573 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 2.811s, 2034 611,469 556,436 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 3.79s, 2037 44,311,016 2,864,784 Ser. 07-4, Class 1A4, IO, 1s, 2037 46,935,882 1,290,737 Structured Asset Securities Corp. 144A Ser. 07-RF1, Class 1A, IO, 3.307s, 2037 12,026,376 574,997 Ser. 06-RF4, Class 1A, IO, 0.356s, 2036 6,410,891 338,968 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C33, Class A3, 6.1s, 2051 3,570,000 3,454,475 Ser. 07-C30, Class A3, 5.246s, 2043 5,721,000 5,613,517 Ser. 04-C15, Class A4, 4.803s, 2041 3,055,000 2,877,503 Ser. 06-C28, Class XC, IO, 0.38s, 2048 23,342,651 472,222 Ser. 06-C29, IO, 0.374s, 2048 97,721,702 2,034,566 Ser. 07-C34, IO, 0.357s, 2046 24,009,661 515,728 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 5.758s, 2018 771,000 616,800 Ser. 03-C3, Class IOI, IO, 0.428s, 2035 15,920,790 422,100 Ser. 07-C31, IO, 0.26s, 2047 91,536,018 1,406,909 Ser. 06-C27, Class XC, IO, 0.07s, 2045 45,572,313 455,723 Ser. 06-C23, Class XC, IO, 0.054s, 2045 90,107,655 475,768 Ser. 06-C26, Class XC, IO, 0.04s, 2045 34,361,495 94,838 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (27. 3%)* cont. amount Value WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 $222,000 $131,020 Ser. 06-SL1, Class X, IO, 0.937s, 2043 7,565,044 277,788 Ser. 07-SL2, Class X, IO, 0.851s, 2049 14,929,395 498,343 WAMU Mortgage Pass-Through Certificates FRB Ser. 04-AR1, Class A, 4.229s, 2034 376,835 331,615 Washington Mutual Mortgage Pass-Through Certificates Ser. 07-2, Class CX, IO, 7s, 2037 891,619 184,469 Washington Mutual Multi-Fam., Mtge. 144A Ser. 01-1, Class B5, 7.189s, 2031 (Cayman Islands) 1,305,000 1,192,817 Wells Fargo Mortgage Backed Securities Trust Ser. 06-AR10, Class 3A1, 5.005s, 2036 2,335,868 2,222,724 Ser. 05-AR2, Class 2A1, 4.544s, 2035 1,224,457 1,115,970 Ser. 04-R, Class 2A1, 4.366s, 2034 1,213,122 1,164,598 Ser. 05-AR9, Class 1A2, 4.365s, 2035 1,446,385 1,041,397 Ser. 05-AR12, Class 2A5, 4.317s, 2035 18,969,000 17,503,348 Ser. 05-AR10, Class 2A18, IO, 0.61s, 2035 44,983,000 171,422 Total collateralized mortgage obligations (cost $746,281,567) $769,202,014 CORPORATE BONDS AND Principal NOTES (13.8%)* amount Value Basic Materials (0.5%) ArcelorMittal 144A notes 6 1/8s, 2018 (Luxembourg) $1,440,000 $1,382,839 Domtar Corp. company guaranty Ser. *, 7 7/8s, 2011 (Canada) 310,000 309,225 Dow Chemical Co. (The) Pass Through Trust 144A company guaranty 4.027s, 2009 1,510,000 1,520,710 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 2,290,000 2,404,500 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes FRN 5.883s, 2015 120,000 120,741 Georgia-Pacific Corp. debs. 9 1/2s, 2011 556,000 560,170 Georgia-Pacific Corp. notes 8 1/8s, 2011 635,000 625,475 International Paper Co. bonds 7.95s, 2018 770,000 765,685 International Paper Co. bonds 7.4s, 2014 225,000 226,189 Lubrizol Corp. (The) sr. notes 5 1/2s, 2014 470,000 448,093 Monsanto Co. company guaranty sr. unsec. notes 5 7/8s, 2038 515,000 488,350 Monsanto Co. sr. unsec. unsub. notes 5 1/8s, 2018 355,000 346,893 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 1,085,000 1,139,250 Nucor Corp. notes 5.85s, 2018 S 960,000 964,941 Packaging Corp. of America unsec. unsub. notes 5 3/4s, 2013 345,000 338,275 PPG Industries, Inc. sr. unsec. unsub. notes 6.65s, 2018 185,000 188,541 Rhodia SA 144A company guaranty unsec. sr. notes 7.713s, 2013 (France) EUR 265,000 371,845 Sealed Air Corp. 144A notes 5 5/8s, 2013 $210,000 203,616 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 1,080,000 1,015,200 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 700,000 693,000 United States Steel Corp. sr. unsec. unsub. notes 7s, 2018 215,000 211,644 31 CORPORATE BONDS AND Principal NOTES (13.8%)* cont. amount Value Basic Materials cont. Westvaco Corp. unsec. notes 7 1/2s, 2027 $158,000 $157,219 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 735,000 692,466 15,174,867 Capital Goods (0.6%) Caterpillar Financial Services Corp. sr. unsec. 4.85s, 2012 820,000 828,461 Caterpillar Financial Services Corp. sr. unsec. notes Ser. MTN, 5.85s, 2017 1,505,000 1,537,330 Caterpillar Financial Services Corp. sr. unsec. notes Ser. MTN, 5.45s, 2018 980,000 964,720 Covidien International Finance SA company guaranty sr. unsec. unsub. notes 6.55s, 2037 (Luxembourg) 505,000 490,498 Covidien International Finance SA company guaranty sr. unsec. unsub. notes 6s, 2017 (Luxembourg) 585,000 585,307 Eaton Corp. notes 5.6s, 2018 1,220,000 1,199,263 John Deere Capital Corp. sr. unsec. notes Ser. MTN, 5.35s, 2018 335,000 328,560 L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 595,000 559,300 L-3 Communications Corp. sr. sub. notes 5 7/8s, 2015 435,000 403,463 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 860,000 906,639 Pitney Bowes, Inc. sr. unsec. notes 5.6s, 2018 125,000 121,556 Rexam PLC 144A bond 6 3/4s, 2013 (United Kingdom) 4,580,000 4,582,469 United Technologies Corp. sr. unsec. notes 6 1/8s, 2038 S 3,140,000 3,092,224 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 1,310,000 1,312,357 16,912,147 Communication Services (1.3%) ALLTEL Corp. sr. notes 7s, 2012 600,000 615,000 American Tower Corp. 144A sr. notes 7s, 2017 S 1,250,000 1,246,875 Ameritech Capital Funding company guaranty 6 1/4s, 2009 200,000 203,466 AT&T Wireless Services, Inc. sr. notes 8 3/4s, 2031 1,139,000 1,326,476 AT&T Wireless Services, Inc. sr. notes 7 7/8s, 2011 3,140,000 3,345,601 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 245,000 239,151 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 3,645,000 3,433,804 AT&T, Inc. sr. unsec. unsub. notes 5.6s, 2018 S 2,135,000 2,106,482 AT&T, Inc. sr. unsec. unsub. notes 4.95s, 2013 1,135,000 1,135,253 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 1,800,000 1,920,384 British Telecommunications PLC sr. unsec. notes 5.15s, 2013 (United Kingdom) 1,875,000 1,834,369 CenturyTel, Inc. sr. unsec. notes 5 1/2s, 2013 65,000 61,365 Embarq Corp. sr. unsec. unsub. notes 6.738s, 2013 425,000 409,170 France Telecom notes 8 1/2s, 2031 (France) 180,000 213,022 CORPORATE BONDS AND Principal NOTES (13.8%)* cont. amount Value Communication Services cont. Nextel Communications, Inc. sr. notes Ser. E, 6 7/8s, 2013 $600,000 $471,000 Nextel Communications, Inc. sr. notes Ser. F, 5.95s, 2014 2,655,000 2,017,800 Qwest Corp. sr. notes FRN 6.026s, 2013 135,000 125,213 Rogers Wireless, Inc. sec. notes 6 3/8s, 2014 (Canada) 2,055,000 2,061,927 Southwestern Bell Telephone debs. 7s, 2027 1,075,000 1,062,956 Telecom Italia Capital SA company guaranty 7.2s, 2036 (Luxembourg) 350,000 329,889 Telecom Italia Capital SA company guaranty 5 1/4s, 2015 (Luxembourg) 965,000 879,679 Telecom Italia Capital SA company guaranty 5 1/4s, 2013 (Luxembourg) 515,000 486,066 Telecom Italia Capital SA company guaranty 4s, 2010 (Luxembourg) 60,000 59,030 Telecom Italia Capital SA company guaranty sr. unsec. notes FRN 3.395s, 2011 (Luxembourg) 465,000 443,691 Telefonica Emisones SAU company guaranty 7.045s, 2036 (Spain) 690,000 704,352 Telefonica Emisones SAU company guaranty 6.421s, 2016 (Spain) 270,000 273,325 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 385,000 383,415 Telefonica Europe BV company guaranty 8 1/4s, 2030 (Netherlands) 595,000 673,880 Telus Corp. notes 8s, 2011 (Canada) 1,055,000 1,123,720 Verizon Communications, Inc. sr. unsec. notes 6.4s, 2038 145,000 135,812 Verizon Communications, Inc. sr. unsec. notes 5.55s, 2016 1,460,000 1,419,692 Verizon New England, Inc. sr. notes 6 1/2s, 2011 2,285,000 2,344,568 Verizon New Jersey, Inc. debs. 8s, 2022 770,000 802,246 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 980,000 1,074,492 Vodafone Group PLC unsec. notes 6.15s, 2037 (United Kingdom) 1,550,000 1,395,789 36,358,960 Conglomerates (0.1%) General Electric Co. sr. unsec. notes 5 1/4s, 2017 S 720,000 697,545 Honeywell International, Inc. sr. unsec. notes 5.3s, 2018 455,000 444,334 Parker Hannifin Corp. sr. unsec. unsub. notes 6 1/4s, 2038 975,000 973,578 Parker Hannifin Corp. sr. unsec. unsub. notes 5 1/2s, 2018 445,000 444,768 Siemens Financieringsmaatschappij 144A notes 5 3/4s, 2016 (Netherlands) S 680,000 676,382 3,236,607 Consumer Cyclicals (0.5%) D.R. Horton, Inc. sr. notes 7 7/8s, 2011 565,000 516,975 D.R. Horton, Inc. sr. notes 5 7/8s, 2013 660,000 554,400 DaimlerChrysler NA Holding Corp. company guaranty 6 1/2s, 2013 565,000 568,993 DaimlerChrysler NA Holding Corp. company guaranty unsec. notes 7.2s, 2009 1,545,000 1,585,830 DaimlerChrysler NA Holding Corp. company guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 1,730,000 1,733,984 32 CORPORATE BONDS AND Principal NOTES (13.8%)* cont. amount Value Consumer Cyclicals cont. Expedia, Inc. sr. unsec. notes company guaranty 7.456s, 2018 $100,000 $96,500 Federated Department Stores, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 60,000 58,707 Ford Motor Credit Co., LLC notes 6 3/8s, 2008 980,000 967,750 Hanson PLC company guaranty 6 1/8s, 2016 (United Kingdom) 175,000 170,080 JC Penney Co., Inc. debs. 7.65s, 2016 110,000 108,511 JC Penney Co., Inc. notes 6 7/8s, 2015 910,000 867,485 Marriott International, Inc. notes 6 3/8s, 2017 926,000 844,281 Marriott International, Inc. sr. unsec. Ser. J, 5 5/8s, 2013 150,000 140,764 Mattel, Inc. sr. unsec. notes 5 5/8s, 2013 330,000 324,487 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 130,000 125,125 Mohawk Industries, Inc. sr. unsec. notes 6 1/8s, 2016 235,000 218,269 Omnicom Group, Inc. sr. notes 5.9s, 2016 635,000 617,505 Starwood Hotels & Resorts Worldwide, Inc. company guaranty 7 7/8s, 2012 710,000 716,741 Starwood Hotels & Resorts Worldwide, Inc. sr. unsec. notes 6 1/4s, 2013 1,445,000 1,375,461 Target Corp. bonds 6 1/2s, 2037 1,705,000 1,638,152 VF Corp. sr. unsec. 5.95s, 2017 730,000 716,758 Vulcan Materials Co. sr. unsec. unsub. notes 5.6s, 2012 875,000 867,987 14,814,745 Consumer Staples (1.5%) Anheuser-Busch Cos., Inc. sr. unsec. notes 5.6s, 2017 215,000 202,020 Cadbury Schweppes US Finance LLC 144A company guaranty sr. unsec. notes 5 1/8s, 2013 230,000 220,971 Campbell Soup Co. debs. 8 7/8s, 2021 855,000 1,109,308 Comcast Corp. unsec. bonds 6.4s, 2038 1,260,000 1,145,978 ConAgra Foods, Inc. unsec. notes 7 7/8s, 2010 2,750,000 2,906,186 Cox Communications, Inc. notes 7 1/8s, 2012 890,000 930,565 Cox Communications, Inc. 144A notes 5 7/8s, 2016 1,155,000 1,110,514 Cox Enterprises, Inc. 144A notes 7 7/8s, 2010 1,045,000 1,099,217 CVS Caremark, Corp. sr. unsec. FRN 6.302s, 2037 2,485,000 2,130,888 CVS Caremark, Corp. 144A pass-through certificates 6.117s, 2013 1,956,740 1,938,897 Delhaize Group sr. unsub. notes 6 1/2s, 2017 (Belgium) 565,000 563,814 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 925,000 903,021 Diageo Capital PLC company guaranty 5.2s, 2013 (United Kingdom) 395,000 395,543 Diageo PLC company guaranty 8s, 2022 760,000 865,987 Estee Lauder Cos., Inc. (The) sr. unsec. notes 6s, 2037 1,040,000 937,788 Estee Lauder Cos., Inc. (The) sr. unsec. notes 5.55s, 2017 280,000 270,914 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 455,000 452,771 Kellogg Co. sr. unsub. 5 1/8s, 2012 165,000 166,526 Kraft Foods, Inc. notes 6 1/8s, 2018 765,000 745,388 Kroger Co. company guaranty 6 3/4s, 2012 275,000 287,887 Kroger Co. company guaranty 6.4s, 2017 995,000 1,016,847 CORPORATE BONDS AND Principal NOTES (13.8%)* cont. amount Value Consumer Staples cont. McDonalds Corp. sr. unsec. Ser. MTN, 6.3s, 2038 $535,000 $525,434 McDonalds Corp. sr. unsec. bond 6.3s, 2037 860,000 848,597 McDonalds Corp. sr. unsec. bond 5.8s, 2017 435,000 441,790 Newell Rubbermaid, Inc. sr. unsec. notes 5 1/2s, 2013 160,000 155,035 News America Holdings, Inc. company guaranty 7 3/4s, 2024 1,045,000 1,101,375 News America Holdings, Inc. debs. 7 3/4s, 2045 1,955,000 2,013,108 R. R. Donnelley & Sons Co. sr. unsec. notes 5 5/8s, 2012 165,000 161,415 Reynolds American, Inc. company guaranty 7 1/4s, 2013 695,000 715,614 SABMiller PLC 144A notes 6 1/2s, 2018 (United Kingdom) 540,000 534,152 Sara Lee Corp. sr. unsec. unsub. notes 6 1/4s, 2011 865,000 879,010 Supervalu, Inc. notes 7 7/8s, 2009 520,000 525,200 TCI Communications, Inc. company guaranty 7 7/8s, 2026 2,170,000 2,257,197 TCI Communications, Inc. debs. 9.8s, 2012 1,870,000 2,102,333 TCI Communications, Inc. debs. 7 7/8s, 2013 1,240,000 1,335,081 Tesco PLC 144A sr. unsec. unsub. notes 6.15s, 2037 (United Kingdom) 1,080,000 977,830 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 S 2,735,000 2,732,728 Time Warner Cable, Inc. company guaranty sr. unsec. 6 3/4s, 2018 770,000 777,672 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 170,000 181,390 Time Warner, Inc. debs. 9.15s, 2023 340,000 380,812 Time Warner, Inc. debs. 9 1/8s, 2013 S 2,435,000 2,661,221 Viacom, Inc. sr. notes 5 3/4s, 2011 610,000 604,281 Yum! Brands, Inc. sr. unsec. unsub. 6 1/4s, 2018 S 1,040,000 1,001,440 42,313,745 Energy (0.5%) Anadarko Petroleum Corp. sr. notes 5.95s, 2016 575,000 572,063 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 S 1,010,000 1,027,675 ConocoPhillips comp 5.9s, 2038 45,000 43,853 ConocoPhillips company guaranty unsec. sr. notes 5.2s, 2018 20,000 19,743 El Paso Natural Gas Co. sr. unsec. notes 5.95s, 2017 120,000 115,033 Enterprise Products Operating LP company guaranty FRB 8 3/8s, 2066 1,945,000 1,900,296 Enterprise Products Operating LP company guaranty FRB 7.034s, 2068 55,000 47,957 Enterprise Products Operating, LLC company guaranty sr. notes 6 1/2s, 2019 340,000 341,790 EOG Resources, Inc. sr. unsec. notes 5 7/8s, 2017 645,000 644,683 Forest Oil Corp. sr. notes 8s, 2011 610,000 619,150 Hess Corp. bonds 7 7/8s, 2029 538,000 611,530 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 225,000 233,632 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 650,000 606,125 33 CORPORATE BONDS AND Principal NOTES (13.8%)* cont. amount Value Energy cont. Nexen, Inc. unsec. unsub. notes 6.4s, 2037 (Canada) $595,000 $551,237 Peabody Energy Corp. sr. notes 5 7/8s, 2016 805,000 768,775 Petro-Canada sr. unsec. unsub. notes 6.05s, 2018 (Canada) 700,000 686,738 Premcor Refining Group, Inc. sr. notes 7 1/2s, 2015 1,330,000 1,373,367 Sunoco, Inc. notes 4 7/8s, 2014 590,000 548,429 Tesoro Corp. company guaranty 6 1/2s, 2017 S 1,025,000 871,250 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.8s, 2037 245,000 244,664 Weatherford International, Inc. company guaranty sr.unsec. unsub. bonds 6.35s, 2017 280,000 283,184 Weatherford International, Ltd. company guaranty 6 1/2s, 2036 (Bermuda) 855,000 811,836 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (Bermuda) 455,000 437,488 XTO Energy, Inc. sr. unsec. notes 6 3/8s, 2038 S 770,000 714,905 XTO Energy, Inc. sr. unsec. notes 5 1/2s, 2018 S 390,000 364,878 14,440,281 Financial (5.3%) AGFC Capital Trust I company guaranty 6s, 2067 620,000 474,007 Allstate Life Global Funding Trusts notes Ser. MTN, 5 3/8s, 2013 S 1,805,000 1,805,975 American Express Bank FSB notes Ser. BKN1, 5.55s, 2012 2,465,000 2,400,799 American Express Co. sr. unsec. notes 6.15s, 2017 1,275,000 1,208,469 American International Group, Inc. jr. sub. bond 6 1/4s, 2037 2,075,000 1,549,142 Ameriprise Financial, Inc. jr. sub. FRN 7.518s, 2066 1,745,000 1,502,312 Amvescap PLC company guaranty 5 5/8s, 2012 (Bermuda) 520,000 501,501 ANZ National International Ltd. 144A bank guaranty sr. unsec. note 6.2s, 2013 (New Zealand) 545,000 545,140 Bank of America Corp. sr. unsec. notes 5.65s, 2018 S 3,435,000 3,210,058 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes Ser. G, 4.95s, 2012 600,000 595,259 BankAmerica Capital III bank guaranty jr. unsec. FRN Ser. *, 3.361s, 2027 4,140,000 2,986,091 Barclays Bank PLC unsec. FRN 3 1/8s, 2049 (United Kingdom) 2,290,000 1,419,800 Barclays Bank PLC 144A sub. bonds FRB 7.7s, 2049 (United Kingdom) 1,875,000 1,810,465 Bear Stearns Cos., Inc. (The) notes Ser. MTN, 6.95s, 2012 S 1,715,000 1,767,829 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 370,000 365,198 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 1,325,000 1,377,392 Block Financial Corp. notes 5 1/8s, 2014 205,000 189,506 Bosphorus Financial Services, Ltd. 144A sec. sr. notes FRN 4.476s, 2012 (Cayman Islands) 2,229,375 2,152,214 CORPORATE BONDS AND Principal NOTES (13.8%)* cont. amount Value Financial cont. Capital One Capital III company guaranty 7.686s, 2036 S $1,280,000 $969,434 Capital One Financial Corp. sr. unsec. unsub. notes FRN Ser. MTN, 2.976s, 2009 240,000 225,181 Chubb Corp. (The) sr. notes 6 1/2s, 2038 765,000 725,485 Chubb Corp. (The) sr. notes 5 3/4s, 2018 405,000 389,551 CIT Group, Inc. jr. sub. FRN 6.1s, 2067 3,330,000 1,315,350 CIT Group, Inc. sr. notes 5.4s, 2013 155,000 116,833 CIT Group, Inc. sr. notes 5s, 2015 S 170,000 121,374 CIT Group, Inc. sr. notes 5s, 2014 110,000 80,310 Citigroup, Inc. sr. unsec. bonds 6 7/8s, 2038 681,000 660,837 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 S 3,230,000 3,091,478 Citigroup, Inc. sub. notes 5s, 2014 S 1,295,000 1,174,570 CNA Financial Corp. unsec. notes 6 1/2s, 2016 1,015,000 962,540 CNA Financial Corp. unsec. notes 6s, 2011 730,000 733,424 Credit Suisse Guernsey Ltd. jr. sub. FRN 5.86s, 2049 (Guernsey) 1,416,000 1,151,433 Deutsche Bank AG/London notes 4 7/8s, 2013 (Germany) 2,805,000 2,753,026 Deutsche Bank Capital Funding Trust VII 144A FRB 5.628s, 2049 1,145,000 950,650 Developers Diversified Realty Corp. unsec. notes 5 3/8s, 2012 R 385,000 354,166 Dresdner Funding Trust I 144A bonds 8.151s, 2031 1,250,000 1,019,208 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 1,445,000 1,330,975 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 R 865,000 844,926 Equity One, Inc. notes 5 3/8s, 2015 R 695,000 602,768 Erac USA Finance Co. 144A company guaranty 6 3/8s, 2017 1,120,000 945,668 Fleet Capital Trust V bank guaranty FRN 3.813s, 2028 1,010,000 752,668 Fund American Cos., Inc. notes 5 7/8s, 2013 1,370,000 1,276,406 GATX Financial Corp. notes 5.8s, 2016 560,000 537,482 General Electric Capital Corp. sr. unsec. 5 5/8s, 2017 3,520,000 3,426,924 General Electric Capital Corp. sr. unsec. notes 5 7/8s, 2038 S 5,195,000 4,665,271 General Electric Capital Corp. sub. notes FRN 6 3/8s, 2067 1,420,000 1,311,604 Genworth Financial, Inc. sr. unsec. Ser. MTN, 6.515s, 2018 220,000 195,610 Genworth Life Institutional Funding Trust notes Ser. MTN, 5 7/8s, 2013 1,315,000 1,270,672 GMAC, LLC sr. unsec. unsub. notes 7s, 2012 845,000 532,405 GMAC, LLC sr. unsec. unsub. notes FRN 3.926s, 2009 2,920,000 2,584,328 Goldman Sachs Group, Inc. (The) sr. notes 5.45s, 2012 1,210,000 1,214,263 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 2,990,000 2,666,026 Hartford Financial Services Group, Inc. (The) jr. sub. debs. FRB 8 1/8s, 2068 2,570,000 2,468,084 Hartford Financial Services Group, Inc. (The) sr. unsec. 5 1/2s, 2016 550,000 523,016 HCP, Inc. sr. unsec. Ser. MTN, 6.7s, 2018 R 15,000 12,924 Health Care Property Investors, Inc. sr. unsec. notes 6s, 2017 R 1,180,000 974,210 34 CORPORATE BONDS AND Principal NOTES (13.8%)* cont. amount Value Financial cont. Health Care REIT, Inc. sr. notes 6s, 2013 R $385,000 $367,982 Highwood Properties, Inc. sr. unsec. bonds 5.85s, 2017 R 1,005,000 851,395 Hospitality Properties Trust notes 6 3/4s, 2013 R 780,000 725,607 HRPT Properties Trust bonds 5 3/4s, 2014 R 530,000 476,897 HRPT Properties Trust notes 6 1/4s, 2016 R 525,000 466,644 HSBC Bank USA NA sub. notes 7s, 2039 1,710,000 1,656,281 HSBC Finance Capital Trust IX FRN 5.911s, 2035 3,300,000 2,527,724 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 3,555,000 3,209,440 ILFC E-Capital Trust II 144A FRB 6 1/4s, 2065 2,560,000 1,879,478 International Lease Finance Corp. sr. unsec. 6 3/8s, 2013 210,000 187,509 International Lease Finance Corp. sr. unsec. Ser. MTN, 6 5/8s, 2013 75,000 66,874 iStar Financial, Inc. sr. unsec. notes 5 7/8s, 2016 R 1,630,000 1,092,100 iStar Financial, Inc. sr. unsec. notes Ser. B, 4 7/8s, 2009 R 705,000 669,750 JPMorgan Chase & Co. notes 6.4s, 2038 780,000 718,944 JPMorgan Chase & Co. sr. notes 6s, 2018 S 1,130,000 1,096,367 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 S 1,996,000 1,722,532 JPMorgan Chase Capital XXV bonds 6.8s, 2037 780,000 659,055 KeyCorp MTN sr. unsec. notes 6 1/2s, 2013 S 375,000 312,665 Lehman Brothers Holdings, Inc. sr. unsec. notes Ser. MTN, 5s, 2011 1,535,000 1,480,426 Lehman Brothers Holdings, Inc. sub. notes 7 1/2s, 2038 3,735,000 3,400,380 Lehman Brothers Holdings, Inc. sub. notes 5 3/4s, 2017 55,000 47,416 Liberty Mutual Group 144A company guaranty FRB 10 3/4s, 2058 2,475,000 2,326,826 Liberty Mutual Insurance 144A notes 7.697s, 2097 2,160,000 1,816,672 Lincoln National Corp. jr. unsec. sub. deb. FRB 7s, 2066 790,000 693,502 Lincoln National Corp. sr. unsec. notes 6.3s, 2037 480,000 426,736 Loews Corp. notes 5 1/4s, 2016 510,000 483,143 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 1,620,000 1,667,821 Marsh & McLennan Cos., Inc. sr. unsec. notes 5 3/8s, 2014 980,000 928,743 Merrill Lynch & Co., Inc. notes 5.45s, 2013 1,940,000 1,810,495 Merrill Lynch & Co., Inc. notes Ser. MTN, 6.15s, 2013 S 460,000 438,684 Merrill Lynch & Co., Inc. notes FRN Ser. MTN, 3s, 2011 835,000 745,015 Merrill Lynch & Co., Inc. sub. 7 3/4s, 2038 2,865,000 2,599,300 MetLife Capital Trust IV jr. sub. debs. 7 7/8s, 2067 5,200,000 4,794,660 Monumental Global Funding, Ltd. 144A notes 5 1/2s, 2013 (Cayman Islands) S 1,410,000 1,414,336 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 465,000 462,505 CORPORATE BONDS AND Principal NOTES (13.8%)* cont. amount Value Financial cont. Nationwide Health Properties, Inc. notes 6 1/2s, 2011 R $650,000 $659,467 Nationwide Health Properties, Inc. unsec. notes 6 1/4s, 2013 R 1,130,000 1,109,971 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 375,000 372,626 Nuveen Investments, Inc. sr. notes 5 1/2s, 2015 505,000 350,975 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 1,240,000 1,283,260 Pacific Life Global Funding 144A notes 5.15s, 2013 1,525,000 1,514,632 ProLogis Trust sec. notes 6 5/8s, 2018 520,000 479,328 ProLogis Trust sr. notes 5 3/4s, 2016 R 375,000 350,673 Protective Life Secured Trusts sr. sec. notes 5.45s, 2012 840,000 824,322 Prudential Financial, Inc. jr. unsec. sub. notes FRN 8 7/8s, 2038 115,000 111,299 Prudential Financial, Inc. notes Ser. MTN, 6s, 2017 845,000 805,543 Prudential Holdings LLC 144A bonds 8.695s, 2023 1,510,000 1,723,876 Regency Centers LP sr. unsec. 5 7/8s, 2017 650,000 598,826 Rouse Co LP/TRC Co-Issuer Inc. 144A sr. notes 6 3/4s, 2013 R 695,000 584,428 Rouse Co. (The) notes 7.2s, 2012 R 645,000 563,361 Royal Bank of Scotland Group PLC jr. sub. notes FRN Ser. MTN, 7.64s, 2049 (United Kingdom) 700,000 599,762 Simon Property Group LP sr. unsec. notes 6 1/8s, 2018 1,375,000 1,278,434 Simon Property Group LP unsub. bonds 5 3/4s, 2015 R 371,000 361,595 SLM Corp. notes Ser. MTNA, 4 1/2s, 2010 1,345,000 1,239,001 Sovereign Bancorp, Inc. sr. notes 4.8s, 2010 730,000 641,977 Sovereign Bank sub. notes 8 3/4s, 2018 3,925,000 3,401,319 State Street Capital Trust IV company guaranty jr. unsec. sub. bond FRB 3.776s, 2037 925,000 688,934 Swiss Re Capital I LP 144A company guaranty FRN 6.854s, 2049 (United Kingdom) 850,000 758,767 Travelers Cos., Inc. (The) sr. unsec. notes 6 1/4s, 2037 730,000 670,397 Travelers Cos., Inc. (The) sr. unsec. notes 5.8s, 2018 640,000 613,257 Unitrin, Inc. sr. notes 6s, 2017 740,000 613,510 Wachovia Bank NA sr. unsec. sub. notes 6.6s, 2038 S 693,000 544,692 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 2,310,000 2,007,956 Wachovia Corp. sr. unsec. notes Ser. MTN, 5 1/2s, 2013 S 925,000 854,047 Washington Mutual Bank/Henderson NV sub. notes Ser. BKNT, 5.95s, 2013 780,000 538,200 Wells Fargo & Co. FRN 7.7s, 2049 552,000 523,008 Wells Fargo & Co. sr. notes 4 3/8s, 2013 S 2,120,000 2,016,911 Westfield Group sr. notes 5.7s, 2016 (Australia) S 875,000 785,966 Westpac Capital Trust III 144A sub. notes FRN 5.819s, 2049 1,010,000 935,977 35 CORPORATE BONDS AND Principal NOTES (13.8%)* cont. amount Value Financial cont. Willis Group North America, Inc. company guaranty 6.2s, 2017 $605,000 $563,540 ZFS Finance USA Trust I 144A bonds FRB 6 1/2s, 2037 2,130,000 1,837,108 147,823,086 Health Care (0.4%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 3,535,000 3,296,168 AmerisourceBergen Corp. company guaranty sr. unsec. notes 5 5/8s, 2012 20,000 19,928 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 1,805,000 1,855,944 Cardinal Health, Inc. sr. unsec. unsub. notes 5 1/2s, 2013 330,000 329,774 GlaxoSmith Kline Capital Inc, company guaranty sr. notes 5.65s, 2018 1,840,000 1,839,812 Hospira, Inc. sr. notes 6.05s, 2017 560,000 540,595 Hospira, Inc. sr. notes 5.55s, 2012 785,000 776,668 UnitedHealth Group, Inc. sr. unsec. notes 6 7/8s, 2038 360,000 327,278 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 S 525,000 502,252 UnitedHealth Group, Inc. sr. unsec. notes 5 1/2s, 2012 755,000 741,422 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 R 470,000 442,975 10,672,816 Technology (0.4%) Arrow Electronics, Inc. debs. 7 1/2s, 2027 760,000 737,122 Avnet, Inc. notes 6s, 2015 765,000 733,853 Computer Sciences Corp. sr. unsec. unsub. notes 5s, 2013 65,000 63,130 Fiserv, Inc. sr. unsec. unsub. notes company guaranty 6.8s, 2017 S 760,000 763,527 Fiserv, Inc. sr. unsec. unsub. notes company guaranty 6 1/8s, 2012 760,000 760,056 IBM Corp. sr. unsec. notes 5.7s, 2017 1,820,000 1,847,075 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 2,200,000 2,148,454 Motorola, Inc. sr. notes 8s, 2011 205,000 204,828 Motorola, Inc. sr. unsec. notes 6 5/8s, 2037 1,040,000 773,230 Motorola, Inc. sr. unsec. notes 6s, 2017 530,000 445,113 Tyco Electronics Group SA company guaranty 6.55s, 2017 (Luxembourg) 180,000 177,900 Tyco Electronics Group SA sr. unsec. notes company guaranty 6s, 2012 (Luxembourg) 1,150,000 1,157,312 Xerox Corp. sr. notes 6.4s, 2016 1,030,000 1,015,864 Xerox Corp. sr. unsec. notes 6.35s, 2018 960,000 928,653 Xerox Corp. sr. unsec. notes 5 1/2s, 2012 665,000 653,337 12,409,454 Transportation (0.4%) American Airlines, Inc. pass-through certificates Ser. 01-1, 6.817s, 2011 100,000 76,250 American Airlines, Inc. pass-through certificates Ser. 01-2, 7.858s, 2011 525,000 483,000 Canadian National Railway Co. sr. unsec. unsub. notes 5.55s, 2018 (Canada) 625,000 609,719 Continental Airlines, Inc. pass-through certificates Ser. 98-3, 6.32s, 2008 2,895,000 2,876,906 Delta Air Lines, Inc. pass-through certificates 6.821s, 2022 899,876 740,148 CORPORATE BONDS AND Principal NOTES (13.8%)* cont. amount Value Transportation cont. Norfolk Southern Corp. sr. unsec. notes 5 3/4s, 2018 $1,215,000 $1,187,088 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 1,514,646 1,257,156 Ryder System, Inc. sr. unsec. unsub. notes Ser. MTN, 6s, 2013 330,000 324,178 Southwest Airlines Co. pass-through certificates 6.15s, 2022 S 845,102 794,619 Southwest Airlines Co. sr. unsec. unsub. notes 6 1/2s, 2012 55,000 54,216 Union Pacific Corp. sr. unsub. notes 5 3/4s, 2017 750,000 728,432 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 590,000 576,141 United AirLines, Inc. pass-through certificates 6.636s, 2022 S 680,293 555,010 10,262,863 Utilities & Power (2.3%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 905,000 893,368 American Water Capital Corp. sr. unsec. bond 6.593s, 2037 455,000 415,794 American Water Capital Corp. sr. unsec. bond 6.085s, 2017 510,000 489,340 Appalachian Power Co. sr. notes 5.8s, 2035 510,000 427,624 Arizona Public Services Co. notes 6 1/2s, 2012 1,040,000 1,050,691 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 905,000 888,070 Beaver Valley II Funding debs. 9s, 2017 1,327,000 1,426,843 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 1,950,000 1,856,013 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 2,390,000 2,394,174 CenterPoint Energy Houston Electric, LLC general ref. mtge. Ser. M2, 5 3/4s, 2014 110,000 109,585 CenterPoint Energy Resources Corp. notes 7 3/4s, 2011 1,060,000 1,097,291 CMS Energy Corp. unsub. notes 6.55s, 2017 50,000 47,938 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 275,000 274,422 Commonwealth Edison Co. 1st mtge. 5.9s, 2036 1,145,000 1,022,995 Commonwealth Edison Co. 1st mtge. sec. bond 5.8s, 2018 495,000 481,447 Consolidated Natural Gas Co. sr. notes 5s, 2014 530,000 502,915 Consumers Energy Co. 1st mtge. sec. bond 5.65s, 2018 1,805,000 1,773,651 Dayton Power & Light Co. (The) 1st mtge. 5 1/8s, 2013 826,000 834,585 Dominion Resources, Inc. jr. sub. notes FRN 6.3s, 2066 3,085,000 2,786,585 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. A, 5.6s, 2016 1,050,000 1,014,115 Duke Energy Carolinas LLC 1st mtge. sec. bond 6.05s, 2038 S 630,000 611,732 Duke Energy Corp. sr. unsec. notes 6 1/4s, 2018 1,675,000 1,688,408 E.ON International Finance BV 144A notes 5.8s, 2018 (Netherlands) 2,500,000 2,455,868 Entergy Gulf States, Inc. 1st mtge. 5 1/4s, 2015 985,000 917,878 36 CORPORATE BONDS AND Principal NOTES (13.8%)* cont. amount Value Utilities & Power cont. FirstEnergy Corp. notes Ser. B, 6.45s, 2011 $862,000 $880,393 Florida Power Corp. 1st mtge. 6.35s, 2037 1,040,000 1,034,988 Florida Power Corp. 1st mtge. sec. bond 6.4s, 2038 1,810,000 1,820,415 Indianapolis Power & Light 144A 1st mtge. 6.3s, 2013 515,000 531,958 Indiantown Cogeneration LP 1st mtge. Ser. A-10, 9.77s, 2020 775,000 817,788 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 170,000 170,425 ITC Holdings Corp. 144A notes 5 7/8s, 2016 1,090,000 1,051,902 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 365,000 359,018 Kansas Gas & Electric bonds 5.647s, 2021 388,342 370,381 Kinder Morgan, Inc. notes 6s, 2017 S 545,000 535,094 Kinder Morgan, Inc. sr. notes 6 1/2s, 2012 558,000 553,815 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 2,345,000 2,202,302 MidAmerican Energy Holdings Co. sr. unsec. bond 6 1/2s, 2037 S 380,000 374,787 National Fuel Gas Co. notes 5 1/4s, 2013 545,000 533,637 Nevada Power Co. general ref. mtge. Ser. L, 5 7/8s, 2015 525,000 517,910 Northwestern Corp. sec. notes 5 7/8s, 2014 1,090,000 1,070,070 Oncor Electric Delivery Co. debs. 7s, 2022 675,000 651,241 Oncor Electric Delivery Co. sec. notes 7 1/4s, 2033 820,000 796,596 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 350,000 345,150 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 S 775,000 713,791 PacifiCorp Sinking Fund 1st mtge. 6 1/4s, 2037 520,000 499,358 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 1,085,000 1,065,553 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 760,183 778,184 PPL Energy Supply LLC bonds Ser. A, 5.7s, 2015 640,000 594,169 Public Service Co. of Colorado sr. notes Ser. A, 6 7/8s, 2009 375,000 384,392 Public Service Co. of New Mexico sr. notes 4.4s, 2008 570,000 568,751 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 1,185,000 1,029,469 Rockies Express Pipeline, LLC 144A sr. notes 7 1/2s, 2038 3,285,000 3,361,665 Rockies Express Pipeline, LLC 144A sr. notes 6.85s, 2018 470,000 479,106 Sierra Pacific Power Co. general ref. mtge. Ser. P, 6 3/4s, 2037 1,760,000 1,714,944 Southern California Edison Co. 1st mtge. Ser. 06-E, 5.55s, 2037 895,000 823,684 Southern California Edison Co. notes 6.65s, 2029 1,030,000 1,046,605 Southern Natural Gas. Co. 144A notes 5.9s, 2017 460,000 441,040 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 1,080,000 1,043,345 Spectra Energy Capital, LLC sr. notes 8s, 2019 780,000 847,201 Spectra Energy Capital, LLC sr. unsec. unsub. notes 5.668s, 2014 330,000 322,406 CORPORATE BONDS AND Principal NOTES (13.8%)* cont. amount Value Utilities & Power cont. Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 7.2s, 2011 $1,070,000 $1,100,763 TEPPCO Partners LP company guaranty FRB 7s, 2067 595,000 514,228 TransAlta Corp. notes 5 3/4s, 2013 (Canada) 665,000 640,541 TransAlta Corp. sr. unsec. notes 6.65s, 2018 (Canada) S 2,175,000 2,143,913 TransCanada Pipelines, Ltd. jr. sub. FRN 6.35s, 2067 (Canada) 520,000 439,428 TransCanada Pipelines, Ltd. sr. unsec. 6.2s, 2037 (Canada) 890,000 809,378 Union Electric Co. 1st mtge. sr. sec. bond 6.7s, 2019 S 960,000 975,703 West Penn Power Co. 1st mtge. 5.95s, 2017 995,000 989,327 Westar Energy, Inc. 1st mtge. 5.15s, 2017 75,000 69,985 Westar Energy, Inc. 1st mtge. 5.1s, 2020 800,000 718,301 64,194,432 Total corporate bonds and notes (cost $413,124,823) $388,614,003 ASSET-BACKED Principal SECURITIES (5.7%)* amount Value Accredited Mortgage Loan Trust FRB Ser. 05-1, Class M2, 3.151s, 2035 $349,000 $164,030 FRB Ser. 05-4, Class A2C, 2.671s, 2035 302,000 268,780 Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 2.611s, 2036 759,000 409,860 FRB Ser. 06-HE3, Class A2C, 2.611s, 2036 1,021,000 744,992 Ace Securities Corp. 144A Ser. 03-MH1, Class M2, 6 1/2s, 2030 478,481 399,520 Advanta Business Card Master Trust FRB Ser. 04-C1, Class C, 3.508s, 2013 210,000 188,748 Aegis Asset Backed Securities Trust 144A Ser. 04-6N, Class Note, 4 3/4s, 2035 59,595 6 AFC Home Equity Loan Trust Ser. 99-2, Class 1A, 2.893s, 2029 2,195,860 1,427,309 American Express Credit Account Master Trust 144A Ser. 04-C, Class C, 2.958s, 2012 431,181 420,940 Ameriquest Mortgage Securities, Inc. FRB Ser. 06-R1, Class M10, 4.961s, 2036 902,000 34,637 FRB Ser. 03-8, Class M2, 4.211s, 2033 483,788 106,433 AMP CMBS 144A FRB Ser. 06-1A, Class A, 3.526s, 2047 (Cayman Islands) 1,910,000 771,946 Arcap REIT, Inc. 144A Ser. 03-1A, Class E, 7.11s, 2038 1,283,000 1,070,642 Ser. 04-1A, Class E, 6.42s, 2039 1,112,000 786,820 Argent Securities, Inc. FRB Ser. 03-W3, Class M3, 4.731s, 2033 53,720 7,521 FRB Ser. 06-W4, Class A2C, 2.621s, 2036 1,813,000 1,232,840 Asset Backed Funding Certificates FRB Ser. 04-OPT2, Class M2, 3.461s, 2033 524,512 262,256 FRB Ser. 05-WMC1, Class M1, 2.901s, 2035 564,000 389,160 Asset Backed Funding Corp. NIM Trust 144A FRB Ser. 05-OPT1, Class B1, 4.961s, 2035 407,000 18,335 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE2, Class A3, 2.651s, 2036 383,785 288,767 FRB Ser. 06-HE4, Class A5, 2.621s, 2036 1,346,000 1,009,500 FRB Ser. 06-HE7, Class A4, 2.601s, 2036 529,000 343,850 37 ASSET-BACKED Principal SECURITIES (5.7%)* cont. amount Value Aviation Capital Group Trust 144A FRB Ser. 03-2A, Class G1, 3.158s, 2033 $830,173 $738,854 BankAmerica Manufactured Housing Contract Trust Ser. 97-2, Class M, 6.9s, 2028 732,000 928,401 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 420,000 409,500 Bayview Financial Acquisition Trust Ser. 04-B, Class A1, 3.483s, 2039 3,880,768 3,221,037 FRB Ser. 04-D, Class A, 2.85s, 2044 1,109,757 766,842 Bayview Financial Acquisition Trust 144A FRN Ser. 04-B, Class M2, 6.26s, 2039 184,294 152,680 Bayview Financial Asset Trust 144A FRB Ser. 03-SSRA, Class M, 3.811s, 2038 670,724 491,305 FRB Ser. 03-SSRA, Class A, 3.161s, 2038 565,708 453,981 FRB Ser. 04-SSRA, Class A1, 3.061s, 2039 748,951 552,351 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 06-EC1, Class M9, 4.461s, 2035 698,000 13,960 FRB Ser. 06-PC1, Class M9, 4.211s, 2035 414,000 31,050 FRB Ser. 05-HE1, Class M3, 3.391s, 2035 489,000 161,370 FRB Ser. 03-3, Class A2, 3.051s, 2043 1,884,300 1,669,678 FRB Ser. 03-1, Class A1, 2.961s, 2042 449,859 373,543 FRB Ser. 05-3, Class A1, 2.911s, 2035 402,229 336,183 Bear Stearns Asset Backed Securities, Inc. 144A FRB Ser. 06-HE2, Class M10, 4.711s, 2036 251,000 19,286 Capital Auto Receivables Asset Trust 144A Ser. 06-1, Class D, 7.16s, 2013 500,000 483,984 Ser. 05-1, Class D, 6 1/2s, 2011 1,442,000 1,345,285 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-OPT1, Class M1, 2.881s, 2035 324,987 210,478 Conseco Finance Securitizations Corp. Ser. 02-2, Class A, IO, 8 1/2s, 2033 5,472,549 437,804 Ser. 00-4, Class A6, 8.31s, 2032 7,799,483 6,122,595 Ser. 00-5, Class A6, 7.96s, 2032 3,340,612 2,522,162 Ser. 02-1, Class M1F, 7.954s, 2033 1,004,000 913,809 Ser. 01-4, Class A4, 7.36s, 2033 4,568,998 4,310,360 Ser. 00-6, Class A5, 7.27s, 2031 940,554 799,471 Ser. 01-1, Class A5, 6.99s, 2032 6,177,644 5,730,960 Ser. 01-3, Class A4, 6.91s, 2033 6,791,239 6,409,918 Ser. 02-1, Class A, 6.681s, 2033 4,855,732 4,790,653 Countrywide Asset Backed Certificates FRB Ser. 05-BC3, Class M1, 2.981s, 2035 332,000 177,620 FRB Ser. 04-6, Class 2A5, 2.851s, 2034 888,046 697,116 FRB Ser. 05-14, Class 3A2, 2.701s, 2036 194,702 172,312 Credit-Based Asset Servicing and Securitization 144A Ser. 06-MH1, Class B1, 6 1/4s, 2036 359,000 251,300 Ser. 06-MH1, Class M1, 6 1/4s, 2036 485,000 395,275 Ser. 06-MH1, Class M2, 6 1/4s, 2036 214,000 171,200 Crest, Ltd. 144A Ser. 03-2A, Class D2, 6.723s, 2038 (Cayman Islands) 1,617,000 1,099,560 CS First Boston Mortgage Securities Corp. 144A Ser. 04-FR1N, Class A, 5s, 2034 159,418 12,753 DB Master Finance, LLC 144A Ser. 06-1, Class M1, 8.285s, 2031 373,000 305,297 Equifirst Mortgage Loan Trust FRB Ser. 05-1, Class M5, 3.131s, 2035 201,000 50,250 Fieldstone Mortgage Investment Corp. FRB Ser. 05-1, Class M3, 3.001s, 2035 700,000 616,000 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF7, Class 2A3, 2.611s, 2036 1,203,000 960,047 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 258,206 244,008 ASSET-BACKED Principal SECURITIES (5.7%)* cont. amount Value Fort Point CDO, Ltd. FRB Ser. 03-2A, Class A2, 3.732s, 2038 (Cayman Islands) $616,000 $61,600 Foxe Basin, Ltd. 144A FRB Ser. 03-1A, Class A1, 3.276s, 2015 (Cayman Islands) 2,000,000 1,930,000 Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 2.791s, 2036 1,688,000 1,151,891 FRB Ser. 06-2, Class 2A3, 2.631s, 2036 3,141,000 2,340,045 G-Star, Ltd. 144A FRB Ser. 02-2A, Class BFL, 4.461s, 2037 (Cayman Islands) 308,000 252,560 GE Corporate Aircraft Financing, LLC 144A FRB Ser. 05-1A, Class C, 3.761s, 2019 1,680,000 1,142,400 Ser. 04-1A, Class B, 3.333s, 2018 51,768 49,179 Gears Auto Owner Trust 144A Ser. 05-AA, Class E1, 8.22s, 2012 1,962,000 1,838,058 GEBL 144A Ser. 04-2, Class D, 5.221s, 2032 569,634 290,513 Ser. 04-2, Class C, 3.308s, 2032 213,440 143,005 Green Tree Financial Corp. Ser. 96-5, Class M1, 8.05s, 2027 512,386 430,646 Ser. 99-5, Class A5, 7.86s, 2030 14,600,111 12,264,093 Ser. 97-2, Class A7, 7.62s, 2028 303,746 316,333 Ser. 97-4, Class A7, 7.36s, 2029 469,564 451,829 Ser. 95-8, Class B1, 7.3s, 2026 362,579 303,377 Ser. 96-10, Class M1, 7.24s, 2028 972,000 855,360 Ser. 97-3, Class A5, 7.14s, 2028 404,412 409,745 Ser. 98-4, Class A7, 6.87s, 2030 288,076 282,314 Ser. 97-7, Class A8, 6.86s, 2029 299,986 285,273 Ser. 99-3, Class A6, 6 1/2s, 2031 208,522 201,223 Ser. 98-6, Class A7, 6.45s, 2030 360,055 362,647 Ser. 99-2, Class A7, 6.44s, 2030 1,100,803 941,512 Ser. 99-1, Class A6, 6.37s, 2025 1,023,000 1,002,540 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 10,558,570 8,982,176 Ser. 99-5, Class M1A, 8.3s, 2026 488,000 440,750 GS Auto Loan Trust 144A Ser. 04-1, Class D, 5s, 2011 1,156,849 1,155,576 GSAMP Trust FRB Ser. 06-HE5, Class A2C, 2.611s, 2036 4,677,000 2,769,682 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class D, 4.011s, 2030 (Cayman Islands) 1,141,000 619,449 FRB Ser. 05-1A, Class D, 3.991s, 2030 (Cayman Islands) 502,743 397,167 High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 3.284s, 2036 (Cayman Islands) 1,430,132 785,679 Home Equity Asset Trust FRB Ser. 06-1, Class 2A4, 2.791s, 2036 848,000 513,040 Hyundai Auto Receivables Trust Ser. 04-A, Class D, 4.1s, 2011 28,166 28,103 JPMorgan Mortgage Acquisition Corp. FRB Ser. 05-OPT2, Class M11, 4.711s, 2035 645,000 32,250 FRB Ser. 06-FRE1, Class A4, 2.751s, 2035 716,000 456,808 Lehman Manufactured Housing Ser. 98-1, Class 1, IO, 0.807s, 2028 14,116,388 124,224 Lehman XS Trust Ser. 07-6, Class 3A6, 6 1/2s, 2037 11,839,026 9,132,093 IFB Ser. 07-3, Class 4B, IO, 4.229s, 2037 4,398,639 361,329 FRB Ser. 07-6, Class 2A1, 2.671s, 2037 8,516,759 6,145,693 38 ASSET-BACKED Principal SECURITIES (5.7%)* cont. amount Value LNR CDO, Ltd. 144A FRB Ser. 03-1A, Class EFL, 5.461s, 2036 (Cayman Islands) $2,585,000 $904,750 FRB Ser. 02-1A, Class FFL, 5.212s, 2037 (Cayman Islands) 5,220,000 2,349,000 Long Beach Mortgage Loan Trust FRB Ser. 05-2, Class M4, 3.081s, 2035 558,000 195,300 FRB Ser. 06-4, Class 2A4, 2.721s, 2036 813,000 411,386 FRB Ser. 06-1, Class 2A3, 2.651s, 2036 1,433,000 1,189,390 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 5.711s, 2032 4,059,503 2,861,897 FRB Ser. 02-A, Class M2, 4.711s, 2032 278,000 231,748 Ser. 02-A IO, 0.3s, 2032 121,804,459 1,514,517 Marriott Vacation Club Owner Trust 144A Ser. 05-2, Class D, 6.205s, 2027 85,675 84,423 Ser. 04-2A, Class D, 5.389s, 2026 80,301 79,062 Ser. 04-2A, Class C, 4.741s, 2026 73,877 73,236 FRB Ser. 02-1A, Class A1, 3.158s, 2024 689,938 650,516 MASTR Asset Backed Securities Trust FRB Ser. 06-FRE2, Class A4, 2.611s, 2036 424,000 225,031 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 333,036 275,266 Ser. 10, Class B, 7.54s, 2036 612,796 507,699 Morgan Stanley ABS Capital I FRB Ser. 05-HE2, Class M5, 3.141s, 2035 349,000 69,800 FRB Ser. 05-HE1, Class M3, 2.981s, 2034 349,000 139,600 FRB Ser. 06-NC4, Class M2, 2.761s, 2036 489,000 39,120 N-Star Real Estate CDO, Ltd. 144A FRB Ser. 04-2A, Class C1, 4.46s, 2039 (Cayman Islands) 544,000 447,440 Navigator CDO, Ltd. 144A FRB Ser. 03-1A, Class A1, 3.166s, 2015 (Cayman Islands) 388,697 379,290 Navistar Financial Corp. Owner Trust Ser. 05-A, Class C, 4.84s, 2014 247,676 225,002 Ser. 04-B, Class C, 3.93s, 2012 129,117 118,080 New Century Home Equity Loan Trust Ser. 03-5, Class AI7, 5.15s, 2033 1,559,412 1,325,500 FRB Ser. 03-4, Class M3, 4.511s, 2033 30,325 1,820 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 2.621s, 2036 1,010,000 880,316 FRB Ser. 06-2, Class A2C, 2.611s, 2036 1,010,000 739,001 Oakwood Mortgage Investors, Inc. Ser. 00-D, Class A3, 6.99s, 2022 59,844 57,439 Ser. 01-D, Class A3, 5.9s, 2022 150,822 108,592 Ser. 02-C, Class A1, 5.41s, 2032 3,536,666 2,793,966 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 513,171 419,922 Ser. 01-B, Class A3, 6.535s, 2023 148,557 125,514 Ocean Star PLC 144A FRB Ser. 04, Class D, 5.016s, 2018 (Ireland) 623,000 546,683 FRB Ser. 05-A, Class D, 4.216s, 2012 (Ireland) 696,000 556,800 Option One Mortgage Loan Trust FRB Ser. 05-4, Class M11, 4.961s, 2035 216,000 23,760 Origen Manufactured Housing Ser. 04-B, Class A2, 3.79s, 2017 108,818 104,444 Park Place Securities, Inc. FRB Ser. 05-WCH1, Class M4, 3.291s, 2036 227,000 63,560 FRB Ser. 04-WHQ2, Class A3A, 2.811s, 2035 164,648 145,713 Park Place Securities, Inc. 144A FRB Ser. 04-MHQ1, Class M10, 4.961s, 2034 203,202 10,160 Peoples Financial Realty Mortgage Securities Trust FRB Ser. 06-1, Class 1A2, 2.591s, 2036 1,587,000 1,039,485 Permanent Financing PLC FRB Ser. 3, Class 3C, 3.846s, 2042 (United Kingdom) 1,300,000 1,293,559 ASSET-BACKED Principal SECURITIES (5.7%)* cont. amount Value Pillar Funding PLC 144A FRB Ser. 04-1A, Class C1, 3.813s, 2011 (United Kingdom) $657,000 $560,495 FRB Ser. 04-2A, Class C, 3.66s, 2011 (United Kingdom) 912,000 742,466 Residential Asset Mortgage Products, Inc. FRB Ser. 06-NC3, Class A2, 2.651s, 2036 1,471,127 1,278,080 FRB Ser. 07-RZ1, Class A2, 2.621s, 2037 1,562,000 1,136,477 Residential Asset Securities Corp. FRB Ser. 05-EMX1, Class M2, 3.191s, 2035 793,000 317,200 Residential Asset Securities Corp. 144A FRB Ser. 05-KS10, Class B, 5.211s, 2035 1,165,000 11,650 Ser. 04-NT, Class Note, 4 1/2s, 2034 (In default)  76,375 2,291 SAIL Net Interest Margin Notes 144A Ser. 04-4A, Class B, 7 1/2s, 2034 (Cayman Islands) (In default)  214,965 22 Securitized Asset Backed Receivables, LLC FRB Ser. 05-HE1, Class M2, 3.111s, 2035 349,000 87,250 FRB Ser. 07-NC2, Class A2B, 2.601s, 2037 1,468,000 968,880 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, PO, 2.671s, 2036 1,718,000 728,776 FRB Ser. 06-FRE1, Class A2B, 2.641s, 2036 807,000 544,725 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 2.631s, 2036 814,000 626,144 FRB Ser. 06-3, Class A3, 2.621s, 2036 4,702,000 3,708,279 Soundview Home Equity Loan Trust 144A FRB Ser. 05-CTX1, Class B1, 4.961s, 2035 466,000 13,980 South Coast Funding 144A FRB Ser. 3A, Class A2, 3.916s, 2038 (Cayman Islands) 470,000 2,350 Structured Asset Investment Loan Trust FRB Ser. 06-BNC2, Class A6, 2.721s, 2036 814,000 356,643 Structured Asset Investment Loan Trust 144A FRB Ser. 05-HE3, Class M11, 4.961s, 2035 832,386 12,070 Structured Asset Receivables Trust 144A FRB Ser. 05-1, 3.286s, 2015 5,198,090 4,834,223 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 2,652,148 253,980 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 1,698,000 891,144 Wells Fargo Home Equity Trust FRB Ser. 07-1, Class A3, 2.781s, 2037 359,000 186,770 WFS Financial Owner Trust Ser. 05-1, Class D, 4.09s, 2012 68,556 68,088 Whinstone Capital Management, Ltd. 144A FRB Ser. 1A, Class B3, 3.7s, 2044 (United Kingdom) 591,276 441,979 Total asset-backed securities (cost $205,458,181) $160,129,041 39 PURCHASED OPTIONS OUTSTANDING (1.7%)* Expiration date/ Contract strike price amount Value Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to receive a fixed rate of 5.37% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.37 $117,731,000 $5,944,238 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 117,731,000 5,861,826 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 117,731,000 5,861,826 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 117,731,000 2,858,509 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to pay a fixed rate of 5.37% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.37 117,731,000 2,806,707 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 117,731,000 2,858,509 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing on February 16, 2020. Feb-10/5.03 81,840,000 3,243,319 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing on February 16, 2020. Feb-10/5.03 81,840,000 3,010,894 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.325% versus the three month USD-LIBOR-BBA maturing April 08, 2019. Apr-09/5.325 54,984,000 2,719,509 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.315% versus the three month USD-LIBOR-BBA maturing on April 08, 2019. Apr-09/5.315 54,984,000 2,689,267 Option on an interest rate swap with Deutschbank for the right to receive a fixed rate of 5.385% versus the three month USD-LIBOR-BBA maturing April 16, 2019. Apr-09/5.385 43,245,000 2,281,606 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to pay a fixed rate of 5.315% versus the three month USD-LIBOR-BBA maturing February 7, 2023. Feb-13/5.315 43,076,000 2,244,690 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to receive a fixed rate of 5.315% versus the three month USD-LIBOR-BBA maturing February 7, 2023. Feb-13/5.315 43,076,000 2,111,586 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.315% versus the three month USD-LIBOR-BBA maturing on April 08, 2019. Apr-09/5.315 54,984,000 790,120 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.325% versus the three month USD-LIBOR-BBA maturing April 08, 2019. Apr-09/5.325 54,984,000 777,474 Option on an interest rate swap with Deutschbank for the right to pay a fixed rate of 5.385% versus the three month USD-LIBOR-BBA maturing April 16, 2019. Apr-09/5.385 43,245,000 573,861 Total purchased options outstanding (cost $46,702,032) $46,633,941 SENIOR LOANS (1.0%)* c Principal amount Value Basic Materials (0.1%) Aleris International, Inc. bank term loan FRN Ser. B, 4 1/2s, 2013 $413,899 $355,263 Georgia-Pacific, LLC bank term loan FRN Ser. B, 4.449s, 2013 620,816 585,537 Momentive Performance Materials, Inc. bank term loan FRN 4 3/4s, 2013 615,780 562,412 NewPage Holding Corp. bank term loan FRN 6.563s, 2014 620,880 612,860 2,116,072 Capital Goods (0.2%) Allied Waste Industries, Inc. bank term loan FRN 6.82s, 2012 527,551 516,120 Allied Waste Industries, Inc. bank term loan FRN 4.228s, 2012 877,449 858,438 BE Aerospace, Inc. bank term loan FRN Ser. B, 5 3/4s, 2014 155,000 154,871 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 2.601s, 2014 33,423 31,073 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 4.801s, 2014 572,084 531,859 Polypore, Inc. bank term loan FRN Ser. B, 4.72s, 2014 620,864 580,508 Sequa Corp. bank term loan FRN 6.025s, 2014 1,070,211 1,010,457 Wesco Aircraft Hardware Corp. bank term loan FRN 5.06s, 2013 624,000 596,700 4,280,026 Communication Services (0.2%) Cricket Communications, Inc. bank term loan FRN Ser. B, 6 1/2s, 2013 620,832 606,260 Crown Castle International Corp. bank term loan FRN 4.301s, 2014 310,428 289,940 Intelsat Corp. bank term loan FRN Ser. B2, 5.288s, 2011 206,926 195,071 Intelsat Corp. bank term loan FRN Ser. B2-A, 5.288s, 2013 206,988 195,130 Intelsat Corp. bank term loan FRN Ser. B2-C, 5.288s, 2013 206,926 195,071 Level 3 Communications, Inc. bank term loan FRN 4.943s, 2014 624,000 563,160 40 SENIOR LOANS (1.0%)* c cont. Principal amount Value Communication Services cont. MetroPCS Wireless, Inc. bank term loan FRN 4.989s, 2013 $620,841 $589,255 PAETEC Holding Corp. bank term loan FRN Ser. B1, 4.983s, 2013 608,510 581,888 Time Warner Telecom, Inc. bank term loan FRN Ser. B, 4.49s, 2013 620,848 592,600 West Corp. bank term loan FRN 4.954s, 2013 622,424 557,556 4,365,931 Consumer Cyclicals (0.2%) Allison Transmission bank term loan FRN Ser. B, 5.322s, 2014 620,872 555,060 Aramark Corp. bank term loan FRN 2.025s, 2014 37,275 35,392 Aramark Corp. bank term loan FRN Ser. B, 4.676s, 2014 586,725 557,096 Dana Corp. bank term loan FRN 6 3/4s, 2015 620,880 573,150 Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 7 1/2s, 2011 490,220 483,173 Goodyear Tire & Rubber Co. (The) bank term loan FRN 4.54s, 2010 624,000 572,520 Harrahs Operating Co., Inc. bank term loan FRN Ser. B2, 5.8s, 2015 622,440 551,082 Lear Corp bank term loan FRN 5.132s, 2013 622,111 568,583 National Bedding Co. bank term loan FRN 4.602s, 2011 288,535 225,539 Navistar Financial Corp. bank term loan FRN 5.695s, 2012 166,400 153,296 Navistar International Corp. bank term loan FRN 6.191s, 2012 457,600 421,564 Ticketmaster bank term loan FRN Ser. B, 6.04s, 2014 U 450,000 450,000 Yankee Candle Co., Inc. bank term loan FRN 4.804s, 2014 370,000 332,383 5,478,838 Consumer Staples (0.2%) Affinion Group, Inc. bank term loan FRN Ser. B, 5.17s, 2013 624,000 595,400 Cablevision Systems Corp. bank term loan FRN 4.206s, 2013 620,824 587,584 Charter Communications, Inc. bank term loan FRN 4.8s, 2014 620,880 545,339 Cinemark USA, Inc. bank term loan FRN 4.533s, 2013 623,271 585,875 DirecTV Holdings, LLC bank term loan FRN 5 1/4s, 2013 1,350,000 1,346,625 Idearc, Inc. bank term loan FRN Ser. B, 4.787s, 2014 620,848 459,945 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 5.433s, 2014 620,864 565,504 Spectrum Brands, Inc. bank term loan FRN 2.321s, 2013 39,838 37,482 Spectrum Brands, Inc. bank term loan FRN Ser. B1, 6.606s, 2013 581,201 515,816 Univision Communications, Inc. bank term loan FRN Ser. B, 5.124s, 2014 624,000 508,755 VNU Group BV bank term loan FRN Ser. B, 4.734s, 2013 (Netherlands) 620,842 576,607 6,324,932 Financial (%) Lender Processing Services, Inc. bank term loan FRN Ser. B, 4.963s, 2014 840,000 837,900 837,900 Health Care (%) Health Management Associates, Inc. bank term loan FRN 4.551s, 2014 592,964 547,010 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 7.62s, 2014 39,891 36,966 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 4.463s, 2014 432,330 400,625 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. DD, 4.463s, 2014 149,591 138,621 Sun Healthcare Group, Inc. bank term loan FRN 2.701s, 2014 104,035 97,013 Sun Healthcare Group, Inc. bank term loan FRN Ser. B, 4.726s, 2014 312,102 291,036 Sun Healthcare Group, Inc. bank term loan FRN Ser. DD, 4.912s, 2014 64,280 59,941 1,571,212 Technology (0.1%) First Data Corp. bank term loan FRN Ser. B1, 5.243s, 2014 618,882 568,856 Freescale Semiconductor, Inc. bank term loan FRN Ser. B, 4.221s, 2013 410,914 369,309 SunGard Data Systems, Inc. bank term loan FRN 4.508s, 2014 620,848 584,141 Travelport bank term loan FRN Ser. B, 4.733s, 2013 249,280 208,461 Travelport bank term loan FRN Ser. DD, 4.733s, 2013 372,837 310,386 2,041,153 Transportation (%) Ceva Group PLC bank term loan FRN 7.208s, 2015 (Netherlands) 165,000 118,800 118,800 41 SENIOR LOANS (1.0%)* c cont. Principal amount Value Utilities & Power (%) Energy Future Holdings Corp. bank term loan FRN Ser. B2, 6.236s, 2014 $620,872 $583,398 NRG Energy, Inc. bank term loan FRN 4.451s, 2014 197,099 187,336 NRG Energy, Inc. bank term loan FRN 4.301s, 2014 402,375 382,445 1,153,179 Total senior loans (cost $27,697,543) $28,288,043 INVESTMENT COMPANIES (0.2%)* Shares Value American Capital, Ltd. S 255,900 $5,199,888 Total investment companies (cost $8,684,325) $5,199,888 CONVERTIBLE PREFERRED STOCKS (0.2%)* Shares Value Citigroup, Inc. Ser. T, $3.25 cv. pfd. 103,890 $4,558,174 Total convertible preferred stocks (cost $5,194,500) $4,558,174 CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value Ford Motor Co. cv. sr. notes 4 1/4s, 2036 $4,519,000 $3,140,705 Total convertible bonds and notes (cost $4,519,000) $3,140,705 MUNICIPAL BONDS AND NOTES (0.1%)* Rating** Principal amount Value Chicago, Transit Auth. Transfer Tax Receipts Rev. Bonds, Ser. B, 6.899s, 12/1/40 Aa3 $945,000 $959,525 MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A, 7.309s, 6/1/34 Baa3 980,000 876,208 Tobacco Settlement Fin. Auth. of WVA Rev. Bonds, Ser. A, 7.467s, 6/1/47 Baa3 1,440,000 1,286,366 Total municipal bonds and notes (cost $3,364,821) $3,122,099 WARRANTS (%)*  Expiration date Strike price Warrants Value Raytheon Co. 6/16/11 $37.50 27,504 $566,857 Total warrants (cost $0) $566,857 SHORT-TERM INVESTMENTS (11.0%)* Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 2.00% to 2.96% and due dates ranging from August 1, 2008 to September 26, 2008 d $211,472,017 $211,207,870 Interest in $420,000,000 joint tri-party repurchase agreement dated July 31, 2008 with Deutsche Bank Securities due August 1, 2008  maturity value of $25,901,583 for an effective yield of 2.2% (collateralized by various mortgage-backed securities with yields ranging from 4.0% to 8.5% and due dates ranging from March 1, 2011 to August 1, 2038, valued at $426,310,111) 25,900,000 25,900,000 U.S. Treasury Bills for an effective yield of 1.68%, maturity date September 18, 2008 # 24,500,000 24,445,136 Putnam Prime Money Market Fund e 47,194,730 47,194,730 Total short-term investments (cost $308,747,736) $308,747,736 TOTAL INVESTMENTS Total investments (cost $4,762,397,082) $4,577,321,537 42 Key to holdings currency abbreviations EUR Euro * Percentages indicated are based on net assets of $2,815,521,248. ** The Moodys, Standard & Poors or Fitch ratings indicated are believed to be the most recent ratings available at July 31, 2008 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at July 31, 2008. Securities rated by Putnam are indicated by /P. Securities rated by Fitch are indicated by /F. The rating of an insured security represents what is believed to be the most recent rating of the insurers claims-paying ability available at July 31, 2008 and does not reflect any subsequent changes. Ratings are not covered by the Report of Independent Registered Public Accounting Firm. Security ratings are defined in the Statement of Additional Information.  Non-income-producing security. # A portion of these securities were pledged and segregated with the custodian to cover margin requirements for futures contracts at July 31, 2008. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at July 31, 2008. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). d See Note 1 to the financial statements. e See Note 5 to the financial statements regarding investments in Putnam Prime Money Market Fund. F Is valued at fair value following procedures approved by the Trustees. (Note 1) R Real Estate Investment Trust. S Securities on loan, in part or in entirety, at July 31, 2008. U This security, in part or in entirety, represents unfunded loan commitments (Note 7). At July 31, 2008, liquid assets totaling $750,926,681 have been designated as collateral for open forward commitments, swap contracts and forward contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding stands for American Depository Receipts representing ownership of foreign securities on deposit with a custodian bank. TBA after the name of a security represents to be announced securities (Note 1). The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at July 31, 2008. The dates shown on debt obligations are the original maturity dates. Inverse Floating Rate Bonds (IFB) are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at July 31, 2008. FORWARD CURRENCY CONTRACTS TO SELL at 7/31/08 Aggregate Delivery Unrealized face value date depreciation Euro $377,282 9/17/08 $(2,682) Total $(2,682) FUTURES CONTRACTS OUTSTANDING at 7/31/08 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Dollar 90 day (Short) 483 $116,813,550 Jun-09 $627,036 Euro-Dollar 90 day (Short) 1,442 347,810,400 Sep-09 1,925,365 Euro-Dollar 90 day (Short) 1,347 323,818,800 Dec-09 2,156,286 Euro-Dollar 90 day (Short) 81 19,423,800 Mar-10 81,117 S&P 500 Index E-Mini (Long) 4,435 280,957,250 Sep-08 (15,749,408) U.S. Treasury Bond 20 yr (Long) 3,044 351,582,000 Sep-08 6,829,406 U.S. Treasury Note 2 yr (Short) 16,833 3,568,596,000 Sep-08 (12,315,345) U.S. Treasury Note 5 yr (Short) 12,410 1,381,678,984 Sep-08 (6,859,474) U.S. Treasury Note 10 yr (Long) 9,144 1,049,988,375 Sep-08 14,278,278 U.S. Treasury Note 10 yr (Short) 33 3,789,328 Sep-08 (9,265) Total $(9,036,004) 43 WRITTEN OPTIONS OUTSTANDING at 7/31/08 (premiums received $43,872,569) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.31% versus the three month USD-LIBOR-BBA maturing on August 29, 2018. $130,817,000 Aug-08/5.31 $6,472,825 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.31% versus the three month USD-LIBOR-BBA maturing on August 29, 2018. 130,817,000 Aug-08/5.31 56,251 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.00% versus the three month USD-LIBOR-BBA maturing on December 19, 2018. 92,650,000 Dec-08/5.00 2,923,108 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.00% versus the three month USD-LIBOR-BBA maturing on December 19, 2018. 92,650,000 Dec-08/5.00 1,375,853 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.215% versus the three month USD-LIBOR-BBA maturing on February 18, 2020. 111,851,000 Feb-10/5.215 4,902,429 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.22% versus the three month USD-LIBOR-BBA maturing on February 24, 2020. 71,681,000 Feb-10/5.22 3,157,548 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 2.36% versus the three month USD-LIBOR-BBA maturing September 22, 2010. 259,127,000 Sep-08/2.36 12,956 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 2.36% versus the three month USD-LIBOR-BBA maturing September 22, 2010. 259,127,000 Sep-08/2.36 5,882,183 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.215% versus the three month USD-LIBOR-BBA maturing on February 18, 2020. 111,851,000 Feb-10/5.215 3,684,372 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.08% versus the three month USD-LIBOR-BBA maturing on February 24, 2020. 71,681,000 Feb-10/5.08 2,774,055 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.08% versus the three month USD-LIBOR-BBA maturing on February 24, 2020. 71,681,000 Feb-10/5.08 2,730,329 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.22% versus the three month USD-LIBOR-BBA maturing on February 24, 2020. 71,681,000 Feb-10/5.22 2,367,623 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 20,548,000 May-12/5.51 1,151,099 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 20,548,000 May-12/5.51 876,167 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.515% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 10,274,000 May-12/5.515 578,323 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.515% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 10,274,000 May-12/5.515 436,748 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.52% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 4,109,500 May-12/5.52 231,694 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.52% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 4,109,500 May-12/5.52 173,955 Total $39,787,518 TBA SALE COMMITMENTS OUTSTANDING at 7/31/08 (proceeds receivable $678,124,023) Principal Settlement Agency amount date Value FNMA, 6 1/2s, August 1, 2038 $66,000,000 8/13/08 $67,742,809 FNMA, 6s, August 1, 2038 58,000,000 8/13/08 58,249,220 FNMA, 5 1/2s, August 1, 2038 377,000,000 8/13/08 368,870,938 FNMA, 5s, August 1, 2038 196,000,000 8/13/08 186,046,885 Total $680,909,852 44 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/08 Upfront premium Swap Notional received Termination Payments made by Payments received by Unrealized appreciation/ counterparty amount (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $82,772,000 $ 1/28/24 3 month USD-LIBOR-BBA 5.2125% $2,655,642 34,964,000  5/23/10 3 month USD-LIBOR-BBA 3.155% (81,825) 58,967,000  6/6/18 4.6675% 3 month USD-LIBOR-BBA (168,920) 102,075,000  12/22/09 3.965% 3 month USD-LIBOR-BBA (1,223,940) 87,100,000  1/14/10 3 month USD-LIBOR-BBA 4.106% 1,161,468 84,900,000  4/6/10 4.6375% 3 month USD-LIBOR-BBA (2,976,043) 14,800,000  7/18/13 4.14688% 3 month USD-LIBOR-BBA 8,962 970,000  9/24/09 3 month USD-LIBOR-BBA 4.7375% 31,228 20,610,000  6/17/15 4.555% 3 month USD-LIBOR-BBA (196,002) 7,440,000  6/23/15 4.466% 3 month USD-LIBOR-BBA (28,119) 3,070,000  6/23/15 4.45% 3 month USD-LIBOR-BBA (8,604) 3,720,000  6/24/15 4.39% 3 month USD-LIBOR-BBA 3,332 53,000,000  10/21/15 4.943% 3 month USD-LIBOR-BBA (2,255,108) 4,636,000  10/3/16 5.15630% 3 month USD-LIBOR-BBA (261,170) 700,000  9/1/15 3 month USD-LIBOR-BBA 4.53% 13,316 35,934,000  5/8/28 4.95% 3 month USD-LIBOR-BBA 8,921 Bear Stearns Bank plc 63,600,000  4/24/12 5.027% 3 month USD-LIBOR-BBA (3,191,040) Citibank, N.A. 65,000,000  7/21/18 4.80625% 3 month USD-LIBOR-BBA (711,341) 4,380,000  4/7/14 5.377% 3 month USD-LIBOR-BBA (309,004) 56,920,000  7/27/09 5.504% 3 month USD-LIBOR-BBA (1,376,787) 10,114,000  10/26/12 4.6275% 3 month USD-LIBOR-BBA (347,252) 87,779,000  11/9/09 4.387% 3 month USD-LIBOR-BBA (1,691,711) 90,203,000  11/9/17 5.0825% 3 month USD-LIBOR-BBA (3,486,038) 41,870,000  11/23/17 4.885% 3 month USD-LIBOR-BBA (946,158) 2,700,000  11/9/17 3 month USD-LIBOR-BBA 5.07641% 103,066 51,736,000  12/24/09 3 month USD-LIBOR-BBA 3.8675% 545,680 9,733,000  12/24/27 4.9425% 3 month USD-LIBOR-BBA 33,849 Credit Suisse First Boston International 6,600,000  11/17/09 3.947% 3 month USD-LIBOR-BBA (83,922) Credit Suisse International 3,922,000  8/29/12 5.04556% 3 month USD-LIBOR-BBA (217,798) 16,000,000  7/29/18 3 month USD-LIBOR-BBA 4.75% 96,498 3,843,000  3/21/16 3 month USD-LIBOR-BBA 5.20497% 232,243 80,000,000  1/9/09 3 month USD-LIBOR-BBA 5.145% 876,869 7,071,000  10/16/17 3 month USD-LIBOR-BBA 5.297% 452,539 6,762,000  9/28/16 5.10886% 3 month USD-LIBOR-BBA (359,507) Deutsche Bank AG 8,000,000  7/10/13 3 month USD-LIBOR-BBA 4.149% (678) 16,000,000  7/29/18 3 month USD-LIBOR-BBA 4.75% 96,498 16,169,000  10/16/17 3 month USD-LIBOR-BBA 5.297% 1,034,805 11,100,000  11/7/17 3 month USD-LIBOR-BBA 5.056% 406,483 Goldman Sachs International 25,439,000  3/11/38 5.029% 3 month USD-LIBOR-BBA (425,458) 13,650,000  4/2/18 4.076% 3 month USD-LIBOR-BBA 473,462 137,156,000  4/3/18 3 month USD-LIBOR-BBA 4.19% (3,488,096) 69,773,000  4/8/10 3 month USD-LIBOR-BBA 2.64% (289,762) 43,068,000  4/23/18 4.43% 3 month USD-LIBOR-BBA 299,572 59,528,000  5/19/18 4.525% 3 month USD-LIBOR-BBA 462,446 71,732,000  5/30/28 5.014% 3 month USD-LIBOR-BBA (505,677) 376,000  4/11/12 3.1825% 3 month USD-LIBOR-BBA 6,766 55,949,000  9/29/08 5.085% 3 month USD-LIBOR-BBA (1,017,254) 45 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/08 cont. Upfront premium Swap Notional received Termination Payments made by Payments received by Unrealized appreciation/ counterparty amount (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $17,771,000 $ 9/29/16 3 month USD-LIBOR-BBA 5.1275% $964,515 4,331,000  10/19/16 5.32413% 3 month USD-LIBOR-BBA (289,215) 34,600,000  7/25/09 5.327% 3 month USD-LIBOR-BBA (783,807) 161,722,000  11/20/08 5.16% 3 month USD-LIBOR-BBA (1,866,564) 36,385,000  11/20/26 3 month USD-LIBOR-BBA 5.261% 1,451,070 158,394,000  11/21/08 5.0925% 3 month USD-LIBOR-BBA (1,781,471) 35,081,000  11/21/26 3 month USD-LIBOR-BBA 5.2075% 1,166,468 18,233,000  12/20/16 3 month USD-LIBOR-BBA 5.074% 685,363 22,090,000  1/8/12 3 month USD-LIBOR-BBA 4.98% 801,029 12,500,000  10/1/17 3 month USD-LIBOR-BBA 5.253% 769,830 3,930,000  11/9/17 3 month USD-LIBOR-BBA 5.071% 148,359 13,380,000  4/7/14 5.33842% 3 month USD-LIBOR-BBA (915,415) 4,968,000  5/3/16 5.565% 3 month USD-LIBOR-BBA (374,988) 14,495,000  9/14/14 4.906% 3 month USD-LIBOR-BBA (660,140) 7,071,000  9/14/17 5.0625% 3 month USD-LIBOR-BBA (339,325) 72,398,100  9/19/09 3 month USD-LIBOR-BBA 4.763% 2,378,237 108,912,400  9/21/09 3 month USD-LIBOR-BBA 4.60% 3,269,040 30,314,000  9/21/17 5.149% 3 month USD-LIBOR-BBA (1,627,159) 1,990,000  11/9/17 3 month USD-LIBOR-BBA 5.08% 76,517 205,784,000  1/16/18 5.790% 3 month USD-LIBOR-BBA (18,276,134) JPMorgan Chase Bank, N.A. 17,320,000  2/15/18 3 month USD-LIBOR-BBA 5.34% 1,243,855 5,125,000  2/15/13 3 month USD-LIBOR-BBA 3.585% (54,204) 8,200,000  2/15/18 3 month USD-LIBOR-BBA 4.422% (29,002) 5,125,000  2/15/13 3.585% 3 month USD-LIBOR-BBA 54,204 8,200,000  2/15/18 4.422% 3 month USD-LIBOR-BBA 29,002 40,500,000  4/23/17 5.186% 3 month USD-LIBOR-BBA (2,252,618) 57,486,000  8/15/11 5.412% 3 month USD-LIBOR-BBA (3,768,675) 306,762,000  3/5/18 4.325% 3 month USD-LIBOR-BBA 3,785,848 63,909,000  3/7/18 4.45% 3 month USD-LIBOR-BBA 135,549 50,608,000  3/12/18 3 month USD-LIBOR-BBA 4.4525% (122,711) 15,899,000  3/11/38 5.0025% 3 month USD-LIBOR-BBA (198,921) 113,217,000  3/11/38 5.03% 3 month USD-LIBOR-BBA (1,910,934) 230,165,000  3/15/10 3 month USD-LIBOR-BBA 2.5% (1,354,185) 111,087,000  3/20/13 3 month USD-LIBOR-BBA 3.145% (3,624,244) 157,185,000  3/20/13 3 month USD-LIBOR-BBA 3.13% (5,235,811) 55,034,000  3/25/10 3 month USD-LIBOR-BBA 2.325% (539,596) 92,513,000  3/26/10 3 month USD-LIBOR-BBA 2.33375% (896,088) 183,000,000  1/17/16 4.946% 3 month USD-LIBOR-BBA (5,477,410) 4,639,000  9/18/16 5.291% 3 month USD-LIBOR-BBA (309,420) 154,761,000  4/8/13 3 month USD-LIBOR-BBA 3.58406% (2,096,833) 65,551,000  9/28/08 5.096% 3 month USD-LIBOR-BBA (1,204,951) 58,275,000  5/23/10 3 month USD-LIBOR-BBA 3.16% (130,583) 60,000,000  6/13/13 4.47% 3 month USD-LIBOR-BBA (961,503) 126,500,000  3/7/15 3 month USD-LIBOR-BBA 4.798% 4,853,936 61,200,000  6/27/17 3 month USD-LIBOR-BBA 5.712% 5,089,670 76,820,000  7/5/17 3 month USD-LIBOR-BBA 4.55% (294,607) 44,550,000  10/10/13 5.054% 3 month USD-LIBOR-BBA (2,363,741) 61,990,000  10/10/13 5.09% 3 month USD-LIBOR-BBA (3,411,878) 35,000,000  6/27/18 3 month USD-LIBOR-BBA 4.8305% 503,460 103,000,000  7/10/13 3 month USD-LIBOR-BBA 4.176% 117,523 134,430,000  7/16/10 3 month USD-LIBOR-BBA 3.384% (33,645) 46 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/08 cont. Upfront premium Swap Notional received Termination Payments made by Payments received by Unrealized appreciation/ counterparty amount (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. $59,604,000 $ 7/22/10 3 month USD-LIBOR-BBA 3.565% $179,174 220,611,000  7/28/10 3 month USD-LIBOR-BBA 3.5141% 395,398 161,308,000  11/20/08 5.165% 3 month USD-LIBOR-BBA (1,864,989) 36,282,000  11/20/26 3 month USD-LIBOR-BBA 5.266% 1,469,089 5,900,000  7/25/17 3 month USD-LIBOR-BBA 5.652% 452,221 94,000,000  3/30/16 3 month USD-LIBOR-BBA 5.2755% 6,188,217 5,472,000  12/19/16 5.0595% 3 month USD-LIBOR-BBA (200,318) 9,442,000  1/19/17 3 month USD-LIBOR-BBA 5.249% 450,563 37,105,000  1/19/09 5.24% 3 month USD-LIBOR-BBA (420,184) 65,346,000  1/31/17 3 month USD-LIBOR-BBA 5.415% 3,874,539 89,553,000  3/8/17 3 month USD-LIBOR-BBA 5.28% 5,922,949 20,829,000  9/28/16 3 month USD-LIBOR-BBA 5.1223% 1,128,552 17,930,000  6/16/15 4.538% 3 month USD-LIBOR-BBA (154,827) 4,470,000  6/24/15 4.387% 3 month USD-LIBOR-BBA 4,822 63,370,000  6/29/15 3 month USD-LIBOR-BBA 4.296% (425,220) 10,430,000  8/2/15 3 month USD-LIBOR-BBA 4.6570% 298,327 179,500,000  8/13/12 3 month USD-LIBOR-BBA 5.2% 11,245,675 32,041,000  8/29/17 5.2925% 3 month USD-LIBOR-BBA (2,154,597) 8,923,000  8/29/17 5.263% 3 month USD-LIBOR-BBA (580,980) 108,912,400  9/21/09 3 month USD-LIBOR-BBA 4.6125% 3,289,052 30,314,000  9/21/17 5.15% 3 month USD-LIBOR-BBA (1,629,690) 10,596,000  9/27/17 5.2335% 3 month USD-LIBOR-BBA (639,006) 1,775,000  10/30/12 4.68375% 3 month USD-LIBOR-BBA (65,310) 6,980,000  11/7/17 3 month USD-LIBOR-BBA 5.05771% 256,544 87,779,000  11/9/09 4.3975% 3 month USD-LIBOR-BBA (1,705,222) 90,203,000  11/9/17 5.0895% 3 month USD-LIBOR-BBA (3,535,284) 57,843,000  12/11/17 3 month USD-LIBOR-BBA 4.65% 181,848 9,733,000  12/24/27 4.9675% 3 month USD-LIBOR-BBA 3,037 156,100,000  8/4/08 3 month USD-LIBOR-BBA 5.40% 3,115,925 81,200,000  8/4/16 3 month USD-LIBOR-BBA 5.5195% 7,037,492 47,810,000  10/21/15 4.916% 3 month USD-LIBOR-BBA (1,950,371) 72,119,000  1/18/18 4.27625% 3 month USD-LIBOR-BBA 2,050,261 5,559,000  1/24/18 4.135% 3 month USD-LIBOR-BBA 220,789 7,412,000  1/24/18 4.175% 3 month USD-LIBOR-BBA 271,498 7,412,000  1/24/18 4.1625% 3 month USD-LIBOR-BBA 278,632 167,546,000  1/31/18 3 month USD-LIBOR-BBA 4.25% (5,178,795) Lehman Brothers Special Financing, Inc. 70,357,000 423,171 2/26/18 4.65% 3 month USD-LIBOR-BBA (617,650) 82,238,000  3/19/13 3 month USD-LIBOR-BBA 3.0675% (2,971,867) 457,729,000  3/20/13 3 month USD-LIBOR-BBA 3.13666% (15,107,632) 78,344,000  3/20/13 3 month USD-LIBOR-BBA 3.215% (2,304,924) 288,370,000  3/26/10 3 month USD-LIBOR-BBA 2.3525% (2,687,890) 288,370,000  3/26/10 3 month USD-LIBOR-BBA 2.395% (2,449,244) 111,087,000  3/20/13 3 month USD-LIBOR-BBA 3.07% (4,005,597) 168,421,000  3/20/13 3 month USD-LIBOR-BBA 3.06% (6,149,823) 551,000,000  3/25/13 3 month USD-LIBOR-BBA 3.2292% (15,995,574) 187,000,000  3/25/38 4.583% 3 month USD-LIBOR-BBA 10,307,773 160,856,000  3/25/10 3 month USD-LIBOR-BBA 2.275% (1,733,992) 226,325,000  4/3/18 4.087% 3 month USD-LIBOR-BBA 7,658,659 35,063,000  5/30/10 3 month USD-LIBOR-BBA 3.4275% 98,222 15,365,000  4/16/18 3 month USD-LIBOR-BBA 4.405% (132,944) 47,842,000  4/19/38 4.8425% 3 month USD-LIBOR-BBA 731,160 47 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/08 cont. Upfront premium Swap Notional received Termination Payments made by Payments received by Unrealized appreciation/ counterparty amount (paid) date fund per annum fund per annum (depreciation) Lehman Brothers Special Financing, Inc. cont. $35,440,000 $ 4/21/38 4.945% 3 month USD-LIBOR-BBA $(23,913) 86,500,000  5/29/12 5.28% 3 month USD-LIBOR-BBA (4,424,666) 43,076,000  5/18/18 4.2375% 3 month USD-LIBOR-BBA 1,315,152 60,000,000  6/30/13 3 month USD-LIBOR-BBA 4.362% 622,003 404,071,000  6/3/10 3 month USD-LIBOR-BBA 3.41% 852,846 62,066,000  6/3/38 5.0975% 3 month USD-LIBOR-BBA (949,572) 39,024,000  6/10/38 5.1275% 3 month USD-LIBOR-BBA (762,149) 18,940,000  8/24/12 5.085% 3 month USD-LIBOR-BBA (1,087,884) 39,298,515  8/29/09 5.005% 3 month USD-LIBOR-BBA (1,455,660) 75,305,000  8/29/09 5.001% 3 month USD-LIBOR-BBA (2,791,874) 8,974,000  8/29/17 5.29125% 3 month USD-LIBOR-BBA (605,114) 10,100,871  8/29/12 5.075% 3 month USD-LIBOR-BBA (575,211) 27,000,000  6/26/13 3 month USD-LIBOR-BBA 4.465% 404,773 104,000,000  7/10/13 3 month USD-LIBOR-BBA 4.176% 118,664 29,149,000  7/17/18 3 month USD-LIBOR-BBA 4.715% 112,264 1,100,000  7/18/18 3 month USD-LIBOR-BBA 4.625% (3,787) 14,000,000  7/29/18 3 month USD-LIBOR-BBA 4.75% 84,436 24,300,000  8/4/13 3 month USD-LIBOR-BBA 4.158%  91,930,000  12/28/16 5.084% 3 month USD-LIBOR-BBA (3,472,053) 2,443,839  8/29/17 3 month USD-LIBOR-BBA 5.32% 170,094 153,985,000  8/3/08 3 month USD-LIBOR-BBA 5.425% 3,092,634 150,213,000  8/3/11 5.445% 3 month USD-LIBOR-BBA (10,087,153) 267,010,000  8/3/16 5.5675% 3 month USD-LIBOR-BBA (24,056,165) 135,710,000  9/8/16 5.3275% 3 month USD-LIBOR-BBA (9,523,460) 111,090,000  9/29/13 5.0555% 3 month USD-LIBOR-BBA (6,006,931) 46,981,000  10/23/08 3 month USD-LIBOR-BBA 5.26% 890,245 18,884,000  10/23/16 3 month USD-LIBOR-BBA 5.3275% 1,262,259 46,981,000  10/23/08 5.255% 3 month USD-LIBOR-BBA (889,136) 18,884,000  10/23/16 5.325% 3 month USD-LIBOR-BBA (1,258,732) 86,483,000  3/15/09 4.9298% 3 month USD-LIBOR-BBA (2,344,760) 18,115,000  9/11/17 5.0525% 3 month USD-LIBOR-BBA (859,847) 48,265,400  9/19/09 3 month USD-LIBOR-BBA 4.755% 1,580,214 108,912,400  9/24/09 3 month USD-LIBOR-BBA 4.695% 3,438,905 30,314,000  9/24/17 5.285% 3 month USD-LIBOR-BBA (1,952,827) 10,114,000  10/26/12 4.61375% 3 month USD-LIBOR-BBA (341,533) 4,000,000  11/7/17 3 month USD-LIBOR-BBA 5.05521% 146,233 87,779,000  11/9/09 4.403% 3 month USD-LIBOR-BBA (1,712,466) 90,203,000  11/9/17 5.067% 3 month USD-LIBOR-BBA (3,377,316) 3,470,000  11/9/17 3 month USD-LIBOR-BBA 5.068% 130,172 40,788,000  12/11/17 3 month USD-LIBOR-BBA 4.839% 725,546 51,736,000  12/24/09 3 month USD-LIBOR-BBA 3.84625% 529,546 26,033,000  4/12/12 3 month USD-LIBOR-BBA 5.087% 1,378,334 40,000  1/16/18 4.375% 3 month USD-LIBOR-BBA 828 72,023,000  2/8/10 2.728% 3 month USD-LIBOR-BBA 59,195 52,122,000  2/7/18 4.217% 3 month USD-LIBOR-BBA 1,050,522 133,300,000  2/14/13 3.563% 3 month USD-LIBOR-BBA 1,538,102 47,478,000  2/21/18 4.599% 3 month USD-LIBOR-BBA (503,979) 288,370,000  3/26/10 3 month USD-LIBOR-BBA 2.325% (2,842,308) Merrill Lynch Capital Services, Inc. 10,114,000  10/26/12 4.6165% 3 month USD-LIBOR-BBA (342,616) 223,165,000  5/19/10 3.2925% 3 month USD-LIBOR-BBA (59,464) 74,426,000  7/22/10 3 month USD-LIBOR-BBA 3.5375% 184,517 18,100,000  11/6/17 5.00693% 3 month USD-LIBOR-BBA (593,915) 48 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/08 cont. Upfront premium Swap Notional received Termination Payments made by Payments received by Unrealized appreciation/ counterparty amount (paid) date fund per annum fund per annum (depreciation) Morgan Stanley Capital Services, Inc. $3,161,000 $  8/29/17 5.26021% 3 month USD-LIBOR-BBA $(205,113) 3,674,000  2/20/17 5.192% 3 month USD-LIBOR-BBA (222,923) Total $(123,502,427) TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/08 Termi- Unrealized Swap Notional nation Fixed payments received (paid) Total return received by appreciation/ counterparty amount date by fund per annum or paid by fund (depreciation) Credit Suisse International $47,665,000 2F 8/1/08 (Beginning of period nominal spread of Lehman The spread return of Lehman $3,187,692 Brothers AAA 8.5+ Commercial Mortgage Brothers AAA 8.5+ CMBS Index Backed Securities Index minus 450 bp) adjusted by modified duration factor 95,078,000 2F 8/1/08 (Beginning of period nominal spread of Lehman The spread return of Lehman 2,037,426 Brothers AAA 8.5+ Commercial Mortgage Brothers AAA 8.5+ CMBS Index Backed Securities Index minus 250 bp) adjusted by modified duration factor Deutsche Bank AG 333,285 10/29/08 6 month USD-LIBOR-BBA minus 55 bp Moodys Corp 21,999 30,034,810 10/29/08 6 month USD-LIBOR-BBA minus 5 bp S&P 500 /Citigroup Pure Value 4,800,395 Index 329,649 10/31/08 6 month USD-LIBOR-BBA minus 55 bp Moodys Corp 21,294 30,039,561 10/31/08 6 month USD-LIBOR-BBA minus 5 bp S&P 500 /Citigroup Pure Value 5,248,479 Index 30,367,636 10/31/08 (6 month USD-LIBOR-BBA plus 5 bp) S&P 500 /Citigroup Pure Growth (2,635,390) Index 30,365,971 10/31/08 (6 month USD-LIBOR-BBA plus 5 bp) S&P 500 /Citigroup Pure Growth (2,325,505) Index 30,038,079 11/4/08 6 month USD-LIBOR-BBA minus 5 bp S&P 500 /Citigroup Pure Value 4,853,218 Index 30,369,187 11/4/08 (6 month USD-LIBOR-BBA plus 5 bp) S&P 500 /Citigroup Pure Growth (2,329,078) Index 330,312 11/4/08 6 month USD-LIBOR-BBA minus 55 bp Moodys Corp 20,400 104,461,064 F 1/7/09 (6 month USD-LIBOR-BBA plus 4 bp) Russell 3000 Total Return 190,197 Growth Fund 104,458,426 F 1/7/09 6 month USD-LIBOR-BBA minus 4 bp Russell 3000 Total Return (1,298,541) Value Fund Goldman Sachs International 3,843,000 9/15/11 678 bp (1 month USD-LIBOR-BBA) Ford Credit Auto Owner Trust (2,862) Series 2005-B Class D 18,240,000 1F 11/2/08 20 bp plus change in spread of Banc of America The spread return of Banc of (306,286) Securities AAA 10 year index multiplied by the America Securities  CMBS AAA modified duration factor 10 year Index JPMorgan Chase Bank, N.A. $14,595,000 1F 8/1/08 Change in spread of Lehman Brothers AAA 8.5+ The spread return of Lehman (1,929,211) Commercial Mortgage Backed Securities Index Brothers AAA 8.5+ CMBS Index minus 17.5 bp adjusted by modified duration factor 49 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/08 cont . Termi- Unrealized Swap Notional nation Fixed payments received (paid) Total return received by appreciation/ counterparty amount date by fund per annum or paid by fund (depreciation) Lehman Brothers Special $23,678,000 2 8/1/08 (Beginning of period nominal spread of Lehman The spread return of Lehman $(708,919) Financing, Inc. Brothers AAA 8.5+ Commercial Mortgage Brothers AAA 8.5+ CMBS Index Backed Securities Index) adjusted by modified duration factor 20,718,000 2 9/1/08 (Beginning of period nominal spread of Lehman The spread return of Lehman (620,297) Brothers AAA 8.5+ Commercial Mortgage Brothers AAA 8.5+ CMBS Index Backed Securities Index) adjusted by modified duration factor 42,382,000 2 9/1/08 (Beginning of period nominal spread of Lehman The spread return of Lehman 1,036,113 Brothers AAA 8.5+ Commercial Mortgage Brothers AAA 8.5+ CMBS Index Backed Securities Index minus 250 bp) adjusted by modified duration factor 18,240,000 2 11/1/08 (Beginning of period nominal spread of Lehman The spread return of Lehman 409,087 Brothers AAA 8.5+ Commercial Mortgage Backed Brothers AAA 8.5+ CMBS Index Securities Index minus 175 bp) adjusted by modified duration factor 63,100,000 1F 9/1/08 66.7 bp plus beginning of period nominal spread of The spread return of Lehman (8,036,291) Lehman Brothers AAA 8.5+ Commercial Mortgage Brothers AAA 8.5+ CMBS Index Backed Securities Index adjusted by modified duration factor 21,365,000 1 8/1/08 Lehman Brothers SD CMBS AAA 8.5+ Index The spread return of Lehman (755,075) multiplied by the modified duration factor plus Brothers SD CMBS AAA 8.5+ 40 bp Index 21,365,000 1 8/1/08 Lehman Brothers SD CMBS AAA 8.5+ Index The spread return of Lehman (744,333) multiplied by the modified duration factor plus Brothers SD CMBS AAA 8.5+ 50 bp Index 54,137,000 1 8/1/08 Lehman Brothers SD CMBS AAA 8.5+ Index The spread return of Lehman (2,090,213) multiplied by the modified duration factor minus Brothers SD CMBS AAA 8.5+ 25 bp Index Merrill Lynch Capital Services 176,973,205 8/13/08 (2.73%) 5.50% FNMA 5.50% 30 YR TBA (1,484,340) Morgan Stanley Capital 54,959,000 1 8/1/08 Beginning of period nominal spread of Lehman The spread return of Lehman (2,379,164) Services, Inc. Brothers AAA 8.5+ Commercial Mortgage Brothers AAA 8.5+ CMBS Index Backed Securities Index adjusted by modified duration factor Total $(5,819,205) F Is valued at fair value following procedures approved by the Trustees (Note 1). 1 Fund receives the net fixed and total return payment if positive and pays the net fixed and total return payment if negative. 2 Fund pays the net fixed and total return payment if positive and receives the net fixed and total return payment if negative. CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/08 Fixed payments Unrealized Upfront premium Notional Termination received (paid) by appreciation/ Swap counterparty / Referenced debt* received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. DJ ABX NA CMBX BBB Index $4,742 $6,896,783 10/12/52 (134 bp) $3,281,592 Financial Security Assurance Inc.  330,000 12/20/12 95 bp (64,694) Lehman Brothers Holdings, 6 5/8%, 1/18/12  1,585,000 9/20/13 269 bp (31,468) Marsh & Mclennan Co. Inc., 5 3/8%, 7/15/14  1,620,000 3/20/12 (95 bp) (24,686) Mattel, Inc., 7 1/4%, 7/9/12  330,000 3/20/13 (157.2 bp) (13,205) MeadWestvaco Corp., 6.85%, 4/1/12  155,000 3/20/18 (177 bp)  Ryder System Inc., 6.95%, 12/1/25  330,000 3/20/13 (135 bp) (3,084) Sealed Air Corp., 5 5/8%, 7/15/13  210,000 9/20/13 (169 bp) 145 Spectra Energy Capital, 6 1/4%, 2/15/13  330,000 9/20/14 (115 bp) (5,145) 50 CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/08 Fixed payments Unrealized Upfront premium Notional Termination received (paid) by appreciation/ Swap counterparty / Referenced debt* received (paid)** amount date fund per annum (depreciation) Bear Stearns International, Ltd. GATX Corp., 8.875%, 6/1/09 $ $560,000 3/20/16 (100 bp) $7,433 Citibank, N.A. Arrow Electronic Inc., 6 7/8%, 6/1/18  730,000 3/20/13 (43 bp) 6,518 Conagra Foods Inc., 7%, 10/1/28  3,025,000 9/20/10 (27 bp) 2,223 DJ ABX HE AAA Index 493,295 2,641,776 5/25/46 11 bp 134,123 DJ ABX NA HE AAA Index 303,542 2,819,694 7/25/45 18 bp (12,305) DJ CDX NA HY Series 9 Index, 35-100% tranche  131,659,129 F 12/20/12 112 bp (2,646,392) Donnelley (R.R.) & Sons, 4.95%, 4/1/14  165,000 3/20/12 (102 bp) 2,249 Hartford Financial Services Group, 4 3/4%, 3/1/14  505,000 12/20/16 (75 bp) 9,438 International Lease Finance Corp., 4.15%, 1/20/15  210,000 6/20/13 (222.50 bp) 12,109 Lexmark International, Inc., 5.9%, 6/1/13  80,000 6/20/13 108.5 bp (37) Macys Retail Holdings, Inc., 6 5/8%, 4/1/11  60,000 6/20/11 (162 bp) 478 Marsh & Mclennan Co. Inc., 5 3/8%, 7/15/14  980,000 9/20/14 (105 bp) (22,819) Mohawk Industries, Inc., 7.2%, 4/15/12  235,000 3/20/16 (140 bp) 13,942 Motorola, Inc., 6.5%, 9/1/25  820,000 3/20/13 (79 bp) 71,068 Newell Rubbermaid, Inc., 6.35%, 7/15/28  160,000 6/20/13 (85 bp) 2,383 Qwest Capital Funding, 7 3/4%, 2/15/31  135,000 6/20/13 (263 bp) 4,972 Rexam PLC, 4 3/8%, 3/15/13  2,800,000 6/20/13 (145 bp) 51,527 Sara Lee Corp., 6 1/8%, 11/1/32  865,000 9/20/11 (43 bp) 1,360 Seat Pagine Gialle S.P.A., 8%, 4/30/14  55,000 3/20/13 815 bp (1,500) Yum! Brands Inc., 8 7/8%, 4/15/11  880,000 3/20/13 (65 bp) 12,172 Credit Suisse International DJ ABX HE AAA Index 856,494 4,466,131 F 5/25/46 11 bp 255,002 DJ ABX NA HE AAA Index 27,585 224,211 7/25/45 18 bp 1,615 DJ ABX NA HE AAA Index 25,286 224,211 7/25/45 18 bp (683) DJ CMB NA CMBX AA Index (201,182) 900,000 F 10/12/52 (25 bp) (42,096) DJ CMB NA CMBX AAA Index 6,576,590 39,512,000 F 12/13/49 8 bp 2,749,584 DJ CMB NA CMBX AAA Index 9,655,056 61,632,000 2/17/51 35 bp 4,221,334 DJ CMB NA CMBX AAA Index (18,205) 219,000 F 12/13/49 (8 bp) 3,007 Southwest Airlines, 5 1/4%, 10/1/14  55,000 3/20/12 (190 bp) (1,009) Sprint Capital Corp, 8 3/8%, 3/15/12  2,655,000 6/20/12 (59 bp) 260,779 Xerox Corp., 6 7/8%, 8/15/11  665,000 6/20/12 (86.5 bp) 7,756 Deutsche Bank AG CNA Financial Corp., 5.85%, 12/15/14  285,000 9/20/16 (155 bp) (5,050) DJ ABX NA CMBX AAA Index 154,944 2,570,000 2/17/51 35 bp (67,664) DJ ABX NA HE AAA Index 284,446 2,717,824 7/25/45 18 bp (30,533) DJ CDX NA IG Series 10 Index 804 40,000 6/20/13 (155 bp) 319 DJ CDX NA IG Series 9 Index 30-100% tranche  31,320,000 12/20/12 (27.2 bp) 204,287 DJ CDX NA IG Series 9 Index 30-100% tranche  2,250,000 12/20/12 (65 bp) (19,970) DJ iTraxx Europe Series 8 Version 1 (6,235) 65,000 12/20/12 (375 bp) (1,785) DJ iTraxx Europe Series 9 Version 1 15,712 230,000 6/20/13 (650 bp) (4,019) France Telecom, 7.25%, 1/28/13  1,870,000 6/20/16 70 bp (24,746) General Electric Capital Corp., 6%, 6/15/12  1,745,000 9/20/13 109 bp (11,864) Genworth Financial Inc., 5 3/4%, 6/15/14  210,000 6/20/18 (143 bp) 21,009 Grohe Holding GmBh, 8 5/8%, 10/1/14  15,000 6/20/09 400 bp 92 Grohe Holding GmBh, 8 5/8%, 10/1/14  55,000 6/20/09 400 bp 338 iStar Financial, Inc., 6%, 12/15/10 39,150 580,000 3/20/09 500 bp 11,646 Packaging Corporation of America, 5 3/4%, 8/1/13  345,000 9/20/13 (129 bp) (2,744) Pitney Bowes, Inc., 4 5/8%, 10/1/12  125,000 3/20/18 (95 bp) (3,048) PPG Industries, Inc., 7.05%, 8/15/09  185,000 3/20/18 (154 bp) (8,156) Reynolds American, Inc., 7 5/8%, 6/1/16  695,000 6/20/13 (105 bp) 2,800 Tyco Electronics Group, 6.55%, 10/1/17  180,000 12/20/17 (125.5 bp) (2,809) 51 CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/08 cont. Fixed payments Unrealized Upfront premium Notional Termination received (paid) by appreciation/ Swap counterparty / Referenced debt* received (paid)** amount date fund per annum (depreciation) Goldman Sachs International Any one of the underlying securities in the basket of BB CMBS securities $ $8,582,000 a 2.461% $(1,293,522) CVS Caremark Corp., 4 7/8%, 9/15/14  15,000 9/20/13 (59 bp) (11) CVS Caremark Corp., 4 7/8%, 9/15/14  20,000 9/20/11 (50 bp) 68 DJ ABX HE A Index 1,048,040 1,564,000 1/25/38 369 bp (374,238) DJ ABX HE AAA Index 367,573 1,564,000 1/25/38 76 bp (504,159) DJ CDX NA CMBX AAA Index 65,836 1,800,000 3/15/49 7 bp (72,856) DJ CDX NA HY Series 9 Index 25-35% tranche  8,420,000 12/20/10 108.65 bp (336,568) DJ CDX NA HY Series 9 Index 25-35% tranche  31,320,000 12/20/10 249 bp (199,352) DJ CDX NA HY Series 9 Index 25-35% tranche  17,980,000 12/20/10 305 bp 126,729 DJ CDX NA HY Series 9 Index 25-35% tranche  3,930,000 12/20/10 435 bp 150,028 DJ CDX NA HY Series 9 Index 35-100% tranche  8,128,088 12/20/10 153.5 bp 109,899 DJ CDX NA IG Series 10 Index (665,022) 90,110,000 6/20/13 155 bp 426,961 DJ CDX NA IG Series 10 Index 111,715 5,820,000 6/20/18 (150 bp) (204) DJ CDX NA IG Series 10 Index (720,026) 56,037,000 6/20/13 155 bp (40,951) DJ CDX NA IG Series 10 Index 2,371,742 103,183,000 6/20/18 (150 bp) 387,533 DJ CDX NA IG Series 10 Index (2,036,985) 103,565,000 6/20/13 155 bp (781,950) DJ CDX NA IG Series 10 Index 377,774 10,000,000 6/20/18 (150 bp) 185,474 DJ CDX NA IG Series 10 Index 1,043,106 101,200,000 6/20/18 (150 bp) (852,370) DJ CDX NA IG Series 10 Index 30-100% tranche  97,890,000 6/20/13 (44.25 bp) (69,917) DJ CDX NA IG Series 8 Index 1,214,746 86,745,000 6/20/18 (150 bp) (453,361) DJ CMB NA CMBX AAA Index (526,385) 7,131,000 F 2/17/51 (35 bp) 73,139 Lehman Brothers Holdings, 6 5/8%, 1/18/12  1,585,000 9/20/17 (67.8 bp) 201,202 Merrill Lynch & Co., 5%, 1/15/15  1,585,000 9/20/17 (59.8 bp) 184,521 Rhodia SA, Euribor+275, 10/15/13  265,000 9/20/13 (387 bp) 7,545 SEAT Pagine Gialle, S.p.A., 8%, 4/30/14  45,000 3/20/13 680 bp (4,326) Wind Acquisition 9 3/4%, 12/1/15  45,000 3/20/13 597 bp 3,450 JPMorgan Chase Bank, N.A. AllTel Corp., 7 7/8%, 7/1/32  75,000 9/20/12 (95 bp) (409) Anheuser-Busch Co., Inc. 5 5/8%, 10/1/10  215,000 3/20/17 (133 bp) (4,831) CenturyTel. Inc., 6%, 4/1/17  65,000 6/20/13 (95 bp) 1,888 Codere Finance (Luxembourg) S.A., 8.25%, 6/15/15  45,000 3/20/13 795 bp 5,440 DJ ABX HE AAA Index 543,147 2,832,203 F 5/25/46 11 bp 161,710 DJ CDX NA HY Series 9 Index 25-35% tranche  2,250,000 12/20/10 388.75 bp 60,987 DJ CDX NA HY Series 9 Index 25-35% tranche  8,633,000 12/20/10 105.5 bp (351,615) DJ CDX NA IG Series 9 Index  139,160,000 F 12/20/12 (13.55 bp) 1,743,385 DJ CMB NA CMBX AAA Index 677,817 5,680,000 F 2/17/51 35 bp 200,283 DJ CMB NA CMBX AAA Index 2,206,440 17,628,000 F 12/13/49 8 bp 499,048 DJ CMB NA CMBX AAA Index 613,474 5,618,000 F 2/17/51 35 bp 141,152 DJ iTraxx Europe Crossover Series 8 Version 1 (24,051) 180,000 12/20/12 (375 bp) (11,727) Expedia, Inc., 7.456%, 8/15/18  40,000 9/20/13 (300 bp) (270) Freeport-McMoRan Copper & Gold, Inc., 8 3/8%, 4/1/17  120,000 6/20/12 (145 bp) (273) GMAC, LLC, 6 7/8%, 8/28/12 23,000 400,000 3/20/09 500 bp (2,065) iStar Financial, Inc., 6%, 12/15/10 39,200 560,000 3/20/09 500 bp 5,568 Lexmark International, Inc., 5.9%, 6/1/13  75,000 6/20/13 (113 bp) (186) Lexmark International, Inc., 5.9%, 6/1/13  1,905,000 6/20/13 (113 bp) (4,662) Lexmark International, Inc., 5.9%, 6/1/13  140,000 6/20/13 (113 bp) (312) Nextel Communications, 7 3/8%, 8/1/15  600,000 9/20/13 (540 bp) (20,124) Washington Mutual, Inc., 5 1/4%, 9/15/17  780,000 9/20/13 (785 bp) 33,003 Lehman Brothers Special Financing, Inc. Cadbury Scheppes US Finance, 5 1/8%, 10/1/13  230,000 10/20/13 (70 bp) 114 DJ ABX HE A Index 1,048,040 1,564,000 1/25/38 369 bp (368,849) DJ ABX HE A Index 1,089,065 1,567,000 1/25/38 369 bp (330,542) DJ ABX HE AAA Index 367,573 1,564,000 1/25/38 76 bp (495,346) DJ ABX HE AAA Index 438,760 1,567,000 1/25/38 76 bp (426,381) DJ ABX HE PEN AAA Index 206,062 2,887,916 5/25/46 11 bp (171,297) 52 CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/08 cont. Fixed payments Unrealized Upfront premium Notional Termination received (paid) by appreciation/ Swap counterparty / Referenced debt* received (paid)** amount date fund per annum (depreciation) Lehman Brothers Special Financing, Inc. cont. DJ ABX HE PEN AAA Index $210,604 $2,899,789 5/25/46 11 bp $(168,358) DJ CDX NA CMBX AA Index (76,552) 2,416,000 F 3/15/49 (15 bp) 535,830 DJ CDX NA HY Series 8 Index 35-60% tranche  30,983,000 6/20/12 104 bp (2,501,181) DJ CDX NA HY Series 9 Index 25-35% tranche  34,100,000 12/20/10 104.5 bp (1,397,105) DJ CDX NA HY Series 9 Index 25-35% tranche  34,100,000 12/20/10 90 bp (1,515,404) DJ CDX NA HY Series 9 Index 25-35% tranche  31,320,000 12/20/10 266 bp (71,932) DJ CDX NA HY Series 9 Index 25-35% tranche  62,640,000 12/20/10 295 bp 291,380 DJ CDX NA IG Series 10 Index 853,067 45,580,000 6/20/18 (150 bp) (23,436) DJ CDX NA IG Series 10 Index 356,809 23,585,000 6/20/18 (150 bp) (96,730) DJ CDX NA IG Series 10 Index 1,453 80,000 6/20/13 (155 bp) 484 DJ CDX NA IG Series 10 Index 30-100% tranche  48,198,150 6/20/13 (42 bp) 49,900 DJ CDX NA IG Series 9 Index (830,901) 17,938,500 12/20/17 (80 bp) (203,472) DJ CMB NA CMBX AAA Index (2,241,641) 25,188,500 F 12/13/49 (8 bp) 198,037 DJ LCDX NA Series 9 Index, 30-100% tranche  17,050,000 F 12/20/12 96 bp 97,952 Domtar Corp., 7 1/8%, 8/15/15  310,000 12/20/11 (250 bp) 5,070 Embarq Corp., 7.082%, 6/1/16  405,000 6/20/13 (237 bp) (112) Expedia, Inc., 7.456%, 8/15/18  60,000 9/20/13 (305 bp) (536) General Electric Capital Corp., 6%, 6/15/12  3,490,000 9/20/13 115 bp (10,667) Goldman Sachs Group, Inc., 6.6%, 1/15/12  1,585,000 9/20/17 (58 bp) 78,685 Hanson Plc, 7 7/8%, 9/27/10  175,000 9/20/16 (140 bp) (114) International Lease Finance Corp., 4.15%, 1/20/15  75,000 12/20/13 (165 bp) 5,853 Morgan Stanley Dean Witter, 6.6%, 4/1/12  1,585,000 9/20/17 (60.5 bp) 171,852 Morgan Stanley Dean Witter, 6.6%, 4/1/12  1,585,000 9/20/12 48 bp (114,865) Motorola, Inc., 6 1/2%, 9/1/25  205,000 11/20/11 (335 bp) (5,025) Telecom Italia SPA, 5 3/8%, 1/29/19  145,000 7/20/11 (105 bp) (345) Telecom Italia SPA, 5 3/8%, 1/29/19  300,000 7/20/11 (108 bp) (969) US Steel Corp., 6.65%,6/1/37  215,000 3/20/18 (141 bp) 3,677 Yum! Brands, Inc., 8 7/8%, 4/15/11  160,000 3/20/18 (130 bp) (2,011) Merrill Lynch International AllTel Corp., 7 7/8%, 7/1/32  525,000 9/20/12 (97 bp) (3,172) AmerisourceBergen Corp., 5 7/8%, 9/15/15  20,000 9/20/12 (65 bp) (89) Block Financial LLC. 5 1/8%, 10/30/14  195,000 12/20/14 (69 bp) 3,702 Computer Sciences Corp, 5%, 2/15/13  65,000 3/20/13 (66 bp) (181) KinderMorgan, 6 1/2%, 9/1/12  558,000 9/20/12 (128 bp) (934) MGM Mirage Inc., 5 7/8%, 2/27/14  130,000 9/20/10 (470 bp) 1,531 Supervalu, Inc., 7 1/2%, 05/15/12  520,000 8/1/09 (90 bp) 3,211 Morgan Stanley Capital Services, Inc. DJ ABX NA CMBX AAA Index 1,520,729 21,365,000 3/15/49 7 bp (89,503) DJ CDX NA IG Series 10 Index 436,487 22,404,500 6/20/18 (150 bp) 5,648 DJ CDX NA IG Series 10 Index 2,530,536 129,700,000 6/20/18 (150 bp) 36,404 DJ CDX NA IG Series 10 Index 30-100% tranche  39,512,000 6/20/13 (52 bp) (158,077) DJ CDX NA IG Series 10 Index 30-100% tranche  45,345,000 6/20/13 (38.6 bp) 89,919 DJ CMB NA CMBX AA Index (256,903) 1,126,000 F 10/12/52 (25 bp) (57,869) DJ CMB NA CMBX AAA Index (59,516) 920,000 12/13/49 (8 bp) 33,331 DJ CMB NA CMBX AAA Index 1,799,644 14,716,500 2/17/51 35 bp 524,320 DJ CMB NA CMBX AAA Index 2,901,410 21,796,000 12/13/49 8 bp 701,742 UBS, AG Cardinal Health Inc., 5.85%, 12/15/17  330,000 6/20/13 (49 bp) (1,393) Starwood Hotels & Resort, 7 7/8%, 5/1/12  710,000 F 6/20/12 (195 bp) 4,530 Total $2,257,820 * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. a Terminating on the date on which the notional amount is reduced to zero or the date on which the assets securing the reference entity are liquidated. F Is valued at fair value following procedures approved by the Trustees (Note 1). The accompanying notes are an integral part of these financial statements. 53 Statement of assets and liabilities 7/31/08 ASSETS Investment in securities, at value, including $204,794,302 of securities on loan (Note 1): Unaffiliated issuers (identified cost $4,715,202,352) $4,530,126,807 Affiliated issuers (identified cost $47,194,730) (Note 5) 47,194,730 Cash 2,763,287 Dividends, interest and other receivables 17,563,124 Receivable for shares of the fund sold 3,458,333 Receivable for securities sold 2,386,545 Receivable for sales of delayed delivery securities (Notes 1, 6 and 7) 679,632,920 Receivable for custodian fees (Note 2) 62,095 Premium paid on swap contracts (Note 1) 7,663,604 Unrealized appreciation on swap contracts (Note 1) 164,056,807 Receivable for closed swap contracts (Note 1) 3,820,661 Total assets 5,458,728,913 LIABILITIES Payable for variation margin (Note 1) 9,731,504 Payable for securities purchased 3,136,590 Payable for purchases of delayed delivery securities (Notes 1, 6 and 7) 1,335,582,550 Payable for shares of the fund repurchased 22,057,283 Payable for compensation of Manager (Notes 2 and 5) 3,951,679 Payable for investor servicing fees (Note 2) 580,749 Payable for Trustee compensation and expenses (Note 2) 473,912 Payable for administrative services (Note 2) 9,106 Payable for distribution fees (Note 2) 769,197 Payable for open forward currency contracts (Note 1) 2,682 Premiums received on swap contracts (Note 1) 43,324,666 Written options outstanding, at value (premiums received $43,872,569) (Notes 1 and 3) 39,787,518 Unrealized depreciation on swap contracts (Note 1) 291,120,619 TBA sales commitments, at value (proceeds receivable $678,124,023) (Note 1) 680,909,852 Collateral on securities loaned, at value (Note 1) 211,207,870 Other accrued expenses 561,888 Total liabilities 2,643,207,665 Net assets $2,815,521,248 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $3,153,803,391 Undistributed net investment income (Note 1) 5,789,547 Accumulated net realized loss on investments (Note 1) (24,192,868) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (319,878,822) Total  Representing net assets applicable to capital shares outstanding $2,815,521,248 COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($2,173,290,742 divided by 155,292,045 shares) $13.99 Offering price per class A share (100/94.25 of $13.99)* $14.84 Net asset value and offering price per class B share ($206,269,262 divided by 14,909,858 shares)** $13.83 Net asset value and offering price per class C share ($46,133,989 divided by 3,319,753 shares)** $13.90 Net asset value and redemption price per class M share ($128,093,811 divided by 9,267,660 shares) $13.82 Offering price per class M share (100/96.50 of $13.82)* $14.32 Net asset value, offering price and redemption price per class R share ($4,274,441 divided by 306,564 shares) $13.94 Net asset value, offering price and redemption price per class Y share ($257,459,003 divided by 18,337,858 shares) $14.04 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 54 Statement of operations Year ended 7/31/08 INVESTMENT INCOME Interest (including interest income of $4,377,024 from investments in affiliated issuers) (Note 5) $120,582,077 Dividends 54,216,787 Securities lending 885,541 Total investment income 175,684,405 EXPENSES Compensation of Manager (Note 2) 18,319,447 Investor servicing fees (Note 2) 7,954,095 Custodian fees (Note 2) 150,393 Trustee compensation and expenses (Note 2) 113,181 Administrative services (Note 2) 72,812 Distribution fees  Class A (Note 2) 7,058,533 Distribution fees  Class B (Note 2) 3,103,774 Distribution fees  Class C (Note 2) 610,653 Distribution fees  Class M (Note 2) 1,183,466 Distribution fees  Class R (Note 2) 11,733 Other 1,163,454 Non-recurring costs (Notes 2 and 8) 7,057 Costs assumed by Manager (Notes 2 and 8) (7,057) Fees waived and reimbursed by Manager (Note 5) (83,535) Total expenses 39,658,006 Expense reduction (Note 2) (957,357) Net expenses 38,700,649 Net investment income 136,983,756 Net realized loss on investments (Notes 1 and 3) (7,739,297) Net increase from payments by affiliates (Note 2) 868,965 Net realized gain on swap contracts (Note 1) 9,481,015 Net realized gain on futures contracts (Note 1) 55,765,481 Net realized gain on foreign currency transactions (Note 1) 2,868 Net realized loss on written options (Notes 1 and 3) (15,159,200) Net unrealized depreciation of assets and liabilities in foreign currencies during the year (2,682) Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year (609,525,857) Net loss on investments (566,308,707) Net decrease in net assets resulting from operations $(429,324,951) Statement of changes in net assets DECREASE IN NET ASSETS Year ended Year ended 7/31/08 7/31/07 Operations: Net investment income $136,983,756 $113,445,000 Net realized gain on investments and foreign currency transactions 43,219,832 487,497,756 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (609,528,539) (121,479,001) Net increase (decrease) in net assets resulting from operations (429,324,951) 479,463,755 Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (110,582,286) (91,249,673) Class B (9,668,928) (10,953,381) Class C (1,904,069) (1,475,085) Class M (5,379,758) (4,389,598) Class R (75,390) (46,016) Class Y (14,153,388) (14,027,385) Net realized short-term gain on investments Class A (100,322,461) (49,126,952) Class B (11,660,603) (8,659,988) Class C (2,208,422) (1,078,286) Class M (5,622,960) (2,920,573) Class R (65,959) (25,984) Class Y (12,111,818) (7,848,561) From net realized long-term gain on investments Class A (161,440,412) (209,675,856) Class B (18,764,418) (36,961,186) Class C (3,553,826) (4,602,171) Class M (9,048,552) (12,465,127) Class R (106,143) (110,903) Class Y (19,490,519) (33,497,980) Redemption fees (Note 1) 5,227 9,895 Decrease from capital share transactions (Note 4) (501,093,133) (291,093,564) Total decrease in net assets (1,416,572,769) (300,734,619) NET ASSETS Beginning of year 4,232,094,017 4,532,828,636 End of year (including undistributed net investment income of $5,789,547 and $19,171,952, respectively) $2,815,521,248 $4,232,094,017 The accompanying notes are an integral part of these financial statements. 55 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset value, Net realized and Total from From net Total return Net assets, Ratio of expenses investment income beginning Net investment unrealized gain (loss) investment From net realized gain on Total Redemption Net asset value, at net asset end of period to average (loss) to average Portfolio Period ended of period income (loss) a,d on investments operations investment income investments distributions fees g end of period value (%) b (in thousands) net assets (%) c,d net assets (%) d turnover (%) Class A July 31, 2008 $18.10 .61 (2.55) (1.94) (.64) (1.53) (2.17)  $13.99 (11.84) $2,173,291 1.00 3.80 123.75 h July 31, 2007 18.21 .48 1.46 1.94 (.52) (1.53) (2.05)  18.10 10.99 3,184,271 .96 2.61 144.33 h July 31, 2006 18.40 .42 e .27 .69 (.50) (.38) (.88)  18.21 3.89 e 3,155,761 .90 e 2.31 e 117.11 h July 31, 2005 16.91 .35 f 1.47 1.82 (.33)  (.33)  18.40 10.89 3,458,405 .98 1.97 f 169.29 h July 31, 2004 15.72 .32 1.20 1.52 (.33)  (.33)  16.91 9.77 3,322,532 1.00 1.90 165.66 Class B July 31, 2008 $17.90 .48 (2.52) (2.04) (.50) (1.53) (2.03)  $13.83 (12.50) $206,269 1.75 2.99 123.75 h July 31, 2007 18.02 .33 1.46 1.79 (.38) (1.53) (1.91)  17.90 10.15 413,532 1.71 1.82 144.33 h July 31, 2006 18.22 .28 e .26 .54 (.36) (.38) (.74)  18.02 3.05 e 624,026 1.65 e 1.58 e 117.11 h July 31, 2005 16.73 .21 f 1.48 1.69 (.20)  (.20)  18.22 10.17 917,951 1.73 1.22 f 169.29 h July 31, 2004 15.56 .19 1.19 1.38 (.21)  (.21)  16.73 8.88 1,095,665 1.75 1.16 165.66 Class C July 31, 2008 $17.97 .49 (2.52) (2.03) (.51) (1.53) (2.04)  $13.90 (12.41) $46,134 1.75 3.03 123.75 h July 31, 2007 18.09 .34 1.45 1.79 (.38) (1.53) (1.91)  17.97 10.16 69,893 1.71 1.86 144.33 h July 31, 2006 18.30 .28 e .25 .53 (.36) (.38) (.74)  18.09 3.01 e 70,192 1.65 e 1.56 e 117.11 h July 31, 2005 16.81 .21 f 1.48 1.69 (.20)  (.20)  18.30 10.14 77,024 1.73 1.22 f 169.29 h July 31, 2004 15.63 .19 1.20 1.39 (.21)  (.21)  16.81 8.92 75,185 1.75 1.16 165.66 Class M July 31, 2008 $17.89 .53 (2.52) (1.99) (.55) (1.53) (2.08)  $13.82 (12.23) $128,094 1.50 3.31 123.75 h July 31, 2007 18.02 .38 1.45 1.83 (.43) (1.53) (1.96)  17.89 10.42 176,993 1.46 2.10 144.33 h July 31, 2006 18.22 .33 e .26 .59 (.41) (.38) (.79)  18.02 3.34 e 187,338 1.40 e 1.81 e 117.11 h July 31, 2005 16.74 .26 f 1.47 1.73 (.25)  (.25)  18.22 10.39 215,816 1.48 1.47 f 169.29 h July 31, 2004 15.57 .23 1.19 1.42 (.25)  (.25)  16.74 9.18 217,046 1.50 1.40 165.66 Class R July 31, 2008 $18.04 .57 (2.54) (1.97) (.60) (1.53) (2.13)  $13.94 (12.04) $4,274 1.25 3.66 123.75 h July 31, 2007 18.15 .44 1.46 1.90 (.48) (1.53) (2.01)  18.04 10.76 2,044 1.21 2.38 144.33 h July 31, 2006 18.36 .36 e .27 .63 (.46) (.38) (.84)  18.15 3.57 e 1,525 1.15 e 2.00 e 117.11 h July 31, 2005 16.89 .30 f 1.48 1.78 (.31)  (.31)  18.36 10.63 726 1.23 1.67 f 169.29 h July 31, 2004 15.70 .21 1.29 1.50 (.31)  (.31)  16.89 9.60 127 1.25 1.33 165.66 Class Y July 31, 2008 $18.15 .66 (2.55) (1.89) (.69) (1.53) (2.22)  $14.04 (11.57) $257,459 .75 4.05 123.75 h July 31, 2007 18.26 .53 1.46 1.99 (.57) (1.53) (2.10)  18.15 11.24 385,361 .71 2.86 144.33 h July 31, 2006 18.46 .47 e .26 .73 (.55) (.38) (.93)  18.26 4.09 e 493,985 .65 e 2.59 e 117.11 h July 31, 2005 16.95 .40 f 1.49 1.89 (.38)  (.38)  18.46 11.26 660,532 .73 2.23 f 169.29 h July 31, 2004 15.76 .36 1.21 1.57 (.38)  (.38)  16.95 10.03 848,161 .75 2.16 165.66 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage service arrangements (Note 2). d Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Notes 2 and 5): Percentage of average net assets July 31, 2008 <0.01% July 31, 2007 <0.01 July 31, 2006 0.01 July 31, 2005 0.01 July 31, 2004 <0.01 e Reflects a non-recurring reimbursement from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to $0.01 per share and 0.05% of average net assets for the period ended July 31, 2006. . f Reflects a non-recurring accrual related to Putnam Managements settlement with the SEC regarding brokerage allocation practices, which amounted to less than $0.01 per share and 0.02% of average net assets. g Amount represents less than $0.01 per share. h Portfolio turnover excludes dollar roll transactions. The accompanying notes are an integral part of these financial statements. 56 57 Notes to financial statements 7/31/08 Note 1: Significant accounting policies The George Putnam Fund of Boston (the fund), a Massachusetts business trust, is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The fund seeks to provide a balanced investment comprised of a well-diversified portfolio of stocks and bonds, which will produce both capital growth and current income. The fund may invest a significant portion of their assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge, if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are offered to qualified employee-benefit plans, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Lehman Brothers Holdings Inc. made a bankruptcy filing on September 15, 2008, subsequent to the reporting period. The reported values of the funds positions as of July 31, 2008 in securities of Lehman or its affiliates and in derivatives to which Lehman or its affiliates is a counterparty do not reflect these developments or portfolio transactions after July 31, 2008. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. 58 Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. G) Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. H) Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. I) Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as a realized gains or loss. Certain total return swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. J) Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as a realized gains or loss. Certain interest rate swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. K) Credit default contracts The fund may enter into credit default contracts where one party, the protection buyer, makes an upfront or periodic payment to a counterparty, the protection seller, in exchange for the right to receive a contingent payment. The maximum amount of the payment may equal the notional amount, at par, of the underlying index or security as a result of a related credit event. Payments are made upon a credit default 59 event of the disclosed primary referenced obligation or all other equally ranked obligations of the reference entity. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made as a result of a credit event or termination of the contract are recognized, net of a proportional amount of the upfront payment, as realized gains or losses. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index, the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased comparable publicly traded securities or that the counterparty may default on its obligation to perform. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. Credit default contracts outstanding at period end, if any, are listed after the funds portfolio. L) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. M) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. N) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. O) Securities lending The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. At July 31, 2008, the value of securities loaned amounted to $204,794,302. The fund received cash collateral of $211,207,870 which is pooled with collateral of other Putnam funds into 70 issues of short-term investments. P) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Therefore, no provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. At July 31, 2008, the fund had a capital loss carryover of $17,850,860 available to the extent allowed by the Code to offset future net capital gain, if any. The amount of the carryover and the expiration dates are: Loss Carryover Expiration $11,900,540 July 31, 2010 5,950,320 July 31, 2011 The tax basis components of distributable earnings and the federal tax cost as of July 31, 2008 were as follows: Unrealized appreciation $222,285,810 Unrealized depreciation (439,382,086) Net unrealized depreciation (217,096,276) Undistributed ordinary income 5,482,169 Undistributed long-term gain 16,732,712 Capital loss carryforward (17,850,860) Cost for federal income tax purposes $4,794,417,813 Q) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, unrealized gains and losses on certain futures contracts, income on swap contract and interest only securities. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the year ended July 31, 2008, the fund reclassified $8,602,342 to decrease undistributed net investment income and $3,464 to decrease paid-in-capital, with a decrease to accumulated net realized losses of $8,605,806. 60 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee is based on the following annual rates: 0.65% of the first $500 million of average net assets, 0.55% of the next $500 million, 0.50% of the next $500 million, 0.45% of the next $5 billion, 0.425% of the next $5 billion, 0.405% of the next $5 billion, 0.39% of the next $5 billion and 0.38% thereafter. Putnam Management has agreed to waive fees and reimburse expenses of the fund through June 30, 2009 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses of all front-end load funds viewed by Lipper Inc. as having the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage/service arrangements that may reduce fund expenses. For the year ended July 31, 2008, Putnam Management did not waive any of its management fee from the fund. For the year ended July 31, 2008, Putnam Management has assumed $7,057 of legal, shareholder servicing and communication, audit and Trustee fees incurred by the fund in connection with certain legal and regulatory matters (including those described in Note 8). In October 2007, Putnam Management agreed to reimburse the fund in the amount of $868,965 in connection with the misidentification in 2006 of the characteristics of certain securities in the funds portfolio. The reimbursement by Putnam Management had less than a 0.01% impact on total return during the period. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial services for the funds assets were provided by Putnam Fiduciary Trust Company (PFTC), an affiliate of Putnam Management, and by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings, transaction volumes and with respect to PFTC, certain fees related to the transition of assets to State Street. Putnam Investor Services, a division of PFTC, provided investor servicing agent functions to the fund. Putnam Investor Services received fees for investor servicing, subject to certain limitations, based on the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. During the year ended July 31, 2008, the fund incurred $7,994,886 for custody and investor servicing agent functions provided by PFTC. The fund has entered into expense offset arrangements with PFTC and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the year ended July 31, 2008, the funds expenses were reduced by $773,785 under the expense offset arrangements and by $183,572 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $983, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. For the year ended July 31, 2008, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $139,258 and $1,649 from the sale of class A and class M shares, respectively, and received $279,057 and $4,414 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the year ended July 31, 2008, Putnam Retail Management Limited Partnership, acting as underwriter, received $1,418 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the year ended July 31, 2008, cost of purchases and proceeds from sales of investment securities other than U.S. government securities and short-term investments aggregated $4,339,072,406 and $4,453,581,247 respectively. Purchases and sales of U.S. government securities aggregated $136,030,203 and $136,039,505, respectively. Written option transactions during the year ended July 31, 2008 are summarized as follows: Contract Premiums Amounts Received Written options outstanding at beginning of year $955,599,000 $20,599,166 Options opened 1,475,614,000 41,103,529 Options exercised   Options expired (411,568,000) (6,729,137) Options closed (474,168,000) (11,100,989) Written options outstanding at end of year $1,545,477,000 $43,872,569 61 Note 4: Capital shares At July 31, 2008, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 7/31/08 Year ended 7/31/07 Class A Shares Amount Shares Amount Shares sold 16,056,731 $261,006,315 23,421,130 $433,162,178 Shares issued in 22,051,614 347,975,308 18,272,904 327,594,319 connection with reinvestment of distributions 38,108,345 608,981,623 41,694,034 760,756,497 Shares (58,788,743) (919,327,285) (39,049,327) (721,568,081) repurchased Net increase (20,680,398) $(310,345,662) 2,644,707 $39,188,416 (decrease) Year ended 7/31/08 Year ended 7/31/07 Class B Shares Amount Shares Amount Shares sold 917,379 $14,859,933 1,887,613 $34,439,247 Shares issued in 2,432,178 37,962,145 3,010,636 53,337,927 connection with reinvestment of distributions 3,349,557 52,822,078 4,898,249 87,777,174 Shares (11,543,939) (184,505,086) (16,425,410) (301,276,907) repurchased Net decrease (8,194,382) $(131,683,008) (11,527,161) $(213,499,733) Year ended 7/31/08 Year ended 7/31/07 Class C Shares Amount Shares Amount Shares sold 308,883 $5,097,974 531,413 $9,727,607 Shares issued in 428,594 6,712,587 355,895 6,334,457 connection with reinvestment of distributions 737,477 11,810,561 887,308 16,062,064 Shares (1,306,785) (20,413,790) (877,503) (16,137,789) repurchased Net increase (569,308) $(8,603,229) 9,805 $(75,725) (decrease) Year ended 7/31/08 Year ended 7/31/07 Class M Shares Amount Shares Amount Shares sold 854,157 $13,662,326 1,119,120 $20,403,582 Shares issued in 1,271,984 19,823,462 1,102,506 19,543,155 connection with reinvestment of distributions 2,126,141 33,485,788 2,221,626 39,946,737 Shares (2,750,693) (43,141,801) (2,724,559) (49,604,364) repurchased Net decrease (624,552) $(9,656,013) (502,933) $(9,657,627) Year ended 7/31/08 Year ended 7/31/07 Class R Shares Amount Shares Amount Shares sold 253,697 $3,765,550 86,222 $1,563,590 Shares issued in 15,766 247,492 10,185 182,106 connection with reinvestment of distributions 269,463 4,013,042 96,407 1,745,696 Shares (76,230) (1,193,862) (67,100) (1,193,503) repurchased Net increase 193,233 $2,819,180 29,307 $552,193 Year ended 7/31/08 Year ended 7/31/07 Class Y Shares Amount Shares Amount Shares sold 4,457,341 $69,571,597 4,345,678 $80,647,628 Shares issued in 2,890,613 45,755,725 3,083,571 55,373,926 connection with reinvestment of distributions 7,347,954 115,327,322 7,429,249 136,021,554 Shares (10,242,103) (158,951,723) (13,254,383) (243,622,642) repurchased Net decrease (2,894,149) $(43,624,401) (5,825,134) $(107,601,088) Note 5: Investment in Putnam Prime Money Market Fund The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. For the year ended July 31, 2008, management fees paid were reduced by $83,535 relating to the funds investment in Putnam Prime Money Market Fund. Income distributions earned by the fund are recorded as income in the Statement of operations and totaled $4,377,024 for the year ended July 31, 2008. During the year ended July 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $1,138,664,934 and $1,509,181,549, respectively. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. 62 Note 7: Unfunded loan commitments As of July 31, 2008, the fund had unfunded loan commitments of $450,000, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded Commitments Ticketmaster $450,000 Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: New accounting pronouncements In June 2006, the Financial Accounting Standards Board (FASB) issued Interpretation No. 48, Accounting for Uncertainty in Income Taxes (the Interpretation). The Interpretation prescribes a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken by a filer in the filers tax return. Upon adoption, the Interpretation did not have a material effect on the funds financial statements. However, the conclusions regarding the Interpretation may be subject to review and adjustment at a later date based on factors including, but not limited to, further implementation guidance expected from the FASB, and on-going analysis of tax laws, regulations and interpretations thereof. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (the Standard). The Standard defines fair value, sets out a framework for measuring fair value and expands disclosures about fair value measurements. The Standard applies to fair value measurements already required or permitted by existing standards. The Standard is effective for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. Putnam Management does not believe the adoption of the Standard will impact the amounts reported in the financial statements; however, additional disclosures will be required about the inputs used to develop the measurements of fair value. In March 2008, Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (SFAS 161) an amendment of FASB Statement No. 133 (SFAS 133), was issued and is effective for fiscal years beginning after November 15, 2008. SFAS 161 requires enhanced disclosures about how and why an entity uses derivative instruments and how derivative instruments affect an entitys financial position. Putnam Management is currently evaluating the impact the adoption of SFAS 161 will have on the funds financial statement disclosures. 63 Federal tax information and brokerage commissions (unaudited) Federal tax information Pursuant to Section 852 of the Internal Revenue Code, as amended, the fund hereby designates $32,954,218 as long-term capital gain, for its taxable year ended July 31, 2008. The fund designated 37.36% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For its tax year ended July 31, 2008, the fund hereby designates 38.10%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 you receive in January 2009 will show the tax status of all distributions paid to your account in calendar 2008. Brokerage commissions Brokerage commissions are paid to firms that execute trades on behalf of your fund. When choosing these firms, Putnam is required by law to seek the best execution of the trades, taking all relevant factors into consideration, including expected quality of execution and commission rate. Listed below are the largest relationships based upon brokerage commissions for your fund and the other funds in Putnams Large-Cap Value group for the year ended July 31, 2008. The Putnam mutual funds in this group are The George Putnam Fund of Boston, Putnam Classic Equity Fund, Putnam Convertible Income-Growth Trust, Putnam Equity Income Fund, The Putnam Fund for Growth and Income, Putnam New Value Fund, Putnam VT Equity Income Fund, Putnam VT The George Putnam Fund of Boston, Putnam VT Growth and Income Fund, and Putnam VT New Value Fund. The top five firms that received brokerage commissions for trades executed for the Large-Cap Value group are (in descending order) Morgan Stanley, Merrill Lynch, UBS Securities LLC, Goldman Sachs, and Citigroup Global Markets. Commissions paid to these firms together represented approximately 51% of the total brokerage commissions paid for the year ended July 31, 2008. Commissions paid to the next 10 firms together represented approximately 34% of the total brokerage commissions paid during the period. These firms are (in alphabetical order) Bear Stearns & Company, Credit Suisse First Boston, Deutsche Bank Securities, J.P. Morgan Securities, Lehman Brothers, Pipeline, RBC Capital Markets, Sanford Bernstein, Wachovia Securities, and Weeden & Co. Commission amounts do not include mark-ups paid on bond or derivative trades made directly with a dealer. Additional information about brokerage commissions is available on the Securities and Exchange Commission (SEC) Web site at www.sec.gov. Putnam funds disclose commissions by firm to the SEC in semiannual filings on Form N-SAR. 64 About the Trustees Jameson A. Baxter Trustee since 1994 and Vice Chairman since 2005 Ms. Baxter is the President of Baxter Associates, Inc., a private investment firm. Ms. Baxter serves as a Director of ASHTA Chemicals, Inc., and the Mutual Fund Directors Forum. Until 2007, she was a Director of Banta Corporation (a printing and supply chain management company), Ryerson, Inc. (a metals service corporation), and Advocate Health Care. Until 2004, she was a Director of BoardSource (formerly the National Center for Nonprofit Boards); and until 2002, she was a Director of Intermatic Corporation (a manufacturer of energy control products). She is Chairman Emeritus of the Board of Trustees, Mount Holyoke College, having served as Chairman for five years. Ms. Baxter has held various positions in investment banking and corporate finance, including Vice President of and Consultant to First Boston Corporation and Vice President and Principal of the Regency Group. She is a graduate of Mount Holyoke College. Charles B. Curtis Trustee since 2001 Mr. Curtis is President and Chief Operating Officer of the Nuclear Threat Initiative (a private foundation dealing with national security issues), and serves as Senior Advisor to the United Nations Foundation. Mr. Curtis is a member of the Council on Foreign Relations and serves as Director of Edison International and Southern California Edison. Until 2006, Mr. Curtis served as a member of the Trustee Advisory Council of the Applied Physics Laboratory, Johns Hopkins University. Until 2003, Mr. Curtis was a member of the Electric Power Research Institute Advisory Council and the University of Chicago Board of Governors for Argonne National Laboratory. Prior to 2002, Mr. Curtis was a member of the Board of Directors of the Gas Technology Institute and the Board of Directors of the Environment and Natural Resources Program Steering Committee, John F. Kennedy School of Government, Harvard University. Until 2001, Mr. Curtis was a member of the Department of Defense Policy Board and Director of EG&G Technical Services, Inc. (a fossil energy research and development support company). From August 1997 to December 1999, Mr. Curtis was a Partner at Hogan & Hartson LLP, an international law firm headquartered in Washington, D.C. Prior to May 1997, Mr. Curtis was Deputy Secretary of Energy and Under Secretary of the U.S. Department of Energy. He served as Chairman of the Federal Energy Regulatory Commission from 1977 to 1981 and has held positions on the staff of the U.S. House of Representatives, the U.S. Treasury Department, and the SEC. Robert J. Darretta Trustee since 2007 Mr. Darretta serves as Director of United-Health Group, a diversified health-care company. Until April 2007, Mr. Darretta was Vice Chairman of the Board of Directors of Johnson & Johnson, one of the worlds largest and most broadly based health-care companies. Prior to 2007, he had responsibility for Johnson & Johnsons finance, investor relations, information technology, and procurement function. He served as Johnson & Johnson Chief Financial Officer for a decade, prior to which he spent two years as Treasurer of the corporation and over ten years leading various Johnson & Johnson operating companies. Mr. Darretta received a B.S. in Economics from Villanova University. Myra R. Drucker Trustee since 2004 Ms. Drucker is Chair of the Board of Trustees of Commonfund (a not-for-profit firm specializing in managing assets for educational endowments and foundations), Vice Chair of the Board of Trustees of Sarah Lawrence College, and a member of the Investment Committee of the Kresge Foundation (a charitable trust). She is also a Director of New York Stock Exchange LLC (a wholly-owned subsidiary of NYSE Euronext), and a Director of Interactive Data Corporation (a provider of financial market data and analytics to financial institutions and investors). Ms. Drucker is an ex-officio member of the New York Stock Exchange (NYSE) Pension Managers Advisory Committee, having served as Chair for seven years. She serves as an advisor to RCM Capital Management (an investment management firm) and to the Employee Benefits Investment Committee of The Boeing Company (an aerospace firm). From November 2001 until August 2004, Ms. Drucker was Managing Director and a member of the Board of Directors of General Motors Asset Management and Chief Investment Officer of General Motors Trust Bank. From December 1992 to November 2001, Ms. Drucker served as Chief Investment Officer of Xerox Corporation (a document company). Prior to December 1992, Ms. Drucker was Staff Vice President and Director of Trust Investments for International Paper (a paper and packaging company). Ms. Drucker received a B.A. degree in Literature and Psychology from Sarah Lawrence College and pursued graduate studies in economics, statistics, and portfolio theory at Temple University. Charles E. Haldeman, Jr.* Trustee since 2004 and President of the Funds since 2007 Mr. Haldeman is Chairman of Putnam Investment Management, LLC and President of the Putnam Funds. Prior to July 2008, he was President and Chief Executive Officer of Putnam, LLC (Putnam Investments). Prior to November 2003, Mr. Haldeman served as Co-Head of Putnam Investments Investment Division. 65 Prior to joining Putnam Investments in 2002, Mr. Haldeman held executive positions in the investment management industry. He previously served as Chief Executive Officer of Delaware Investments and President and Chief Operating Officer of United Asset Management. Mr. Haldeman was also a Partner and Director of Cooke & Bieler, Inc. (an investment management firm). Mr. Haldeman currently serves on the Board of Governors of the Investment Company Institute and as Chair of the Board of Trustees of Dartmouth College. He also serves on the Partners HealthCare Investment Committee, the Tuck School of Business Overseers, and the Harvard Business School Board of Deans Advisors. He is a graduate of Dartmouth College, Harvard Law School, and Harvard Business School. Mr. Haldeman is also a Chartered Financial Analyst (CFA) charterholder. John A. Hill Trustee since 1985 and Chairman since 2000 John A. Hill is founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm specializing in the worldwide energy industry, with offices in Greenwich, Connecticut; Houston, Texas; London, England; and Shanghai, China. The firms investments on behalf of some of the nations largest pension and endowment funds are currently concentrated in 26 companies with annual revenues in excess of $13 billion, which employ over 100,000 people in 23 countries. Mr. Hill is Chairman of the Board of Trustees of the Putnam Mutual Funds, a Director of Devon Energy Corporation and various private companies owned by First Reserve, and serves as a Trustee of Sarah Lawrence College where he chairs the Investment Committee. Prior to forming First Reserve in 1983, Mr. Hill served as President of F. Eberstadt and Company, an investment banking and investment management firm. Between 1969 and 1976, Mr. Hill held various senior positions in Washington, D.C. with the federal government, including Deputy Associate Director of the Office of Management and Budget and Deputy Administrator of the Federal Energy Administration during the Ford Administration. Mr. Hill was born and raised in Midland, Texas; received his B.A. in Economics from Southern Methodist University; and pursued graduate studies as a Woodrow Wilson Fellow. Paul L. Joskow Trustee since 1997 Dr. Joskow is an economist and President of the Alfred P. Sloan Foundation (a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance). He is on leave from his position as the Elizabeth and James Killian Professor of Economics and Management at the Massachusetts Institute of Technology (MIT), where he has been on the faculty since 1972. Dr. Joskow was the Director of the Center for Energy and Environmental Policy Research at MIT from 1999 through 2007. Dr. Joskow serves as a Trustee of Yale University, as a Director of TransCanada Corporation (an energy company focused on natural gas transmission and power services) and of Exelon Corporation (an energy company focused on power services), and as a member of the Board of Overseers of the Boston Symphony Orchestra. Prior to August 2007, he served as a Director of National Grid (a UK-based holding company with interests in electric and gas transmission and distribution and telecommunications infrastructure). Prior to July 2006, he served as President of the Yale University Council and continues to serve as a member of the Council. Prior to February 2005, he served on the board of the Whitehead Institute for Biomedical Research (a non-profit research institution). Prior to February 2002, he was a Director of State Farm Indemnity Company (an automobile insurance company), and prior to March 2000, he was a Director of New England Electric System (a public utility holding company). Dr. Joskow has published six books and numerous articles on industrial organization, government regulation of industry, and competition policy. He is active in industry restructuring, environmental, energy, competition, and privatization policies serving as an advisor to governments and corporations worldwide. Dr. Joskow holds a Ph.D. and MPhil from Yale University and a B.A. from Cornell University. Elizabeth T. Kennan Trustee since 1992 Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse and cattle breeding). She is President Emeritus of Mount Holyoke College. Dr. Kennan served as Chairman and is now Lead Director of Northeast Utilities. She is a Trustee of the National Trust for Historic Preservation, of Centre College, and of Midway College in Midway, Kentucky. Until 2006, she was a member of The Trustees of Reservations. Prior to 2001, Dr. Kennan served on the oversight committee of the Folger Shakespeare Library. Prior to June 2005, she was a Director of Talbots, Inc., and she has served as Director on a number of other boards, including Bell Atlantic, Chastain Real Estate, Shawmut Bank, Berkshire Life Insurance, and Kentucky Home Life Insurance. Dr. Kennan has also served as President of Five Colleges Incorporated and as a Trustee of Notre Dame University, and is active in various educational and civic associations. As a member of the faculty of Catholic University for twelve years, until 1978, Dr. Kennan directed the post-doctoral program in Patristic and Medieval Studies, taught history, and published numerous articles and two books. Dr. Kennan holds a Ph.D. from the University of Washington in Seattle, an M.S. from St. Hildas College at Oxford University, and an A.B. from Mount Holyoke College. She holds several honorary doctorates. 66 Kenneth R. Leibler Trustee since 2006 Mr. Leibler is a Founding Partner and former Chairman of the Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Mr. Leibler currently serves as a Trustee of Beth Israel Deaconess Hospital in Boston. He is also Lead Director of Ruder Finn Group, a global communications and advertising firm, and a Director of Northeast Utilities, which operates New Englands largest energy delivery system. Prior to December 2006, he served as a Director of the Optimum Funds group. Prior to October 2006, he served as a Director of ISO New England, the organization responsible for the operation of the electric generation system in the New England states. Prior to 2000, Mr. Leibler was a Director of the Investment Company Institute in Washington, D.C. Prior to January 2005, Mr. Leibler served as Chairman and Chief Executive Officerof the Boston Stock Exchange. Prior to January 2000, he served as President and Chief Executive Officer of Liberty Financial Companies, a publicly traded diversified asset management organization. Prior to June 1990, Mr. Leibler served as President and Chief Operating Officer of the American Stock Exchange (AMEX), and at the time was the youngest person in AMEX history to hold the title of President. Prior to serving as AMEX President, he held the position of Chief Financial Officer, and headed its management and marketing operations. Mr. Leibler graduated magna cum laude with a degree in Economics from Syracuse University, where he was elected Phi Beta Kappa. Robert E. Patterson Trustee since 1984 Mr. Patterson is Senior Partner of Cabot Properties, LP and Chairman of Cabot Properties, Inc. (a private equity firm investing in commercial real estate). Mr. Patterson serves as Chairman Emeritus and Trustee of the Joslin Diabetes Center. Prior to June 2003, he was a Trustee of Sea Education Association. Prior to December 2001, Mr. Patterson was President and Trustee of Cabot Industrial Trust (a publicly traded real estate investment trust). Prior to February 1998, he was Executive Vice President and Director of Acquisitions of Cabot Partners Limited Partnership (a registered investment adviser involved in institutional real estate investments). Prior to 1990, he served as Executive Vice President of Cabot, Cabot & Forbes Realty Advisors, Inc. (the predecessor company of Cabot Partners). Mr. Patterson practiced law and held various positions in state government, and was the founding Executive Director of the Massachusetts Industrial Finance Agency. Mr. Patterson is a graduate of Harvard College and Harvard Law School. George Putnam, III Trustee since 1984 Mr. Putnam is Chairman of New Generation Research, Inc. (a publisher of financial advisory and other research services), and President of New Generation Advisers, Inc. (a registered investment adviser to private funds). Mr. Putnam founded the New Generation companies in 1986. Mr. Putnam is a Director of The Boston Family Office, LLC (a registered investment adviser). He is a Trustee of St. Marks School and a Trustee of the Marine Biological Laboratory in Woods Hole, Massachusetts. Until 2006, he was a Trustee of Shore Country Day School, and until 2002, was a Trustee of the Sea Education Association. Mr. Putnam previously worked as an attorney with the law firm of Dechert LLP (formerly known as Dechert Price & Rhoads) in Philadelphia. He is a graduate of Harvard College, Harvard Business School, and Harvard Law School. Richard B.Worley Trustee since 2004 Mr. Worley is Managing Partner of Permit Capital LLC, an investment management firm. Mr. Worley serves as a Trustee of the University of Pennsylvania Medical Center, The Robert Wood Johnson Foundation (a philanthropic organization devoted to health-care issues), and the National Constitution Center. He is also a Director of The Colonial Williamsburg Foundation (a historical preservation organization), and the Philadelphia Orchestra Association. Mr. Worley also serves on the investment committees of Mount Holyoke College and World Wildlife Fund (a wildlife conservation organization). Prior to joining Permit Capital LLC in 2002, Mr. Worley served as President, Chief Executive Officer, and Chief Investment Officer of Morgan Stanley Dean Witter Investment Management and as a Managing Director of Morgan Stanley, a financial services firm. Mr. Worley also was the Chairman of Miller Anderson & Sherrerd, an investment management firm that was acquired by Morgan Stanley in 1996. Mr. Worley holds a B.S. degree from the University of Tennessee and pursued graduate studies in economics at the University of Texas. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2008, there were 99 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, death, or removal. * Trustee who is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. Mr. Haldeman is the President of your fund and each of the other Putnam funds and Chairman of Putnam Investment Management, LLC, and prior to July 2008 was President and Chief Executive Officer of Putnam Investments. 67 Officers In addition to Charles E. Haldeman, Jr., the other officers of the fund are shown below: Charles E. Porter (Born 1938) James P. Pappas (Born 1953) Wanda M. McManus (Born 1947) Executive Vice President, Principal Executive Vice President Vice President, Senior Associate Treasurer Officer, Associate Treasurer, and Since 2004 and Assistant Clerk Compliance Liaison Managing Director, Putnam Investments and Since 2005 Since 1989 Putnam Management. During 2002, Chief Operating Officer, Atalanta/Sosnoff Nancy E. Florek (Born 1957) Jonathan S. Horwitz (Born 1955) Management Corporation Vice President, Assistant Clerk, Assistant Senior Vice President and Treasurer Treasurer and Proxy Manager Since 2004 Francis J. McNamara, III (Born 1955) Since 2005 Prior to 2004, Managing Director, Vice President and Chief Legal Officer Putnam Investments Since 2004 Senior Managing Director, Putnam Steven D. Krichmar (Born 1958) Investments, Putnam Management Vice President and Principal Financial Officer and Putnam Retail Management. Prior Since 2002 to 2004, General Counsel, State Street Senior Managing Director, Research & Management Company Putnam Investments Robert R. Leveille (Born 1969) Janet C. Smith (Born 1965) Vice President and Chief Compliance Officer Vice President, Principal Accounting Officer Since 2007 and Assistant Treasurer Managing Director, Putnam Investments, Since 2007 Putnam Management, and Putnam Retail Managing Director, Putnam Investments and Management. Prior to 2004, member of Putnam Management Bell Boyd & Lloyd LLC. Prior to 2003, Vice President and Senior Counsel, Susan G. Malloy (Born 1957) Liberty Funds Group LLC Vice President and Assistant Treasurer Since 2007 Mark C. Trenchard (Born 1962) Managing Director, Putnam Investments Vice President and BSA Compliance Officer Since 2002 Beth S. Mazor (Born 1958) Managing Director, Putnam Investments Vice President Since 2002 Judith Cohen (Born 1945) Managing Director, Putnam Investments Vice President, Clerk and Assistant Treasurer Since 1993 The address of each Officer is One Post Office Square, Boston, MA 02109. 68 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage nearly 100 mutual funds in growth, value, blend, fixed income, and international. Investment Manager Officers Wanda M. McManus Putnam Investment Charles E. Haldeman, Jr. Vice President, Senior Associate Treasurer Management, LLC President and Assistant Clerk One Post Office Square Boston, MA 02109 Charles E. Porter Nancy E. Florek Executive Vice President, Principal Vice President, Assistant Clerk, Assistant Marketing Services Executive Officer, Associate Treasurer and Treasurer and Proxy Manager Putnam Retail Management Compliance Liaison One Post Office Square Boston, MA 02109 Jonathan S. Horwitz Senior Vice President and Treasurer Custodian State Street Bank and Trust Company Steven D. Krichmar Vice President and Principal Financial Officer Legal Counsel Ropes & Gray LLP Janet C. Smith Vice President, Principal Accounting Officer Independent Registered Public and Assistant Treasurer Accounting Firm PricewaterhouseCoopers LLP Susan G. Malloy Vice President and Assistant Treasurer Trustees John A. Hill, Chairman Beth S. Mazor Jameson A. Baxter, Vice Cha irman Vice President Charles B. Curtis Robert J. Darretta James P. Pappas Myra R. Drucker Vice President Charles E. Haldeman, Jr. Paul L. Joskow Francis J. McNamara, III Elizabeth T. Kennan Vice President and Chief Legal Officer Kenneth R. Leibler Robert E. Patterson Robert R. Leveille George Putnam, III Vice President and Chief Compliance Officer Richard B. Worley Mark C. Trenchard Vice President and BSA Compliance Officer Judith Cohen Vice President, Clerk and Assistant Treasurer This report is for the information of shareholders of The George Putnam Fund of Boston. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit www.putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill and Mr. Darretta meets the financial literacy requirements of the New York Stock Exchange's rules and qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his pertinent experience and education. Certain other Trustees, although not on the Audit and Compliance Committee, would also qualify as "audit committee financial experts." The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees July 31, 2008 $338,593 $ $12,755 $1,247* July 31, 2007 $261,656 $313 $9,550 $ 4,535* * Includes fees of $1,247 and $ 2,992 billed by the funds independent auditor to the fund for procedures necessitated by regulatory and litigation matters for the fiscal years ended July 31, 2008 and July 31, 2007, respectively. These fees were reimbursed to the fund by Putnam Investment Management, LLC (Putnam Management). For the fiscal years ended July 31, 2008 and July 31, 2007, the funds independent auditor billed aggregate non-audit fees in the amounts of $92,241 and $129,614 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of recordkeeping fees and procedures necessitated by regulatory and litigation matters Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees July 31, $ - $ 15,000 $ - $ - July 31 $ - $ 26,129 $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The George Putnam Fund of Boston By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 25, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Charles E. Porter Charles E. Porter Principal Executive Officer Date: September 25, 2008 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 25, 2008
